Exhibit 10.51

 

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

 

CREDIT AND SECURITY AGREEMENT

 

dated as of

 

January 27, 2009

 

among

 

UFP TECHNOLOGIES, INC.,

 

MOULDED FIBRE TECHNOLOGY, INC.,

 

SIMCO INDUSTRIES, INC.,

 

SIMCO AUTOMOTIVE TRIM, INC.,

 

STEPHENSON & LAWYER, INC.

 

and

 

PATTERSON PROPERTIES CORPORATION

 

as joint and several borrowers,

 

the GUARANTORS
from time to time party hereto,

 

and

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

1.1

Defined Terms

1

1.2

Terms Generally

21

1.3

Accounting Terms; GAAP

22

1.4

Joint and Several Obligations; Designated Financial Officers

22

ARTICLE 2

THE CREDITS

22

2.1

Revolving Loans

22

2.2

Term Loans

24

2.3

LIBOR Borrowings

26

2.4

Letters of Credit and Acceptances

27

2.5

Expiration, Termination or Reduction of Revolving Credit Commitment

30

2.6

Payments

30

2.7

Prepayment of Loans

31

2.8

Fees

33

2.9

Increased Costs

34

2.10

Taxes

35

ARTICLE 3

GUARANTEE BY GUARANTORS

36

3.1

The Guarantee

36

3.2

Obligations Unconditional

36

3.3

Reinstatement

37

3.4

Subrogation

37

3.5

Remedies

37

3.6

Instrument for the Payment of Money

37

3.7

Continuing Guarantee

37

3.8

General Limitation on Amount of Obligations Guaranteed

37

ARTICLE 4

THE COLLATERAL

38

4.1

Grant of Security Interest

38

4.2

Special Warranties and Covenants of the Credit Parties

39

4.3

Collection of Proceeds of Accounts Receivable

42

4.4

Fixtures, etc.

43

4.5

Right of Lender to Dispose of Collateral, etc.

43

4.6

Right of Lender to Use and Operate Collateral, etc.

44

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

4.7

Proceeds of Collateral

44

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

44

5.1

Organization; Powers

44

5.2

Authorization; Enforceability

45

5.3

Governmental Approvals; No Conflicts

45

5.4

Financial Condition; No Material Adverse Change

45

5.5

Properties

46

5.6

Litigation and Environmental Matters

47

5.7

Compliance with Laws and Agreements

47

5.8

Investment and Holding Company Status

47

5.9

Taxes

47

5.10

ERISA

47

5.11

Disclosure

48

5.12

Capitalization

48

5.13

Subsidiaries

48

5.14

Material Indebtedness, Liens and Agreements

49

5.15

Federal Reserve Regulations

49

5.16

Solvency

49

5.17

Force Majeure

50

5.18

Accounts Receivable

50

5.19

Labor and Employment Matters

51

5.20

Bank Accounts

51

5.21

Certain Obligations Respecting Subsidiaries

51

ARTICLE 6

CONDITIONS

52

6.1

Effective Time

52

6.2

Each Extension of Credit

55

6.3

Michigan Real Estate Term Loan Effective Time

55

ARTICLE 7

AFFIRMATIVE COVENANTS

56

7.1

Financial Statements and Other Information

56

7.2

Notices of Material Events

58

7.3

Existence; Conduct of Business

59

7.4

Payment of Obligations

59

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.5

Maintenance of Properties; Insurance

59

7.6

Books and Records; Inspection Rights

59

7.7

Fiscal Year

60

7.8

Compliance with Laws

60

7.9

Use of Proceeds

60

7.10

Certain Obligations Respecting Subsidiaries

60

7.11

ERISA

60

7.12

Environmental Matters; Reporting

61

7.13

Matters Relating to Additional Real Property Collateral

61

7.14

Cash Deposits/Bank Accounts

61

ARTICLE 8

NEGATIVE COVENANTS

62

8.1

Indebtedness

62

8.2

Liens

62

8.3

Contingent Liabilities

63

8.4

Fundamental Changes; Asset Sales

63

8.5

Investments; Hedging Agreements

66

8.6

Restricted Junior Payments

66

8.7

Transactions with Affiliates

66

8.8

Restrictive Agreements

67

8.9

Sale-Leaseback Transactions

67

8.10

Fixed Charge Coverage Ratio

67

8.11

Lines of Business

67

8.12

Other Indebtedness

67

8.13

Modifications of Certain Documents

67

ARTICLE 9

EVENTS OF DEFAULT

68

9.1

Events of Default

68

9.2

Receivership

70

ARTICLE 10

MISCELLANEOUS

71

10.1

Notices

71

10.2

Waivers; Amendments

71

10.3

Expenses; Indemnity; Damage Waiver

72

10.4

Successors and Assigns

73

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.5

Survival

74

10.6

Counterparts; Integration; References to Agreement; Effectiveness

74

10.7

Severability

74

10.8

Right of Setoff

74

10.9

Subordination by Credit Parties

75

10.10

Governing Law; Jurisdiction; Consent to Service of Process

75

10.11

WAIVER OF JURY TRIAL

76

10.12

Arbitration

76

10.13

Headings

77

10.14

Confidentiality

77

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT dated as of January 27,
2009 (this “Agreement”) is by and among UFP Technologies, Inc., a Delaware
corporation, Moulded Fibre Technology, Inc., a Maine corporation, Simco
Industries, Inc., a Michigan corporation, Simco Automotive Trim, Inc., a
Michigan corporation, Stephenson & Lawyer, Inc., a Michigan corporation, and
Patterson Properties Corporation, a Michigan corporation, as joint and several
borrowers, the guarantors from time to time party hereto, and BANK OF AMERICA,
N.A., as Lender.

 

This Agreement amends, restates and supersedes the Credit and Security Agreement
dated as of February 28, 2003 (as amended, the “Prior Credit Agreement”) by and
among UFP Technologies, Inc., Moulded Fibre Technology, Inc., Simco
Industries, Inc. and Simco Automotive Trim, Inc., as joint and several
borrowers, the guarantors from time to time party thereto, and Bank of America,
N.A. (as assignee of Banc of America Leasing & Capital LLC, successor to Fleet
Capital Corporation), as Lender.

 

The parties hereto agree as follows:

 

ARTICLE 1

 

Definitions

 

1.1           Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“Acceptance Agreement” means the Lender’s standard form of agreement for
Acceptances, substantially in the form of Exhibit F, as the same may be modified
or replaced by the Lender from time to time.

 

“Acceptances” means acceptance transactions not involving a letter of credit in
support of trade obligations of the Credit Parties pursuant to this Agreement.

 

“Additional Mortgage” has the meaning assigned to such term in Section 7.13(a).

 

“Additional Mortgaged Property” means any Real Property Asset that is now owned
or leased, or hereinafter acquired, by the Credit Parties, which the Lender
determines to acquire a Mortgage on following the Closing Date.

 

“Advance Request” means a written request signed by a Designated Financial
Officer for a Borrowing in accordance with subsection 2.1(b), in substantially
the form of Exhibit B-4 annexed hereto.

 

“Affiliate” means, with respect to a specified Person, another Person that
Controls or is Controlled by or is under common Control with the Person
specified.

 

“Applicable Margin” and “Applicable Unused Fee Rate” means, for any Type of
Loans (a) for the Initial Payment Period (as defined below) the following
percentages per annum:

 

Applicable Margin (% per annum) 

 

Applicable Unused Fee Rate

 

Base Rate Loans

 

LIBOR Loans

 

 (% per annum)

 

 

 

 

 

 

 

-0.25

%

1.00

%

0.15

%

 

and (b) for any Payment Period (as defined below) other than the Initial Payment
Period, the respective rates indicated below for Loans of such Type opposite the
applicable Fixed Charge Coverage Ratio indicated below (or as provided in the
final paragraph of this definition, for part of a Payment Period):

 

1

--------------------------------------------------------------------------------


 

 

 

Applicable Margin (% per annum)

 

 

 

Fixed Charge Coverage 
Ratio

 

Base Rate Loans

 

LIBOR Loans,
Acceptances,
LC Margin

 

Applicable Unused Fee
Rate (% per annum)

 

Greater than or equal to 1.75 to 1.00

 

-0.25

%

1.00

%

0.15

%

 

 

 

 

 

 

 

 

Greater than 1.50 to 1.00 but less than 1.75 to 1.00

 

-0.25

%

1.25

%

0.20

%

 

 

 

 

 

 

 

 

Less than 1.50 to 1.00

 

0.00

%

1.50

%

0.20

%

 

For purposes hereof, a “Payment Period” means (i) initially, the period
commencing on the Closing Date to and including the fifth Business Day after the
date of delivery of the financial statements required by subsection 7.1(b) and
the Compliance Certificate required by subsection 7.1(c) for the fiscal period
of the Credit Parties ended December 31, 2008 (the “Initial Payment Period”),
and (ii) thereafter, the period commencing on the day immediately succeeding the
last day of the prior Payment Period to but not including the fifth Business Day
after the earlier of (x) the due date of the next Compliance Certificate
required to be delivered by the Borrowers to the Lender pursuant to
subsection 7.1(c) concurrently with the delivery by the Borrowers of the
financial statements required by subsection 7.1(b) to be delivered to the Lender
for the periods ended March 31st, June 30th, September 30th and December 31st of
each year, or (y) the date of the actual receipt by the Lender of such
Compliance Certificate.  Subject to and in accordance with the final paragraph
of this definition, the Applicable Margin and Applicable Unused Fee Rate shall
be effective for each Payment Period (or in the circumstances described in the
final paragraph of this definition, such portion of a Payment Period).

 

The Applicable Margin and Applicable Unused Fee Rate for any Payment Period
except the Initial Payment Period shall be determined on the basis of the
Compliance Certificates required to be delivered to the Lender pursuant to
subsection 7.1(c) concurrently with the delivery by the Borrowers of the
corresponding financial statements required by subsection 7.1(b) to be delivered
to the Lender for the periods ended March 31st, June 30th, September 30th and
December 31st of each year, setting forth, among other things, a calculation of
the Fixed Charge Coverage Ratio as at the last day of the fiscal quarter
immediately preceding such Payment Period.

 

Anything in this Agreement to the contrary notwithstanding, the Applicable
Margin and Applicable Unused Fee Rate shall be the rates applicable when the
Fixed Charge Coverage Ratio is less than 1.50 to 1.00 if the Compliance
Certificate required to be delivered by subsection 7.1(c) and the financial
statements required by subsection 7.1(b), respectively, shall not be delivered
within five Business Days after the same shall be due (but only with respect to
the portion of such Payment Period prior to the delivery of such certificate).

 

“Base Rate” means, for any day, a per annum rate equal to the greater of (a) the
Prime Rate for such day; or (b) the Federal Funds Rate for such day, plus
0.50%.   Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Federal Funds Rate, respectively.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

2

--------------------------------------------------------------------------------


 

“Borrower” means (a) UFP Technologies, Inc., Moulded Fibre Technology, Inc.,
Simco Industries, Inc., Simco Automotive Trim, Inc., Stephenson & Lawyer, Inc.,
and Patterson Properties Corporation, individually, and (b) all of UFP
Technologies, Inc., Moulded Fibre Technology, Inc., Simco Industries, Inc.,
Simco Automotive Trim, Inc., Stephenson & Lawyer, Inc., and Patterson Properties
Corporation, collectively, as joint and several borrowers.

 

“Borrowing” means Loans of a particular Class of the same Type, made, converted
or continued on the same date and, in the case of LIBOR Loans, as to which a
single LIBOR Interest Period is in effect.

 

“Borrowing Base” means, at the relevant time of reference thereto, an amount
determined by the Lender by reference to the most recent Borrowing Base
Certificate/Collateral Update Certificate delivered to the Lender pursuant to
Section 2.1(b) which is equal to the sum of:

 

(a)

 

85% of Eligible Accounts, provided that at no time shall more than $500,000 in
the aggregate of all outstanding Eligible Accounts arise from the sale of
tooling to account debtors, plus

 

 

 

(b)

 

 

the lesser of:

 

 

 

 

 

 

(i)

the sum of:

 

 

 

 

 

 

 

(A)

50% of Eligible Raw Material Inventory,

 

 

 

 

 

 

 

 

plus

 

 

 

 

 

 

 

 

 

(B)

50% of Eligible Finished Goods Inventory,

 

 

 

 

 

 

and

 

 

 

 

 

 

 

(ii)

$7,000,000, minus

 

 

 

 

(c)

 

reserves for foreign exchange, interest rate derivative exposure, letter of
credit exposure, acceptances exposure and such other reserves as the Lender in
its reasonable credit judgment shall deem appropriate from time to time;

 

In determining the Borrowing Base from time to time, the Lender may, but shall
not be required to, rely upon reports or analyses generated by the Credit
Parties (including, without limitation, Borrowing Base Certificates/Collateral
Update Certificates) and reports or analyses generated by or on behalf of the
Lender.  Notwithstanding anything to the contrary set forth herein, the Lender
may in its reasonable credit judgment at any time and from time to time, adjust
the percentages of Eligible Accounts, Eligible Raw Materials Inventory, Eligible
Finished Goods Inventory and undrawn amount of Documentary LCs included within
the Borrowing Base.  In addition, upon receipt by the Lender of an inventory
appraisal in form and substance satisfactory to the Lender from a third party
appraiser acceptable to the Lender, the Lender shall consider, in the Lender’s
sole discretion, increasing the Eligible Inventory advance rate to the lesser of
65% of cost of Eligible Inventory or 85% of the net orderly liquidation value of
Eligible Inventory.

 

“Borrowing Base Certificate” means a certificate signed by a Designated
Financial Officer certifying the amount of the Borrowing Base as of the date set
forth therein, in substantially the form of Exhibit B-1 annexed hereto.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed; provided that, when used in connection with a LIBOR Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in U.S. dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, the sum for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
of the aggregate amount of expenditures made or liabilities incurred during such
period (including the aggregate amount of Capital Lease Obligations incurred
during such period) to acquire or construct fixed assets, plant and equipment
(including renewals, improvements and replacements, but excluding repairs)
computed in accordance with GAAP; provided that such term shall not include any
such expenditures in connection with any replacement or repair of Property
affected by a Casualty Event.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Management Bank” means Bank of America, N.A., in its capacity as the
provider of cash management services to the Credit Parties.

 

“Casualty Event” means, with respect to any Property of any Person, any loss of
or damage to, or any condemnation or other taking of, such Property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change after the Closing Date in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority or (c) compliance by the Lender or the Issuing Lender (or, for
purposes of subsection 2.9(b), by any lending office of the Lender or by the
Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law), other than a
request or directive to comply with any law, rule or regulation in effect on the
Closing Date, of any Governmental Authority made or issued after the Closing
Date.

 

“Change of Control” means (a) any event, transaction or occurrence as a result
of which a majority of the seats (other than vacant seats) on the board of
directors of any Credit Party shall be occupied by Persons who were neither
(i) nominated by the board of directors of UFP nor (ii) appointed by directors
so nominated; or (b) the failure of UFP to own, directly or indirectly through
one or more Subsidiaries, 100% of the outstanding capital stock of each of the
other Credit Parties; or (c) the sale of all or substantially all of the
business or assets of any Credit Party; or (d) R. Jeffrey Bailly and/or Ronald
J. Lataille shall for any reason cease to serve in their present capacities as
officers of the Borrowers and the Borrowers shall fail within six (6) months of
the date that R. Jeffrey Bailly and/or Ronald J. Lataille cease to serve in such
capacities, to retain replacements for R. Jeffrey Bailly and/or Ronald J.
Lataille who have comparable industry experience and are reasonably acceptable
to the Lender.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, the Loans comprising such Borrowing or the Loans that the Lender is
obligated to make, are Revolving Loans, or a Term Loan.

 

“Closing Date” means the date during which the Effective Time shall occur.

 

4

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means, collectively, all of the Property in which Liens are
purported to be granted hereunder and under the other Loan Documents as security
for the Obligations of the Credit Parties hereunder.

 

“Collateral Update Certificate” means a certificate signed by a Designated
Financial Officer, in substantially the form of Exhibit B-2 annexed hereto.

 

“Compliance Certificate” means a certificate signed by a Designated Financial
Officer, in substantially the form of Exhibit D annexed hereto, (a) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (b) setting forth reasonably detailed calculations demonstrating
compliance with Section 8.10, and (c) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 5.4 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  A Person who
owns or holds capital stock, beneficial interests or other securities
representing five percent (5%) or more of the Total Voting Power of another
Person shall be deemed, for purposes of this Agreement, to “control” such other
Person.

 

“Control Agreement” means with respect to any Controlled Account, an agreement
in accordance with Section 4.3(b), in form and substance satisfactory to the
Lender, executed and delivered by the Credit Parties, the depository institution
at which such Controlled Account is maintained and the Lender in accordance with
Sections 4.3 and 7.14, as such agreement may be amended, supplemented or
otherwise modified from time to time.

 

“Controlled Account “ has the meaning assigned to such term in Section 4.3(a).

 

“Copyrights” means all copyrights, whether statutory or common law, owned by or
assigned to the Credit Parties, and all exclusive and nonexclusive licenses to
the Credit Parties from third parties or rights to use copyrights owned by such
third parties, including, without limitation, the registrations, applications
and licenses listed on Schedule 5.5 hereto, along with any and all (a) renewals
and extensions thereof, (b) income, royalties, damages, claims and payments now
and hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (c) rights to sue for past, present and future infringements thereof,
and (d) foreign copyrights and any other rights corresponding thereto throughout
the world.

 

“Credit Parties” (i) until such time as any acquired or newly created Subsidiary
of the Borrowers shall become a Subsidiary Guarantor of the Obligations of the
Borrowers hereunder, the Borrowers; and (ii) from and after such time as any
acquired or newly created Subsidiary of the Borrowers shall become a Subsidiary
Guarantor of the Obligations of the Borrowers hereunder, the Borrowers and all
Subsidiary Guarantors.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

5

--------------------------------------------------------------------------------


 

“Designated Financial Officer” means an individual holding one or more of the
following offices with each of the Credit Parties or otherwise having executive
responsibilities for financial matters and listed in Schedule 1.4 hereto:  chief
financial officer, principal accounting officer, treasurer, assistant treasurer
or controller.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.6.

 

“Discount Rate for Acceptances” means a per annum rate equal to the Applicable
Margin in effect for LIBOR Loans minus .25%.

 

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by any Credit Party to any
Person  other than to another Credit Party excluding (a) the granting of Liens
permitted hereunder and (b) any sale, assignment, transfer or other disposition
of (i) any property sold or disposed of in the ordinary course of business and
on ordinary business terms, (ii) any property no longer used or useful in the
business of the Credit Parties and (iii) any Collateral pursuant to an exercise
of remedies by the Lender hereunder or under any other Loan Document.

 

“Effective Time” means the time specified in a written notice from the Lender
when the conditions specified in Section 6.1 are satisfied (or waived in
accordance with Section 10.2).

 

“Eligible Accounts” means (a) the aggregate face amount of the accounts
receivable outstanding and owed to the Credit Parties as determined in
accordance with GAAP consistently applied and as entered on the books and
records of the Credit Parties in the ordinary course of the  business operations
of the Credit Parties which satisfy each of the requirements set forth below,
minus (b) without duplication, the aggregate amount of any returns, discounts
(which may, at the Lender’s option, be calculated on the shortest term), claims,
credits, chargebacks, contra accounts, aged credit balances, allowances or
excise taxes of any nature (whether issued, owing, granted or outstanding):

 

(i)                                     the subject goods have been sold and/or
services have been rendered on an absolute sale basis and on an open account
basis to an account debtor which is not (A) the United States government or any
agency thereof or other Person such that the Assignment of Claims Act would
apply to the pledge of receivables of such account debtor, unless the Assignment
of Claims Act has been complied with to the satisfaction of the Lender or (B) an
Affiliate of any Credit Party;

 

(ii)                                  an invoice (in form and substance
acceptable to the Lender) has been sent to the applicable account debtor and
bears an invoice date contemporaneous with or later than the date of sale of
such goods or rendering of such service;

 

(iii)                               the account receivable does not arise from a
sale to the account debtor on a bill-and-hold, guaranteed sale, progress
billing, sale-or-return, sale-on-assignment, sale-on-appraisal, consignment or
any other repurchase or return basis;

 

(iv)                              the account is not evidenced by chattel paper
or an instrument of any kind, and has not been reduced to judgment;

 

(v)                                 the account debtor is not insolvent or the
subject of any bankruptcy or insolvency proceedings of any kind;

 

6

--------------------------------------------------------------------------------


 

(vi)                              the account debtor is credit worthy and not
experiencing financial difficulties that could reasonably be expected to affect
the collectability of the account;

 

(vii)                           the account debtor is an entity organized under
the laws of one of the United States, whose main office is also located within
the United States (including Puerto Rico as within the United States), or, if
the account debtor is not such an entity organized and located within the United
States, the account is insured by a letter of credit issued or confirmed by a
bank acceptable to the Lender or by other credit enhancements, in each case in
form and substance satisfactory to the Lender;

 

(viii)                        the account receivable is a valid and legally
enforceable obligation of the account debtor thereunder, it is not subject to
recoupment, offset (other than discount for prompt payment) or other defense on
the part of such account debtor or to any claim on the part of such account
debtor denying liability thereunder;

 

(ix)                                the account receivable is not subject to any
Lien of any kind except for the Lien of the Lender securing the obligations of
the Credit Parties under this Agreement;

 

(x)                                   the account receivable has not remained
outstanding in whole or in part for more than (A) ninety (90) days after the
invoice date or (B) sixty (60) days after the due date;

 

(xi)                                the account receivable does not arise out of
a transaction (direct or indirect) with an employee, officer, agent, director or
stockholder of any Credit Party;

 

(xii)                             the account receivable is not owing from
(i) an account debtor from whom twenty-five percent (25%) or more of the dollar
amount of all accounts receivable are deemed ineligible under clause (x) above,
provided that this clause (xii) shall not apply to any accounts receivable
arising from the sale of tooling to account debtors;

 

(xiii)                          the total unpaid accounts receivable owing from
such account debtor do not exceed thirty percent (30%) of all Eligible Accounts;

 

(xiv)                         the account receivable constitutes Collateral in
which the Lender has a First Priority Lien securing the Obligations of the
Credit Parties under this Agreement;

 

(xv)                            the Credit Parties have not made an agreement
with the account debtor to extend the time of payment of the subject account
receivable;

 

(xvi)                         the account debtor is not located in Minnesota (or
any other jurisdiction which adopts a statute or other requirement with respect
to which any Person that obtains business from within such jurisdiction or is
otherwise subject to such jurisdiction’s tax law must file a “Business Activity
Report” (or other applicable report) or make any other required filings in a
timely manner in order to enforce its claims in such jurisdiction’s courts or
arising under such jurisdiction’s laws); provided, that accounts receivable
which would be Eligible Accounts but for the terms of this clause (xvi) shall
nonetheless be deemed to be Eligible Accounts if the Credit Parties have filed a
“Business Activity Report” (or other applicable report) with the applicable
state office or are qualified to do business in such jurisdiction and, at the
time the account receivable was created, was qualified to do business in such
jurisdiction or had on file with the applicable state office a current “Business
Activity Report” (or other applicable report); and

 

(xvii)                      the account receivable is denominated in U.S.
Dollars; and

 

7

--------------------------------------------------------------------------------


 

(xviii)                   with respect to any account receivable arising from
the sale of tooling to account debtors, such account receivable has not been
rejected by the Lender.

 

provided, however, that (A) the Lender may in its reasonable credit judgment
exclude particular accounts from the definition of Eligible Accounts and may
impose additional and/or more restrictive eligibility or valuation criteria than
those set forth above as preconditions for any account to be deemed to be an
Eligible Account hereunder, and (B) an account deemed to be an Eligible Account
at any one point in time may be excluded by the Lender in its reasonable credit
judgment at a future point in time.

 

“Eligible Inventory” means inventory of the Credit Parties recorded on the books
and records of the Credit Parties in the ordinary course of the business
operations of the Credit Parties valued on a first in first out basis at the
lower of (a) the fair market value of such inventory, or (b) the cost charged by
suppliers which are not Affiliates of the Credit Parties, which inventory
satisfies each of the following requirements:

 

(i)                                     is in good and merchantable condition
and is not work in process;

 

(ii)                                  meets all standards imposed by any
government agency having regulatory authority over such goods and/or their use,
manufacture and/or sale;

 

(iii)                               has been physically received in the
continental United States by the Credit Parties and is located at a facility
owned or leased by the Credit Parties; provided that no inventory located at a
leased facility shall be deemed to be “Eligible Inventory” hereunder unless the
landlord of such facility shall have entered into an agreement satisfactory in
form and substance to the Lender acknowledging the Liens of the Lender and
granting the Lender unrestricted access to such inventory;

 

(iv)                              is currently useable or currently salable in
the normal course of the business operations, or, as respects raw materials, is
incorporated or is being held to be incorporated in customer products being
produced or provided by the Credit Parties;

 

(v)                                 does not constitute excess, obsolete,
unsaleable, shopworn, seconds, damaged or unfit inventory;

 

(vi)                              has not remained in the possession of the
Credit Parties for more than 180-days or has not otherwise been determined by
the Lender in its reasonable credit judgment to constitute slow-moving
inventory;

 

(vii)                           does not arise from a sale to an account debtor
on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment or any other repurchase or return basis;

 

(viii)                        is not subject to any Lien of any kind except for
the Lien of the Lender securing Obligations under this Agreement;

 

(ix)                                has not been sold to any Person;

 

(x)                                   does not constitute raw materials
specifically printed for a customer with the Customer’s name or Customer’s
trademarks;

 

(xi)                                does not constitute customer labels; and

 

8

--------------------------------------------------------------------------------


 

(xii)                             constitutes Collateral in which the Lender has
a First Priority Lien securing the obligations of the Credit Parties under this
Agreement;

 

provided, however, that (A) the aggregate amount of Eligible Inventory shall be
computed net of such reserves for slow moving and other ineligible inventory as
the Lender shall deem appropriate, (B) the Lender may in its reasonable credit
judgment exclude particular items of inventory from the definition of Eligible
Inventory and may impose additional and/or more restrictive eligibility or
valuation criteria than those set forth above as preconditions for any item of
inventory to be deemed to be Eligible Inventory hereunder, and (C) inventory
deemed to be Eligible Inventory at any one point in time may be excluded by the
Lender in its reasonable credit judgment at a future point in time.

 

“Eligible Finished Goods Inventory” means that portion of Eligible Inventory
consisting of finished goods.

 

“Eligible Raw Materials Inventory” means that portion of Eligible Inventory
consisting of raw materials.

 

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any stockholders’ or voting trust agreements) for the issuance or sale of, or
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Credit Parties, is treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code.  Notwithstanding the
foregoing, for purposes of any liability related to a Multiemployer Plan under
Title IV of ERISA, the term “ERISA Affiliate” means any trade or business that,
together with the Credit Parties, is treated as a single employer within the
meaning of Section 4001(b) of ERISA.

 

“ERISA Event” means (a) a “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder for which the notice requirement has
not been waived with respect to any Pension Plan, (b) the existence with respect
to any Pension Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan, (d) the incurrence by any Credit Party or

 

9

--------------------------------------------------------------------------------


 

any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, (e) the receipt by any Credit Party or any
ERISA Affiliate from the PBGC or  plan administrator of any notice relating to
an intention to terminate any Pension Plan or Pension Plans or to appoint a
trustee to administer any Pension Plan, or (f) the receipt by any Credit Party
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from any Credit Party or any ERISA Affiliate of any notice of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning assigned to such term in Section 9.1.

 

“Excess Availability” means, as of any date of determination thereof, the
difference between (a) the lesser of (i) the Revolving Credit Commitment at such
time and (ii) the Borrowing Base at such time, and (b) the Revolving Credit
Exposure at such time.

 

“Excluded Taxes” means, with respect to the Lender, the Issuing Lender or any
other recipient of any payment to be made by or on account of any Obligation
hereunder, (a) income, net worth or franchise taxes imposed on (or measured by)
its net income or net worth by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of the Lender, in which its lending
office is located or in which it is taxable solely on account of some connection
other than the execution, delivery or performance of this Agreement or the
receipt of income hereunder, and (b) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which any Borrower is located.

 

“Existing Debt” means (i) Indebtedness of the Credit Parties existing as of the
Effective Time which is being repaid in full with the proceeds of the Loans made
by the Lender at the Effective Time and (ii) Indebtedness of the Credit Parties
existing as of the Effective Time which is permitted to remain outstanding after
the Effective Time under Section 8.1 and is listed on Schedule 8.1 hereto.

 

“Existing Equipment Term Loan” means the Existing Equipment Term Loan made by
the Lender to the Borrowers under the Prior Loan Agreement in the amount of
$2,018,523.90, as more fully described in Section 2.2(a)(i).

 

“Existing Equipment Term Loan Maturity Date” means January 27, 2016, or such
earlier date as provided in Section 2.7 or Section 9.1.

 

“Existing Equipment Term Note” means the Second Amended and Restated Equipment
Term Note, in the form of Exhibit A-2 annexed hereto, issued by the Borrowers in
favor of the Lender and evidencing the Existing Equipment Term Loan.

 

“Existing Letters of Credit” means those certain letters of credit issued by the
Issuing Lender under the Prior Credit Agreement outstanding as of the Closing
Date and listed on Schedule 8.1 hereto.

 

“Federal Funds Rate” means (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to Lender on the
applicable day on such transactions, as determined by Lender.

 

10

--------------------------------------------------------------------------------


 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the most
senior Lien (other than Permitted Liens) to which such Collateral is subject.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of:

 

(a)                                  Operating Cash Flow of the Credit Parties
for the period of four consecutive fiscal quarters ending on or most recently
ended prior to the date of measurement, to

 

(b)                                 the sum for the Credit Parties (determined
on a consolidated basis without duplication in accordance with GAAP), of

 

(i) the aggregate amount of Interest Expense for such period, plus

 

(ii) the aggregate amount of regularly scheduled payments of principal in
respect of Indebtedness for borrowed money (including the principal component of
any payments in respect of Capital Lease Obligations) paid or required to be
paid during such period.

 

For purposes of calculating Fixed Charge Coverage Ratio at any time, the Credit
Parties shall be permitted to offset (without duplication) the income taxes
described in subsection (b)(i) of the definition of “Operating Cash Flow” below
with state or federal income tax refunds received by the Credit Parties during
such period, but only in an amount less than or equal to the amount described in
subsection (b)(i) of the definition of “Operating Cash Flow” for such period.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business.  The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligations in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder).

 

“Guarantor” means any Person, including, without limitation, the Subsidiary
Guarantors, which is a guarantor hereunder as of the Effective Time or which
becomes a guarantor hereunder after the Effective Time.

 

11

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated or subject to
regulation pursuant to any Environmental Law.

 

“Hazardous Materials Indemnity Agreement” means the Hazardous Materials
Indemnity Agreement dated as of February 28, 2003 by and among the Credit
Parties and the Lender, as such agreement may be amended, supplemented or
otherwise modified from time to time.

 

“Hedging Agreement”  means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” means, for any Person, without duplication: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
advance, the issuance and sale of debt securities or the sale of Property to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such Property from such Person); (b) obligations of
such Person to pay the deferred purchase or acquisition price of Property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses and deferred taxes incurred and paid, in the
ordinary course of business; (c) Capital Lease Obligations of such Person;
(d) obligations of such Person in respect of Hedging Agreements; and
(e) obligations of such Person in respect of letters of credit or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means all Taxes other than (a) Excluded Taxes and Other
Taxes and (b) amounts constituting penalties or interest imposed with respect to
Excluded Taxes or Other Taxes.

 

“Intercompany Indebtedness” has the meaning assigned to such term in
Section 10.9.

 

“Interest Expense” means, for any period, the sum, without duplication, for the
Credit Parties (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) all interest in respect of
Indebtedness during such period, but excluding capitalized debt acquisition
costs (including fees and expenses related to this Agreement) plus (b) the net
amounts payable (or minus the net amounts receivable) in respect of Hedging
Agreements accrued during such period (whether or not actually paid or received
during such period) excluding reimbursement of legal fees and other similar
transaction costs and excluding payments required by reason of the early
termination of Hedging Agreements in effect on the date hereof plus (c) all
fees, including letter of credit and Acceptances fees and expenses, (but
excluding reimbursement of legal fees) incurred in respect of Indebtedness
during such period.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership, limited liability company or other ownership interests
or other securities of any other Person or any agreement to make any such
acquisition (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale); (b) the making of any deposit with, or advance, loan or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell

 

12

--------------------------------------------------------------------------------


 

such Property to such Person, but excluding any such advance, loan or extension
of credit representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business provided that in no event shall the
term of any such inventory or supply advance, loan or extension of credit exceed
180 days); or (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person
and (without duplication) any amount committed to be advanced, lent or extended
to such Person.  Notwithstanding the foregoing, Capital Expenditures shall not
be deemed “Investments” for purposes hereof.

 

“IP Collateral” means, collectively, the Collateral relating to intellectual
property rights of the Credit Parties hereunder or under any other Loan
Document.

 

“Issuing Lender” means Bank of America, N.A., in its capacity as an issuer of
Letters of Credit and Acceptances hereunder.

 

“Landlord Waiver and Consent” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, in form approved by the Lender in its sole discretion.

 

“LC/Acceptance Disbursement” means a payment made by the Issuing Lender pursuant
to a Letter of Credit or an Acceptance Agreement.

 

“LC and Acceptances Sublimit” means a sublimit of the Revolving Credit
Commitment available for the issuance of Letters of Credit and Acceptances for
the account of the Borrowers in an aggregate maximum amount available to be
drawn equal to $5,000,000.

 

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by the Lender in its sole discretion as not being
required to be included in the Collateral and not being of material importance
to the business or operations of the Credit Parties.

 

“Lender” means Bank of America, N.A. or any other party which becomes a lender
hereunder.

 

“Letter of Credit” means any letter of credit issued on a standby basis or in
support of trade obligations of the Credit Parties pursuant to this Agreement.

 

“LIBOR” means, for any Interest Period with respect to a LIBOR Loan, the per
annum rate of interest (rounded up, if necessary, to the nearest 1/8th of 1%),
determined by Lender at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Lender); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Lender’s London branch to major banks in the London
interbank Eurodollar market.  If the Board imposes a Reserve Percentage with
respect to LIBOR deposits, then LIBOR shall be the foregoing rate, divided by 1
minus the Reserve Percentage.

 

“LIBOR Daily Floating Rate” means a fluctuating rate of interest per annum equal
to BBA LIBOR, as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by Lender from time to time), as
determined for each Business Day at approximately 11:00 a.m. London time two
(2) London Banking Days prior to the date in question, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a one month term,
as adjusted from time to time in Lender’s sole discretion for reserve
requirements, deposit insurance assessment rates and

 

13

--------------------------------------------------------------------------------


 

other regulatory costs.  If the BBA LIBOR Daily Floating Rate is not available
for any reason, then such rate will be determined by such alternate method as
reasonably selected by Lender.

 

“LIBOR Interest Period” means with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrowers may elect; provided, that (i) if any LIBOR Interest
Period would end on a day other than a Business Day, such LIBOR Interest Period
shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such LIBOR Interest Period shall end on the next preceding Business Day and
(ii) any LIBOR Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such LIBOR Interest Period) shall end on the last
Business Day of the last calendar month of such LIBOR Interest Period.  For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.  Notwithstanding the
foregoing, if any LIBOR Interest Period for any Revolving Credit Borrowing would
otherwise end after the Revolving Credit Maturity Date, such LIBOR Interest
Period shall end on the Revolving Credit Maturity Date.

 

“LIBOR Request” means a written request signed by a Designated Financial Officer
for the conversion of Base Rate Loans or LIBOR Daily Floating Rate Loans into
LIBOR Loans or for the continuation of an existing LIBOR Loan for an additional
LIBOR Interest Period in accordance with Section 2.3, in substantially the form
of Exhibit B-3 annexed hereto.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing), other
than an operating lease, relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

“Loan Documents” means this Agreement, the Revolving Credit Note, the Existing
Equipment Term Note, the Massachusetts Real Estate Term Note, the Michigan Real
Estate Term Note, the Control Agreements, the Mortgages, the Stock Pledge
Agreement, the Hazardous Materials Indemnity Agreement, each Letter of Credit,
each Acceptance, agreements between the Borrowers and the Lender (or any of its
affiliates) relating to Letters of Credit and Acceptances, and any other
instruments or documents executed and delivered or to be delivered to the Lender
from time to time pursuant to this Agreement, as the same may be supplemented
and amended from time to time in accordance with their respective terms.

 

“Loans” means the Revolving Loans, the Existing Equipment Term Loan, the
Massachusetts Real Estate Term Loan and the Michigan Real Estate Term Loan.

 

“Lock Box” has the meaning assigned to such term in Section 4.3(a).

 

“Lockbox Agreement” means with respect to any Lock Box of the Credit Parties, an
agreement in accordance with Section 4.3(b), in form and substance satisfactory
to the Lender, executed and delivered by the Credit Parties, the depository
institution at which such Lock Box is maintained and the Lender at the Effective
Time, as such agreement may be amended, supplemented or otherwise modified from
time to time.

 

14

--------------------------------------------------------------------------------


 

“Massachusetts Real Estate Term Loan” means the Massachusetts Real Estate Term
Loan made by the Lender to the Borrowers pursuant to the Prior Loan Agreement in
the amount of $1,846,000 as more fully described in Section 2.2(a)(ii).

 

“Massachusetts Real Estate Term Loan Maturity Date” means January 27, 2016, or
such earlier date as provided in Section 2.7 or Section 9.1.

 

“Massachusetts Real Estate Term Note” means the Second Amended and Restated
Massachusetts Real Estate Term Note, substantially in the form of Exhibit A-4
annexed hereto, issued by the Borrowers in favor of the Lender and evidencing
the Massachusetts Real Estate Term Loan.

 

“Massachusetts Real Property” means the Borrowers’ owned real property located
in Georgetown, Massachusetts.

 

“Material Adverse Effect” means, any event, circumstance, happening or
condition, which, in the Lender’s reasonable discretion, has resulted or could
result in a material adverse effect on (a) the business, assets, financial
condition or prospects of the Credit Parties taken as a whole, (b) the ability
of any Credit Party to pay or perform any of its obligations under this
Agreement or the other Loan Documents or (c) any of the rights of or benefits
available to the Lender under this Agreement and the other Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit or Acceptances), including, without limitation, obligations in respect of
one or more Hedging Agreements, in an aggregate principal amount exceeding
$50,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Person in respect of a Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time.

 

“Material Leasehold Property” means a Leasehold Property reasonably determined
by the Lender to be of material value as Collateral or of material importance to
the operations of the Credit Parties.

 

“Material Owned Property” means any real property owned by any Credit Party that
is reasonably determined by the Lender to be of material value as Collateral or
of material importance to the operations of the Credit Parties following the
Closing Date.

 

“Material Rental Obligations” means obligations of the Credit Parties to pay
rent under any one or more operating leases with respect to any real or personal
property that is material to the business of the Credit Parties.

 

“Michigan Real Estate Term Loan” means the Michigan Real Estate Term Loan to be
made by the Lender to the Borrowers in accordance with Section 2.2(b)(ii), in
the amount of the lesser of (i) $4,000,000 and (ii) 80% of the appraised value
of the Michigan Property, based upon the results of an appraisal obtained by the
Lender with respect to the such property.

 

“Michigan Real Estate Term Loan Closing Date” means the date during which the
Michigan Real Estate Term Loan Effective Time shall occur.

 

“Michigan Real Estate Term Loan Effective Time” means the time specified in a
written notice from the Lender when the conditions specified in Section 6.3 are
satisfied (or waived in accordance with Section 10.2).

 

15

--------------------------------------------------------------------------------


 

“Michigan Real Estate Term Loan Maturity Date” means January 27, 2016, or such
earlier date as provided in Section 2.7 or Section 9.1.

 

“Michigan Real Estate Term Note” means the Michigan Real Estate Term Note,
substantially in the form of Exhibit A-5 annexed hereto, issued by the Borrowers
in favor of the Lender and evidencing the Michigan Real Estate Term Loan.

 

“Michigan Real Property” means the Borrowers’ owned real property located in
Kentwood, Michigan.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Mortgage” means a security instrument (whether designated as a deed of trust or
a mortgage, leasehold mortgage, assignment of leases and rents or by any similar
title) executed and delivered by any Credit Party in such form as may be
approved by the Lender in its sole and reasonable discretion, in each case with
such changes thereto as may be recommended by the Lender’s local counsel based
on local laws or customary local practices, and (b) at the Lender’s option, in
the case of an Additional Mortgaged Property, an amendment to an existing
Mortgage, in form satisfactory to the Lender, adding such Additional Mortgaged
Property to the Real Property Assets encumbered by such existing Mortgage, in
either cases as such security instrument or amendment may be amended,
supplemented or otherwise modified from time to time.

 

“Mortgaged Property” means the Massachusetts Real Property, the Michigan Real
Property, and each Additional Mortgaged Property.

 

“Net Cash Payments” means,

 

(a)                                  with respect to any Casualty Event, the
aggregate amount of cash proceeds of insurance, condemnation awards and other
compensation received by the Credit Parties in respect of such Casualty Event
net of (i) reasonable expenses incurred by the Credit Parties in connection
therewith and (ii) contractually required repayments of Indebtedness to the
extent secured by a Lien on such property and (iii) any income and transfer
taxes payable by the Credit Parties in respect of such Casualty Event;

 

(b)                                 with respect to any Disposition, the
aggregate amount of all cash payments received by the Credit Parties directly or
indirectly in connection with such Disposition, whether at the time of such
Disposition or after such Disposition under deferred payment arrangements or
Investments entered into or received in connection with such Disposition, net of
(i) the amount of any legal, title, transfer and recording tax expenses,
commissions and other fees and expenses payable by the Credit Parties in
connection therewith, (ii) any Federal, state and local income or other Taxes
estimated to be payable by the Credit Parties as a result thereof, (iii) any
repayments by the Credit Parties of Indebtedness to the extent that such
Indebtedness is secured by a Lien on the property that is the subject of such
Disposition and the transferee of (or holder of a Lien on) such property
requires that such Indebtedness be repaid as a condition to the purchase of such
property, and (iv) any repayments by the Credit Parties to minority stockholders
if and to the extent permitted hereby; and

 

(c)                                  with respect to any incurrence of
Indebtedness or offering of equity securities, the aggregate amount of all cash
proceeds received by the Credit Parties therefrom less all legal, underwriting
and similar fees and expenses incurred in connection therewith.

 

16

--------------------------------------------------------------------------------


 

“Non-Financed Capital Expenditures” means Capital Expenditures paid in cash and
not financed with Indebtedness for borrowed money; provided that Capital
Expenditures financed with the proceeds of Revolving Loans shall be deemed to
constitute “Non-Financed Capital Expenditures” for purposes of this Agreement.

 

“Obligations” means (a) the aggregate outstanding principal balance of and all
interest on the Loans made by the Lender to the Borrowers (including any
interest accruing after the commencement of any proceeding by or against any
Borrower under the federal bankruptcy laws, as now or hereafter constituted, or
any other applicable federal or state bankruptcy, insolvency or other similar
law, and any other interest that would have accrued but for the commencement of
such proceeding, whether or not any such interest is allowed as a claim
enforceable against any Borrower in any such proceeding), and (b) all LC/
Acceptance Disbursements, overdraft obligations, fees, costs, charges, expenses
and other obligations from time to time owing to the Lender, the Issuing Lender,
the Cash Management Bank, or any other Affiliate of the Lender by the Credit
Parties hereunder or under any other Loan Document or in respect of any Hedging
Agreement, cash management agreement, operating or deposit account, commercial
credit card and merchant card services, automated clearinghouse services, leases
or other banking product or service from time to time made available to the
Credit Parties by the Lender, the Issuing Lender, the Cash Management Bank or
any other Affiliate of the Lender.

 

“Operating Cash Flow” means, for any period, (a) the net income of the Credit
Parties (determined on a consolidated basis without duplication in accordance
with GAAP) for such period, plus (b) to the extent deducted in calculating net
income (without duplication) (i) income taxes accrued during such period,
(ii) extraordinary or unusual losses (including losses from discontinued
operations) during such period, (iii) depreciation, amortization and other
non-cash charges accrued for such period, and (iv) interest and fees in respect
of Indebtedness (including amounts accrued or paid in respect of Hedging
Agreements) during such period (whether or not actually paid in cash during such
period), minus (c) to the extent such items were added in calculating net income
(without duplication) (i) extraordinary or unusual gains (including gains from
discontinued operations) during such period, (ii) the aggregate amount of all
Non-Financed Capital Expenditures during such period, (iii) the aggregate amount
of dividends and distributions permitted to be paid under Section 8.6 and
actually paid in cash during such period, and (iv) proceeds received during such
period in respect of Casualty Events and Dispositions.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Loan Documents, provided
that there shall be excluded from “Other Taxes” all Excluded Taxes.

 

“Patents” means all patents issued or assigned to and all patent applications
made by the Credit Parties and, to the extent that the grant of a security
interest does not cause a breach or termination thereof, all exclusive and
nonexclusive licenses to the Credit Parties from third parties or rights to use
patents owned by such third parties, including, without limitation, the patents,
patent applications and licenses listed on Schedule 5.5 hereto, along with any
and all (a) inventions and improvements described and claimed therein,
(b) reissues, divisions, continuations, extensions and continuations-in-part
thereof, (c) income, royalties, damages, claims and payments now and hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past or future infringements thereof,
(d) rights to sue for past, present and future infringements thereof, and
(e) any other rights corresponding thereto throughout the world.

 

“Pension Plan” means any Plan that is a defined benefit pension plan subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any

 

17

--------------------------------------------------------------------------------


 

Credit Party or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Permitted Acquisitions” has the meaning assigned to such term in subsection
8.4(c)(iii).

 

“Permitted Investments” means:

 

(a)                                  direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from Standard and Poor’s
Ratings Service or from Moody’s Investors Service, Inc.;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $250,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

 

(e)                                  advances, loans and extensions of credit to
any director, officer or employee of the Credit Parties, if the aggregate
outstanding amount of all such advances, loans and extensions of credit
(excluding travel advances in the ordinary course of business) does not at any
time exceed $25,000;

 

(f)                                    capital contributions by any Credit Party
to any other Credit Party and Intercompany Indebtedness; and

 

(g)                                 investments in money market mutual funds
that are rated AAA by Standard & Poor’s Rating Service.

 

“Permitted Liens” has the meaning set forth in Section 8.2.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA in which any Credit Party or any ERISA Affiliate is an “employer” as
defined in Section 3(5) of ERISA, including, but not limited to, any Pension
Plan or Multiemployer Plan.

 

“Post-Default Rate” means a rate per annum equal to the Base Rate plus the
Applicable Margin plus two percent (2%).

 

“Prime Rate” means the rate of interest announced by Lender from time to time as
its prime rate.  Such rate is set by Lender on the basis of various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may

 

18

--------------------------------------------------------------------------------


 

be priced at, above or below such rate.  Any change in such rate announced by
Lender shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Property” means any interest of any kind in property or assets, whether real,
personal or mixed, and whether tangible or intangible.

 

“Proprietary Rights” has the meaning assigned to such term in Section 5.5(b).

 

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of the
Lender, desirable in order to create or perfect Liens on any IP Collateral.

 

“Real Property Asset” means, at any time of determination, any and all real
property owned or leased by the Credit Parties.

 

“Registered Proprietary Rights” has the meaning assigned to such term in
Section 5.5(c).

 

“Reimbursement Obligation” has the meaning assigned to such term in
Section 2.4(d).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reserve Percentage” means the reserve percentage (expressed as a decimal,
rounded up to the nearest 1/8th of 1%) applicable to member banks under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of, or other equity
interest in, any Credit Party now or hereafter outstanding, except a dividend
payable solely in shares of stock or other equity interests, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of, or other equity interest in, any Credit Party now or hereafter outstanding,
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of, or
other equity interest in, any Credit Party, (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption purchase,
retirement, defeasance (including economic or legal defeasance), sinking fund or
similar payment with respect to, any Subordinated Indebtedness, and (v) any
payment made to any Affiliates of any Credit Party in respect of management,
consulting or other similar services provided to any Credit Party.

 

“Restrictive Agreements” has the meaning assigned to such term in
Section 5.13(b).

 

“Revolving Credit Availability Period” means the period from and including the
Effective Time to but excluding the earlier of (a) the Revolving Credit Maturity
Date and (b) the date of termination of the Revolving Credit Commitment, as
terminated by the Borrowers pursuant to Section 2.7 or by the Lender pursuant to
Section 9.1.

 

“Revolving Credit Commitment” means the commitment of the Lender to make
Revolving Loans as such commitment may be reduced from time to time pursuant to
Section 2.5.  The original maximum amount of the Revolving Credit Commitment is
equal to $17,000,000.

 

19

--------------------------------------------------------------------------------


 

“Revolving Credit Exposure” means at any time the sum of (a) the outstanding
principal amount of Revolving Loans at such time, (b) the Total LC and
Acceptances Exposure at such time.

 

“Revolving Credit Maturity Date” November 30, 2013.

 

“Revolving Credit Note” means the Second Amended and Restated Revolving Credit
Note, substantially in the form of Exhibit A-1 annexed hereto, issued by the
Borrowers in favor of the Lender.

 

“Revolving Loan” means a Loan made pursuant to Section 2.1(a) that utilizes the
Revolving Credit Commitment.

 

“Solvency Certificate” means a certificate in substantially the form of
Exhibit E annexed hereto executed by the Chief Financial Officer of the
Borrowers and delivered to the Lender on the Closing Date.

 

“Special Counsel” means Edwards Angell Palmer & Dodge LLP, in its capacity as
special counsel to Bank of America, N.A., as Lender of the credit facilities
contemplated hereby.

 

“Stock Pledge Agreement” means the Stock Pledge Agreement dated as of
February 28, 2003 by and between UFP and the Lender with respect to the capital
stock of each of the Credit Parties owned by UFP or its Subsidiaries, as the
same may be modified or amended from time to time with the consent of the
Lender.

 

“Subordinated Indebtedness” means any Indebtedness of the Credit Parties
incurred after the Closing Date with the consent of the Lender that by its terms
(or by the terms of the instrument under which it is outstanding and to which
appropriate reference is made in the instrument evidencing such Subordinated
Indebtedness) is made subordinate and junior in right of payment to the Loans
and to the other Obligations of the Credit Parties by provisions in form and
substance reasonably satisfactory to the Lender and Special Counsel.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent
and/or one or more subsidiaries of the parent.  References herein to
“Subsidiaries” shall, unless the context requires otherwise, be deemed to be
references to Subsidiaries of the Borrowers.

 

“Subsidiary Guarantor” means, collectively, any Subsidiary of the Borrowers
which becomes a Guarantor hereunder after the Effective Time.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loans” means, collectively, the Existing Equipment Term Loan, the
Massachusetts Real Estate Term Loan and the Michigan Real Estate Term Loan.

 

20

--------------------------------------------------------------------------------


 

“Term Notes” means, collectively, the Existing Equipment Term Note, the
Massachusetts Real Estate Term Note and the Michigan Real Estate Term Note.

 

“Total LC and Acceptances Exposure” means, at any time, the sum of (a) 100% of
the aggregate undrawn amount of all outstanding standby and documentary Letters
of Credit at such time plus (b) the aggregate amount of all LC/Acceptance
Disbursements that have not yet been reimbursed by or on behalf of the Borrowers
at such time, plus (c) all amounts of outstanding Acceptances issued by the
Lender for the account of the Borrowers at such time, including any Acceptances
which have not been paid at the maturity thereof and which have not been added
to the principal of the Revolving Loans.

 

“Total Voting Power” means, with respect to any Person, the total number of
votes which holders of securities having the ordinary power to vote, in the
absence of contingencies, are entitled to cast in the election of directors of
such Person.

 

“Trademarks” means all trademarks (including service marks), federal and state
trademark registrations and applications made by the Credit Parties, common law
trademarks and trade names owned by or assigned to the Credit Parties, all
registrations and applications for the foregoing and all exclusive and
nonexclusive licenses from third parties of the right to use trademarks of such
third parties, including, without limitation, the registrations, applications,
unregistered trademarks, service marks and licenses listed on Schedule 5.5
hereto, along with any and all (a) renewals thereof, (b) income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, damages, claims and payments for past or future
infringements thereof, (c) rights to sue for past, present and future
infringements thereof, and (d) foreign trademarks, trademark registrations, and
trade name applications for any thereof and any other rights corresponding
thereto throughout the world.

 

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Rate, the Base Rate or the LIBOR Daily
Floating Rate.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“UFP” means UFP Technologies, Inc., a Delaware corporation.

 

“U.S. Dollars” or “$” refers to lawful money of the United States of America.

 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing 100% of the equity
or ordinary voting power (other than directors’ qualifying shares) or, in the
case of a partnership, 100% of the general partnership interests are, as of such
date, directly or indirectly owned, controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

1.2                                 Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including”

 

21

--------------------------------------------------------------------------------


 

shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

1.3                                 Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrowers notify the Lender that the Borrowers request an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Lender notifies the Borrowers that the Lender requests an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision shall have been
amended in accordance herewith.

 

1.4                                 Joint and Several Obligations; Designated
Financial Officers.

 

(a)          All Obligations of the Credit Parties hereunder shall be joint and
several.  Any notice, request, waiver, consent or other action made, given or
taken by any Credit Party shall bind all Credit Parties.

 

(b)         Each Credit Party hereby authorizes each of the Designated Financial
Officers listed in Schedule 1.4 hereto to act as agent for each Credit Party and
to execute and deliver on behalf of each Credit Party such notices, requests,
waivers, consents, certificates and other documents, and to take any and all
actions required or permitted to be delivered or taken by any Credit Party
hereunder.  The Borrowers may replace any of the Designated Financial Officers
listed in Schedule 1.4 hereto or add any additional Designated Financial
Officers by delivering written notice to the Lender specifying the names of each
new Designated Financial Officer and the offices held by each such Person.  Each
Credit Party hereby agrees that any such notices, requests, waivers, consents,
certificates and other documents executed, delivered or sent by any Designated
Financial Officer and any such actions taken by any Designated Financial Officer
shall bind each Credit Party.

 

ARTICLE 2

 

The Credits

 

2.1                                 Revolving Loans.

 

(a)          Revolving Credit Commitment.  Subject to the terms and conditions
set forth herein, the Lender agrees to make Revolving Loans to the Borrowers
from time to time during the Revolving Credit Availability Period in an
aggregate principal amount that will not result in the Revolving Credit Exposure
exceeding the lesser of (i) the Revolving Credit Commitment at such time

 

22

--------------------------------------------------------------------------------


 

and (ii) the Borrowing Base at such time.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

 

(b)         Funding of Revolving Loans.  The Borrowers shall deliver to the
Lender on each Business Day not later than 1:00 p.m., Boston, Massachusetts
time, by facsimile or electronic mail transmission, a Borrowing Base Certificate
in substantially the form of Exhibit B-1 hereto, setting forth the Borrowing
Base as of the close of business on the immediately preceding Business Day.  So
long as no Default or Event of Default shall have occurred and be continuing or
shall result therefrom, on each Business Day not later than 3:30 p.m. Boston,
Massachusetts time, the Lender shall make a Revolving Loan to the Borrowers in
an amount equal to the amount requested by the Borrowers in the Borrowing Base
Certificate delivered to the Lender that Business Day, by crediting such amount
to one or more accounts of the Borrowers maintained with the Lender; provided
that Revolving Loans made to finance the reimbursement of an LC/Acceptance
Disbursement under any Letter of Credit or Acceptance as provided in
Section 2.4(e) shall be remitted by the Lender to the Issuing Lender.

 

(c)          Interest on Revolving Loans.  Subject to Section 2.3 hereof, each
Revolving Loan made to the Borrowers by Lender hereunder shall bear interest at
a rate per annum equal to the LIBOR Daily Floating Rate plus the Applicable
Margin, or, if the Borrowers shall notify the Lender in writing that the
Borrowers shall so desire, the Base Rate plus the Applicable Margin. 
Notwithstanding the foregoing, (i) all Revolving Loans which are not paid when
due shall automatically bear interest until paid in full at the Post-Default
Rate, (ii) during the period when any Event of Default of the type described in
clauses (g), (h) or (i) of Section 9.1 shall have occurred and be continuing,
the principal of all Revolving Loans hereunder shall automatically bear
interest, after as well as before judgment, at the Post-Default Rate, (iii) if
there shall occur and be continuing any Event of Default (other than an Event of
Default of the type described in clauses (g), (h) or (i) of Section 9.1),
following written notice delivered to the Borrowers from the Lender, the
principal of all Revolving Loans hereunder shall bear interest, after as well as
before judgment, at the Post-Default Rate during the period beginning on the
date such Event of Default first occurred, and ending on the date such Event of
Default is cured or waived.  Accrued interest on each Revolving Loan shall be
payable in arrears on the first day of each month; provided that interest
accrued at the Post-Default Rate shall be payable on demand, and all accrued
interest on Revolving Loans shall be payable upon expiration of the Revolving
Credit Availability Period.  All interest hereunder shall be computed on the
basis of a year of 360 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(d)         Repayment of Revolving Loans.  The Borrowers unconditionally promise
to pay to the Lender the then unpaid principal amount of the Revolving Loans on
the Revolving Credit Maturity Date.  In addition, if following any reduction in
the Revolving Credit Commitment or at any other time the Revolving Credit
Exposure shall exceed the lesser of (i) the Revolving Credit Commitment at such
time, or (ii) the Borrowing Base at such time, the Borrowers shall first, repay
Revolving Loans in an aggregate amount equal to such excess, and second, provide
cash collateral for Total LC and Acceptances Exposure as specified in
Section 2.4(g) in an aggregate amount equal to such excess.

 

(e)          Loan Account.  The Lender shall maintain in accordance with its
usual practice an account evidencing the indebtedness of the Borrowers to the
Lender resulting from each Revolving Loan made by the Lender, including the
amounts of principal and interest payable and paid to the Lender from time to
time hereunder.  The entries made in the account maintained pursuant to this
subsection 2.1(e) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of the Lender to
maintain such account or any error therein

 

23

--------------------------------------------------------------------------------


 

shall not in any manner affect the obligation of the Borrowers to repay the
Revolving Loans in accordance with the terms of this Agreement.

 

(f)            Revolving Credit Note.  Prior to the Closing Date, the Borrowers
shall prepare, execute and deliver to the Lender a Revolving Credit Note in the
principal amount of the Revolving Credit Commitment.

 

(g)         Treatment of Revolving Loans Outstanding under Prior Credit
Agreement.  In the event that any Revolving Loans under (and as defined in) the
Prior Credit Agreement shall remain outstanding on the Closing Date, then such
loans shall be continued as Revolving Loans hereunder.

 

2.2                                 Term Loans.

 

(a)          Existing Equipment Term Loan and Massachusetts Real Estate Term
Loan.

 

(i)                                     The Existing Equipment Term Loan is
comprised of the aggregate amount of principal and interest outstanding on the
Equipment Term Loan under (and as defined in) the Prior Credit Agreement.  Such
loans shall remain outstanding on the Closing Date, and shall be continued as
the Existing Equipment Term Loan hereunder.

 

(ii)                                  The Massachusetts Real Estate Term Loan is
comprised of the aggregate amount of principal and interest outstanding on the
Real Estate Term Loan under (and as defined in) the Prior Credit Agreement. 
Such loan shall remain outstanding on the Closing Date, and shall be continued
as the Massachusetts Real Estate Term Loan hereunder.

 

(b)         Funding of the Michigan Real Estate Term Loan. Subject to the terms
and conditions set forth herein, the Lender agrees to fund the Michigan Real
Estate Term Loan on the Michigan Real Estate Term Loan Closing Date.  Principal
amounts of the Michigan Real Estate Term Loan that have been repaid or prepaid
may not be reborrowed.

 

(c)          Interest on the Term Loans.  Subject to Section 2.3 hereof, the
outstanding principal amount of the Term Loans shall bear interest at a rate per
annum equal to the LIBOR Daily Floating Rate plus the Applicable Margin, or, if
the Borrowers shall notify the Lender in writing that the Borrowers shall so
desire, the Base Rate plus the Applicable Margin.  Notwithstanding the
foregoing, (i) any portion of the Term Loans which is not paid when due shall
automatically bear interest until paid in full at the Post-Default Rate,
(ii) during the period when any Event of Default of the type described in
clauses (g), (h) or (i) of Section 9.1 shall have occurred and be continuing,
the outstanding principal balance of the Term Loans shall automatically bear
interest, after as well as before judgment, at the Post-Default Rate, (iii) if
there shall occur and be continuing any Event of Default (other than an Event of
Default of the type described in clauses (g), (h) or (i) of Section 9.1),
following written notice delivered to the Borrowers from the Lender, the
outstanding principal balance of the Term Loans shall bear interest, after as
well as before judgment, at the Post-Default Rate during the period beginning on
the date such Event of Default first occurred, and ending on the date such Event
of Default is cured or waived.  Accrued interest on the outstanding principal
balance of the Term Loans shall be payable in arrears on the first day of each
month; provided that interest accrued at the Post-Default Rate shall be payable
on demand, and all accrued interest on the (x) Existing Equipment Term Loan
shall be payable on each date that any portion of the principal of the Existing
Equipment Term Loan shall be payable hereunder and on the Existing Equipment
Term Loan Maturity Date, (y) Massachusetts Real Estate Term Loan shall be
payable on each date that any portion of the principal of the Massachusetts Real
Estate Term Loan shall be payable hereunder and on the Massachusetts Real Estate
Term Loan Maturity Date, and (z) Michigan Real Estate Term Loan

 

24

--------------------------------------------------------------------------------


 

shall be payable on each date that any portion of the principal of the Michigan
Real Estate Term Loan shall be payable hereunder and on the Michigan Real Estate
Term Loan Maturity Date.  All interest hereunder shall be computed on the basis
of a year of 360 days, and in each case shall be payable for the actual number
of days elapsed (including the first day but excluding the last day). 
Notwithstanding this Section 2.2(c), subject to Section 8.5(b), the Borrowers
may elect to fix the rate of interest on one or more of the Term Loans pursuant
to a Hedging Agreement.

 

(d)         Repayment of Term Loans.

 

(i)                                     Repayment of Existing Equipment Term
Loan.  The Borrowers hereby unconditionally promise to pay to the Lender monthly
principal installments in respect of the Existing Equipment Term Loan on the
first day of each month commencing February 1, 2009 in equal monthly
installments calculated based on the full principal amount of the Existing
Equipment Term Loan, amortizing on a seven-year direct reduction amortization
schedule.  To the extent not previously paid, the Existing Equipment Term Loan
shall be due and payable in full on the Existing Equipment Term Loan Maturity
Date.

 

(ii)                                  Repayment of Massachusetts Real Estate
Term Loan and Michigan Real Estate Term Loan.

 

(A)                              The Borrowers hereby unconditionally promise to
pay to the Lender monthly principal installments in respect of the Massachusetts
Real Estate Term Loan on the first day of each month commencing February 1, 2009
in equal monthly installments calculated based on the full principal amount of
the Massachusetts Real Estate Term Loan, amortizing on a twenty-year direct
reduction amortization schedule.  To the extent not previously paid, the
Massachusetts Real Estate Term Loan shall be due and payable in full on the
Massachusetts Real Estate Term Loan Maturity Date.

 

(B)                                The Borrowers hereby unconditionally promise
to pay to the Lender monthly principal installments in respect of the Michigan
Real Estate Term Loan on the first day of each month commencing March 1, 2009 in
equal monthly installments calculated based on the full principal amount of the
Michigan Real Estate Term Loan, amortizing on a twenty-year direct reduction
amortization schedule.  To the extent not previously paid, the Michigan Real
Estate Term Loan shall be due and payable in full on the Michigan Real Estate
Term Loan Maturity Date.

 

Notwithstanding any of the foregoing, following the expiration or termination of
the Revolving Credit Commitment for any reason, if the Borrowers shall obtain a
revolving credit facility with a third party lender to replace in whole or in
part the Revolving Loan contemplated herein, the Borrower shall simultaneously
prepay the entire Term Loans (unless sooner repaid hereunder).

 

(e)          Loan Account.  The Lender shall maintain in accordance with its
usual practice an account evidencing the indebtedness of the Borrowers to the
Lender in respect of the Term Loans, including the amounts of principal and
interest payable and paid to the Lender from time to time hereunder.  The
entries made in the account maintained pursuant to this subsection  2.2(e) shall
be prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of the Lender to maintain such account or any
error therein shall not in any manner affect the obligation of the Borrowers to
repay the Term Loans in accordance with the terms of this Agreement.

 

25

--------------------------------------------------------------------------------


 

(f)            Term Notes.  Prior to the Closing Date or the Michigan Real
Estate Term Loan Closing Date, as applicable, the Borrowers shall prepare,
execute and deliver to the Lender the Term Notes evidencing the Borrowers’
obligations in respect of the applicable Term Loans.

 

2.3                                 LIBOR Borrowings.

 

(a)          General.  The entire principal balance of the Term Loans and each
Revolving Loan initially shall be a LIBOR Daily Floating Rate Loan, or, if the
Borrowers shall notify the Lender in writing that the Borrowers shall so desire,
a Base Rate Loan.  Thereafter, the Borrowers may elect to convert all or any
portion of the Term Loans or any portion of the outstanding Revolving Loans to a
LIBOR Borrowing.  The Borrowers may elect different options for continuations
and conversions with respect to different portions of the affected Borrowing, in
which case the Loans comprising each such portion shall be considered a separate
Borrowing.  The Borrowers shall not be permitted to select any LIBOR Interest
Period for any LIBOR Borrowing that ends after the Revolving Credit Maturity
Date, the Existing Equipment Term Loan Maturity Date, the Massachusetts Real
Estate Term Loan Maturity Date or the Michigan Real Estate Term Loan Maturity
Date.

 

(b)         Interest on LIBOR Borrowings.  Each LIBOR Borrowing shall bear
interest during the applicable LIBOR Interest Period at a rate per annum equal
to the LIBOR Rate plus the Applicable Margin.  Notwithstanding the foregoing,
(i) all LIBOR Borrowings which are not paid when due shall automatically be
converted into Base Rate Borrowings and shall bear interest until paid in full
at the Post-Default Rate, (ii) during the period when any Event of Default of
the type described in clauses (g), (h) or (i) of Section 9.1 shall have occurred
and be continuing, all LIBOR Borrowings shall automatically be converted into
Base Rate Borrowings and shall bear interest, after as well as before judgment,
at the Post-Default Rate, (iii) if there shall occur and be continuing any Event
of Default (other than an Event of Default of the type described in clauses (g),
(h) or (i) of Section 9.1), following written notice delivered to the Borrowers
from the Lender, all LIBOR Borrowings shall automatically be converted into Base
Rate Borrowings and shall bear interest, after as well as before judgment, at
the Post-Default Rate during the period beginning on the date such Event of
Default first occurred, and ending on the date such Event of Default is cured or
waived.  Accrued interest on each LIBOR Borrowing shall be payable in arrears on
the first day of each month and on the last Business Day of the LIBOR Interest
Period applicable to such LIBOR Borrowing; provided that interest accrued at the
Post-Default Rate shall be payable on demand.  All interest hereunder shall be
computed on the basis of a year of 360 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)          Procedure for Requesting LIBOR Borrowings.  To request that any
portion of the Term Loan or the outstanding Revolving Loans be converted into a
LIBOR Borrowing, or, to request that any LIBOR Borrowing continue as a LIBOR
Borrowing for an additional LIBOR Interest Period, the Borrowers shall submit to
the Lender a LIBOR Request, in substantially the form of Exhibit B-3 hereto and
setting forth all of the information required to be set forth therein, by
electronic mail or facsimile transmission, not later than 1:00 p.m., Boston,
Massachusetts time, three Business Days before the date of the proposed
conversion or continuation of such Borrowing.  Each such LIBOR Request made by
the Borrowers shall be irrevocable.  Subject to the provisions of subsection
2.3(f) and provided that no Default or Event of Default shall have occurred and
be continuing, upon receipt of a LIBOR Request, the Lender shall on the
requested date of conversion or continuation (i) convert the Base Rate Loan or
LIBOR Daily Floating Rate Loan, as applicable, requested to be converted into a
LIBOR Loan for the LIBOR Interest Period set forth in such LIBOR Request and/or
(ii) continue the LIBOR Loan requested to be continued as a LIBOR Loan for the
additional LIBOR Interest Period set forth in such LIBOR Request.

 

26

--------------------------------------------------------------------------------


 

(d)         Incomplete LIBOR Requests.  If any LIBOR Request is incomplete in
any respect, then such LIBOR Request shall be void and the Borrowing which was
the subject matter of such LIBOR Request shall continue as a Base Rate Borrowing
or LIBOR Daily Floating Rate Loan, as applicable.  If, with respect to any
existing LIBOR Borrowing, the Borrowers fail to deliver a LIBOR Request to
continue such LIBOR Borrowing at least three Business Days prior to the
expiration of the LIBOR Interest Period for such existing LIBOR Borrowing, such
LIBOR Borrowing shall automatically convert to a LIBOR Daily Floating Rate Loan
at the expiration of such LIBOR Interest Period.

 

(e)          Limit on LIBOR Borrowings.  At the commencement of each LIBOR
Interest Period for a LIBOR Borrowing, such Borrowing shall be in an aggregate
amount at least equal to $250,000 or any greater multiple of $100,000. 
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of five (5) LIBOR
Borrowings outstanding.

 

(f)            Alternate Rate of Interest.  If prior to the commencement of any
LIBOR Interest Period for a LIBOR Borrowing, the Lender determines that
(i) adequate and reasonable means do not exist for ascertaining the LIBOR Rate
for such LIBOR Interest Period, (ii) the LIBOR Rate for such LIBOR Interest
Period will not adequately and fairly reflect the cost to the Lender of making
or maintaining LIBOR Borrowings, or (iii) as a result of any Change in Law it is
unlawful or impossible for the Lender to make or maintain any LIBOR Borrowing;
then in each case the Lender shall give notice thereof to the Borrowers as
promptly as practicable thereafter and, until the Lender notifies the Borrowers
that the circumstances giving rise to such notice no longer exist, any LIBOR
Request submitted by the Borrowers shall be ineffective; provided that if as a
result of a Change in Law the Lender is prohibited from maintaining any
outstanding LIBOR Borrowing, upon notice from the Lender, the Borrowers shall
immediately (A) convert such LIBOR Borrowing to a Base Rate Loan, or (B) repay
such LIBOR Borrowing in full, together with all interest accrued thereon and all
fees and other amounts payable to the Lender hereunder (in either case, subject
to the provisions of subsection 2.3(g) of this Agreement with respect to
redeployment costs).  This section shall also be applicable, mutatis mutandis,
to Loans bearing interest at the LIBOR Daily Floating Rate.

 

(g)         Break Funding Payments.  In the event of (i) the payment of any
principal of any LIBOR Loan other than on the last day of the LIBOR Interest
Period applicable thereto (including as a result of an Event of Default),
(ii) the conversion of any LIBOR Loan other than on the last day of the LIBOR
Interest Period applicable thereto, or (iii) the failure to borrow, convert,
continue or prepay any LIBOR Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
and is revoked in accordance herewith), then, in any such event, the Borrowers
shall compensate the Lender for the loss, cost and expense attributable to such
event, as determined by the Lender in a manner consistent with its customs and
practices.  In the event that the Lender is entitled to receive compensation
pursuant to this subsection 2.3(g), the Lender shall deliver a certificate to
the Borrowers setting forth the amount or amounts that the Lender is entitled to
receive, and the Borrowers shall pay such amount or amounts within three
(3) days after receipt of such certificate.

 

2.4                                 Letters of Credit and Acceptances.

 

(a)          General.  Subject to the terms and conditions set forth herein, in
addition to the Revolving Loans provided for in Section 2.1, any Borrower may
request the issuance of Letters of Credit and Acceptances for its own account by
the Issuing Lender, in a form reasonably acceptable to the Issuing Lender
(which, in the case of Acceptance, shall include submission of an Acceptance
Agreement and such other agreements and documents as may be required by the
Lender in its sole

 

27

--------------------------------------------------------------------------------


 

discretion), at any time and from time to time during the Revolving Credit
Availability Period.  Letters of Credit and Acceptances issued hereunder shall
constitute utilization of the Revolving Credit Commitment.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application, Acceptance Agreement
or other agreement submitted by any Borrower to, or entered into by any Borrower
with, the Issuing Lender relating to any Letter of Credit or Acceptance, the
terms and conditions of this Agreement shall control.  Each Acceptance shall be
in an amount not less than $1,000,000.

 

(b)         Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of an Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit) or an Acceptance, the
Borrowers shall deliver to the Issuing Lender and the Lender by electronic or
facsimile transmission (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a letter of credit application or Acceptance
Agreement (as applicable) in the form required by the Issuing Lender.  A Letter
of Credit shall be issued, amended, renewed or extended, and an Acceptance shall
be issued, only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit or upon issuance of an Acceptance, the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the Total LC and Acceptances Exposure at
such time shall not exceed the LC and Acceptances Sublimit, and (ii) the
Revolving Credit Exposure at such time shall not exceed the lesser of (A) the
Revolving Credit Commitment at such time, and (B) the Borrowing Base at such
time.

 

(c)          Expiration Date.  Each Letter of Credit shall expire (without
giving effect to any extension thereof by reason of an interruption of business)
at or prior to the close of business on the earlier of (i) the date 365 days, in
the case of standby Letters of Credit, or 180 days, in the case of documentary
Letters of Credit, after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, 365 days or 180 days, as
applicable, after such renewal or extension) provided that any such standby
Letter of Credit may provide for automatic extensions thereof to a date not
later than 365 days beyond its current expiration date, and (ii) the date that
is thirty Business Days prior to the Revolving Credit Maturity Date.  Each
Acceptance shall expire at or prior to the close of business on the earlier of
(i) the date 180 days after the date of the issuance of such Acceptance and
(ii) the date that is thirty Business Days prior to the Revolving Credit
Maturity Date.  No Letter of Credit or Acceptance may be extended beyond the
date that is thirty Business Days prior to the Revolving Credit Maturity Date.

 

(d)         Reimbursement.  If the Issuing Lender shall make any LC/Acceptance
Disbursement in respect of a Letter of Credit or an Acceptance, the Borrowers
shall reimburse (each, a “Reimbursement Obligation”) the Issuing Lender in
respect of such LC/Acceptance Disbursement by paying to the Lender for the
account of the Issuing Bank an amount equal to such LC/Acceptance Disbursement
not later than 1:00 p.m., Boston, Massachusetts time, on (i) the Business Day
that the Borrowers receive notice of the same, if such notice is received prior
to 11:00 a.m., Boston, Massachusetts time, or (ii) the Business Day immediately
following the day that the Borrowers receive such notice, if such notice is not
received prior to such time, provided that, subject to the conditions to
borrowing set forth herein, payment of each such Reimbursement Obligation shall
be made through the automatic funding of a Base Rate Borrowing in an amount
equal to the amount of such Reimbursement Obligation, and the Borrowers hereby
irrevocably authorize and direct the Lender to take such actions as may
necessary to effectuate such automatic funding of such Base Rate Borrowings.  To
the extent that any such Reimbursement Obligation is paid through the automatic
funding of a Base Rate Borrowing, the Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting Base Rate Borrowing.  If the
Borrowers cannot satisfy the conditions to borrowing set forth herein such that
the payment of any Reimbursement Obligation cannot be made through the automatic
funding of a Base Rate Borrowing and the Borrowers shall fail

 

28

--------------------------------------------------------------------------------


 

to make such payment when due, the Lender shall promptly pay to the Issuing
Lender the unreimbursed portion of such LC/Acceptance Disbursement.  Promptly
following receipt by the Lender of any payment from the Borrowers pursuant to
this paragraph, the Lender shall distribute such payment to the Issuing Lender.

 

(e)          Obligations Absolute.  The Borrowers’ obligation to reimburse
LC/Acceptance Disbursements as provided in subsection 2.4(d) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or Acceptance agreement, or any term or provision therein, (ii) any draft
or other document presented under a Letter of Credit or Acceptance proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Lender to the
beneficiary under a Letter of Credit or Acceptance against presentation of a
draft or other document that does not comply strictly with the terms of such
Letter of Credit or Acceptance and (iv) any other event or circumstance
whatsoever (other than gross negligence or willful misconduct of the Issuing
Lender), whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.4, constitute a legal or equitable discharge of the
Borrowers’ obligations hereunder.

 

(f)            Interim Interest.  If the Issuing Lender shall make any
LC/Acceptance Disbursement in respect of any Letter of Credit or Acceptance, and
if the Borrowers cannot satisfy the conditions to borrowing set forth herein
such that payment of the Reimbursement Obligation resulting from such
LC/Acceptance Disbursement cannot be made through the automatic funding of a
Base Rate Borrowing, then, unless the Borrowers shall reimburse such
LC/Acceptance Disbursement in full on the date such LC/Acceptance Disbursement
is made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC/Acceptance Disbursement is made to but excluding the
date that the Borrowers reimburse such LC/Acceptance Disbursement, at the rate
per annum then applicable to Base Rate Loans; provided that, if the Borrowers
fail to reimburse such LC/Acceptance Disbursement when due pursuant to
subsection 2.4(d), then interest calculated at the Post-Default Rate shall
accrue on the unpaid amount thereof.  Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Lender, except that interest
accrued on and after the date of payment by the Lender pursuant to subsection
2.4(d) shall be for the account of the Lender to the extent of the payment.

 

(g)         Cash Collateralization.  If either (i) an Event of Default shall
occur and be continuing and the Borrowers receive notice from the Lender
demanding the deposit of cash collateral pursuant to this paragraph, or (ii) the
Borrowers shall be required to provide cash collateral for Total LC and
Acceptances Exposure pursuant to subsections  2.1(d) or 2.7(b), the Borrowers
shall immediately deposit with the Lender an amount in cash equal to, in the
case of an Event of Default, the Total LC and Acceptances Exposure as of such
date plus any accrued and unpaid interest thereon and, in the case of any cash
collateral required to be provided pursuant to subsections 2.1(d) or 2.7(b), the
amount required under subsections 2.1(d) or 2.7(b), as the case may be; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
described in clause (g) or (h) of Section 9.1.  Such deposit shall be held by
the Lender as collateral in the first instance for the Total LC and Acceptances
Exposure under this Agreement and thereafter for the payment of any other
obligations of the Credit Parties hereunder.

 

(h)         Existing Letters of Credit.  All Existing Letters of Credit issued
under the Prior Credit Agreement which are outstanding on the Closing Date shall
remain outstanding after the

 

29

--------------------------------------------------------------------------------


 

Closing Date in accordance with their terms and shall be treated for all
purposes as if they were issued by Issuing Lender pursuant to the terms of this
Agreement.

 

2.5                                 Expiration, Termination or Reduction of
Revolving Credit Commitment.

 

(a)          Expiration of Revolving Credit Commitment.  Unless previously
terminated, the Revolving Credit Commitment shall expire at the close of
business on the Revolving Credit Maturity Date.

 

(b)         Reduction of Revolving Credit Commitment.  The Borrowers may at any
time and from time to time reduce the Revolving Credit Commitment; provided that
(i) each reduction of the Revolving Credit Commitment shall be in an amount that
is at least equal to $500,000 or any greater multiple of $100,000, and (ii) the
Borrowers shall not reduce the Revolving Credit Commitment if, after giving
effect to any concurrent repayment, the total Revolving Credit Exposure would
exceed the total Revolving Credit Commitment.  The Borrowers shall notify the
Lender of any election to reduce the Revolving Credit Commitment at least three
Business Days prior to the effective date of such reduction, specifying the
effective date thereof.  Each notice of reduction of the Revolving Credit
Commitment shall be irrevocable.  Each reduction of the Revolving Credit
Commitment shall be permanent.

 

(c)          Optional Termination of Revolving Credit Commitment.  The Borrowers
shall have the right at any time to terminate the Revolving Credit Commitment
without prepayment penalty or premium.  The Borrowers shall notify the Lender of
any election to terminate the Revolving Credit Commitment under this subsection
2.5(c) in writing at least ninety (90) days prior to the effective date of such
termination, specifying the effective date thereof.  Each notice of termination
of the Revolving Credit Commitment shall be irrevocable.  Any termination of the
Revolving Credit Commitment shall be permanent.

 

2.6                                 Payments.

 

(a)          Payments Generally.  The Borrowers shall be obligated to make each
payment required to be made by the Borrowers hereunder (whether of principal,
interest, fees or reimbursement of LC/Acceptance Disbursements, or otherwise) to
Lender at its offices in Boston, Massachusetts, prior to 3:00 p.m., Boston,
Massachusetts time, on the date when due (except that if any payment shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension). 
All payments shall be made in immediately available funds, in U.S. dollars
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Lender, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon. 
Notwithstanding anything to the contrary set forth herein, subject to the
conditions to the funding of Revolving Loans set forth herein, all payments of
interest, fees and any other amounts due to be paid by the Borrowers hereunder
shall be made through the automatic funding of Base Rate Revolving Loans in
amounts equal to the amounts of such interest, fees or other amounts due to be
paid by the Borrowers hereunder, and the Borrowers hereby irrevocably authorize
and direct the Lender to take such actions as may be necessary to effectuate
such automatic funding of Base Rate Revolving Loans, and, upon funding of any
such Base Rate Revolving Loan, the Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting Base Rate Revolving Loan.  The
Borrowers expressly acknowledge and agree that (i) the Lender may, in its sole
discretion, effectuate the automatic funding of a Revolving Loan pursuant to
this subsection 2.6(a) even though at the time of, or after giving effect to,
the funding of such Revolving Loans the Revolving Credit Exposure exceeds

 

30

--------------------------------------------------------------------------------


 

the lesser of (x) the Revolving Credit Commitment and (y) the Borrowing Base,
and (ii) if any one or more of the conditions to the funding of Revolving Loans
cannot be satisfied and the Lender, in its sole discretion, refuses to fund a
Base Rate Revolving Loan in an amount sufficient to satisfy the amount of any
interest, fees or other amounts due hereunder, the Borrowers shall remain
obligated to pay the full amount of such interest, fees or other amounts as and
when the same shall become due.

 

(b)         Application of Payments.  If at any time insufficient funds are
received by and available to the Lender to pay fully all amounts of principal,
unreimbursed LC/Acceptance Disbursements, interest and fees then due hereunder
under any circumstances, including, without limitation during, or as a result of
the exercise by the Lender of remedies hereunder or under any other Loan
Document and applicable law, such funds shall be applied (i) first, to pay
interest, fees, costs and expenses then due hereunder, (ii) second, to pay
principal and unreimbursed LC/Acceptance Disbursements then due hereunder, and
(iii) third, to any other Obligations then due from the Credit Parties to the
Lender, the Issuing Lender, the Cash Management Bank or any other Affiliate of
the Lender.

 

(c)          Collection.  Any check, instrument or other item of payment in
favor of any Borrower remitted to the Cash Management Bank for processing shall
be subject to a collection charge equal to two days interest on the amount
thereof at the Base Rate plus the Applicable Margin, which collection charges
shall be payable by the Borrowers monthly in arrears on the first Business Day
of each month.

 

2.7                                 Prepayment of Loans.

 

(a)          Optional Prepayments of Loans.  The Borrowers shall have the right
at any time and from time to time to prepay the Revolving Loans in whole or in
part, subject to the payment of any amounts due under subsection 2.3(g).  The
Borrowers shall have the right at any time and from time to time to prepay the
Term Loans in whole or in part, subject to prior notice in accordance with
subsection 2.7(d), subject to the payment of any amounts due under subsection
2.3(g), and provided that each such prepayment of the Term Loans shall be in an
amount that is at least equal to $250,000 or any greater multiple of $100,000.

 

(b)         Mandatory Prepayments.  The Borrowers shall be obligated to, and
shall, make prepayments of the Loans hereunder (and reduce the Revolving Credit
Commitment hereunder) as follows:

 

(i)                                     Incurrence of Debt.  Without limiting
the obligation of the Borrowers to obtain the consent of the Lender to any
incurrence of Indebtedness not otherwise permitted hereunder, the Borrowers
agree, on the closing of any incurrence of Indebtedness by any Credit Party
(other than Indebtedness permitted pursuant to Section 8.1) to prepay the Loans
hereunder (and provide cash collateral for Total LC and Acceptances Exposure as
specified in subsection 2.4(g)), and the Revolving Credit Commitment hereunder
shall be subject to automatic reduction, upon the date of such incurrence of
Indebtedness, in an aggregate amount equal to 100% of the amount of the Net Cash
Payments from such incurrence of Indebtedness received by any Credit Party, such
prepayment and reduction to be effected in each case in the manner and to the
extent specified in subsection 2.7(c) below.

 

(ii)                                  Sale or Offering of Securities.  The
Borrowers agree on the closing of any offering or sale of equity securities by
any Credit Party, to prepay the Loans hereunder (and provide cash collateral for
Total LC and Acceptances Exposure as specified in subsection 2.4(g)), upon the
date of such sale or offering of securities, in an aggregate amount equal to
100% of the

 

31

--------------------------------------------------------------------------------


 

amount of Net Cash Payments from such offering of securities received by any
such Credit Party (excluding Net Cash Payments received in connection with
Equity Rights issued or granted to members of the Credit Parties’ boards of
directors or employees that are registered on Form S-8), such prepayment to be
effected in each case in the manner and to the extent specified in
subsection 2.7(c) below.

 

(iii)                               Sale of Assets.  Without limiting the
obligation of the Borrowers to obtain the consent of the Lender to any
Disposition not otherwise permitted hereunder, the Borrowers agree, on the date
of any Disposition by any Credit Party, to prepay the Loans hereunder (and
provide cash collateral for Total LC and Acceptances Exposure as specified in
subsection 2.4(g)), and the Revolving Credit Commitment hereunder shall be
subject to automatic reduction, upon the date of such Disposition, in an
aggregate amount equal to 100% of the amount of such Net Cash Payments from such
Disposition received by any Credit Party on the date of such Disposition, such
payment and reduction to be effected in each case and in the manner and to the
extent specified in subsection 2.7(c) below.  Notwithstanding the forgoing, the
Borrowers shall not be required to make any prepayment of the Loans under this
subsection 2.7(b)(iii) with respect to the first $100,000 of aggregate Net Cash
Payments received by the Credit Parties from Dispositions after the Effective
Time to the extent 100% of such Net Cash Payments are utilized to replace the
assets disposed of by the Credit Parties in the Disposition within 90 days of
each such Disposition.

 

(iv)                              Proceeds of Casualty Events.  Upon the receipt
by the Lender or the Credit Parties of the proceeds of insurance, condemnation
award or other compensation in respect of any Casualty Event affecting any
property of the Credit Parties, the Borrowers shall prepay the Loans (and
provide cash collateral for Total LC and Acceptances Exposure as specified in
subsection 2.4(g)), and the Revolving Credit Commitment shall be subject to
automatic reduction, in an aggregate amount equal to 100% of the Net Cash
Payments from such Casualty Event, such prepayment and reduction to be effected
in each case in the manner and to the extent specified in subsection
2.7(c) below; provided that if there shall occur a Casualty Event and the
aggregate market value of all property affected by such Casualty Event shall be
less than or equal to $200,000, and if, at the time proceeds of insurance in
respect of such Casualty Event are received, no Event of Default shall have
occurred and be continuing, the Borrowers shall be entitled to utilize such
insurance proceeds (in an amount not in excess of $200,000) to repair or replace
the property affected by such Casualty Event within 90 days (it being understood
that if proceeds of insurance intended to be applied to repair or replace
property are not in fact applied within 90 days after receipt thereof, then such
proceeds shall be applied to the prepayment of Loans, cover for Total LC and
Acceptances Exposure and reduction of the Revolving Credit Commitment as
provided in this clause (iv) at the expiration of such 90 day period).  For any
Casualty Events in which the aggregate market value of all property affected by
such Casualty Event is greater than $200,000, with the Lender’s prior written
consent, which may be withheld in the Lender’s reasonable credit judgment, the
Borrowers shall be permitted to utilize such insurance proceeds to repair or
replace the property affected by such Casualty Event subject to any restrictions
or conditions as are provided in the Lender’s consent.

 

(c)          Application.  In the event of any mandatory prepayment of Loans
pursuant to subsections (b)(i), (b)(ii), (b)(iii) and (b)(iv) of this
Section 2.7, the proceeds shall be applied as follows:

 

(i)                                     first, to the extent that Revolving
Credit Exposure shall at such time exceed the lesser of (A) the Revolving Credit
Commitment at such time or (B) the Borrowing Base at such time, such prepayment
shall be applied to the repayment of Revolving Loans;

 

32

--------------------------------------------------------------------------------


 

(ii)                                  second, if such prepayment is made at a
time when any part of the Term Loan remains outstanding, such prepayment shall
be applied to the repayment of the unpaid principal balance of the Term Loan in
inverse order of maturity; and

 

(iii)                               third, after the Term Loan has been repaid
in full, the amount of any mandatory prepayment shall be applied to repay
Revolving Loans, and, second, to provide cash collateral for Total LC and
Acceptances Exposure as specified in Section 2.4(g), with a corresponding
permanent reduction in the Revolving Credit Commitment (except that no such
corresponding permanent reduction in the total Revolving Credit Commitment shall
be required in connection with any prepayment pursuant to subsection
2.7(b)(ii) above).

 

(d)         Notification of Certain Prepayments.  The Borrowers shall notify the
Lender by telephone (confirmed by telecopy) of any voluntary prepayment of any
LIBOR Loan not later than 1:00 p.m., Boston, Massachusetts time, three Business
Days before the date of such prepayment.  The Borrowers shall notify the Lender
of any mandatory prepayment of the Loans pursuant to subsection 2.7(b) hereunder
as soon as practicable.  Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid.

 

(e)          Prepayments Accompanied by Interest.  All prepayments of the Term
Loans shall be accompanied by accrued interest through the date of prepayment.

 

2.8                                 Fees.

 

(a)          Unused Fee.  The Borrowers shall pay to the Lender unused fees in
respect of the Revolving Credit Commitment, in an aggregate amount equal to the
product of (x) the Applicable Unused Fee Rate, multiplied by (y) the daily
average unused amounts of the Revolving Credit Commitment during the period from
and including the date on which the Effective Time shall occur to but excluding
the date on which the Revolving Credit Commitment terminates.  Accrued unused
fees shall be payable monthly in arrears on the first day of each month and on
the date on which the Revolving Credit Commitment terminates.  All unused fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(b)         Letter of Credit Fees.  The Borrowers shall pay with respect to
Letters of Credit issued hereunder the following fees:

 

(i)                                     with respect to each documentary or
standby Letter of Credit issued hereunder, a fee to the Lender which shall
accrue at a rate per annum equal to (x) the Applicable Margin for LIBOR Rate
Revolving Loans multiplied by (y) the average daily amount of outstanding
Letters of Credit during the period from and including the Closing Date to but
excluding the date on which there shall no longer be any Letters of Credit
outstanding hereunder, and

 

(ii)                                  with respect to each documentary or
standby Letter of Credit issued hereunder, the Issuing Lender’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.

 

Accrued fees for Letters of Credit shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day), and shall be payable monthly in
arrears on the first day of each month and on the date the Revolving Credit
Commitment terminates, commencing on the first such date to occur after the date
hereof, provided that

 

33

--------------------------------------------------------------------------------


 

any such fees accruing after the date on which the Revolving Credit Commitment
terminates shall be payable on demand.

 

(c)          Acceptances Fees.  The Borrowers shall pay with respect to
Acceptances issued hereunder the following fees:

 

(i)                                     with respect to each Acceptance issued
hereunder, a fee to the Lender which shall accrue at a rate per annum equal to
(x) (A) the Applicable Margin for LIBOR Rate Revolving Loans minus (B) the
Discount Rate for Acceptances, multiplied by (y) the average daily amount of
outstanding Acceptances during the period from and including the Closing Date to
but excluding the date on which there shall no longer be any Acceptances
outstanding hereunder, and

 

(ii)                                  with respect to each Acceptance issued
hereunder, the Issuing Lender’s standard fees with respect to the issuance,
amendment, renewal or extension of any Acceptances or processing of drafts
thereunder.

 

Accrued fees for Acceptances shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day), and shall be payable monthly in arrears
on the first day of each month and on the date the Revolving Credit Commitment
terminates, commencing on the first such date to occur after the date hereof,
provided that any such fees accruing after the date on which the Revolving
Credit Commitment terminates shall be payable on demand.

 

2.9                                 Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Lender or the Issuing Lender;
or

 

(ii)                                  impose on the Lender or the Issuing Lender
or the London interbank market any other condition affecting this Agreement or
LIBOR Loans made by the Lender or any Letter of Credit;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to the Issuing Lender of issuing
or maintaining any Letter of Credit or to reduce the amount of any sum received
or receivable by the Lender or the Issuing Lender hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to the Lender or
the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate the Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)         If the Lender or the Issuing Lender reasonably determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on the Lender’s or the Issuing Lender’s capital or
on the capital of the Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement or the Loans made by the Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which the
Lender or the Issuing Lender or the Lender’s or the Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration the Lender’s or the Issuing Lender’s policies and the

 

34

--------------------------------------------------------------------------------


 

policies of the Lender’s or the Issuing Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to the Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate the Lender or the Issuing Lender, or the Lender’s or the Issuing
Lender’s holding company, for any such reduction suffered.

 

(c)          A certificate of the Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate the Lender or the Issuing Lender or
its holding company, as the case may be, as specified in subsections 2.9(a) or
2.9(b) above shall be delivered to the Borrowers and shall be conclusive so long
as it reflects a reasonable basis for the calculation of the amounts set forth
therein and does not contain any manifest error.  The Borrowers shall pay the
Lender or the Issuing Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)         Failure or delay on the part of the Lender or the Issuing Lender to
demand compensation pursuant to this Section 2.9 shall not constitute a waiver
of the Lender’s or the Issuing Lender’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate the Lender or
the Issuing Lender pursuant to this Section 2.9 for any increased costs or
reductions incurred more than six months prior to the date that Lender or the
Issuing Lender, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of Lender’s or the Issuing
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is
(i) retroactive and (ii) occurred within such six-month period, then the
six-month period referred to above may be extended to include the period of
retroactive effect thereof, but in no event any period prior to the Closing
Date.

 

2.10                           Taxes.

 

(a)          Any and all payments by or on account of any Obligations of the
Borrowers hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided that if the Borrowers shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.10) the Lender or the Issuing Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)         In addition, the Borrowers shall pay all Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)          The Borrowers shall indemnify the Lender and the Issuing Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.10) paid by the Lender or the Issuing Lender, as the case may be (and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto during the period prior to the Borrowers making the payment
demanded under this paragraph (c)), whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrowers by the Lender or the Issuing Lender, shall
be conclusive absent manifest error.

 

35

--------------------------------------------------------------------------------


 

(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrowers to a Governmental Authority, the Borrowers shall deliver
to the Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Lender.

 

ARTICLE 3

 

Guarantee by Guarantors

 

3.1           The Guarantee.  The Guarantors hereby guarantee to the Lender and
the Issuing Lender and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations.  The Guarantors hereby further agree that if the
Borrowers shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Obligations, the Guarantors will promptly
pay the same, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of the Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

3.2           Obligations Unconditional.  The obligations of the Guarantors
under Section 3.1 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, the other
Loan Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 3.2 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Guarantors hereunder which shall remain absolute and
unconditional as described above:

 

(i)            at any time or from time to time, without notice to such
Guarantors, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(ii)           any of the acts mentioned in any of the provisions hereof or of
the other Loan Documents or any other agreement or instrument referred to herein
or therein shall be done or omitted;

 

(iii)          the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right hereunder or under the other Loan Documents or any other
agreement or instrument referred to herein or therein shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or

 

(iv)          any lien or security interest granted to, or in favor of, the
Lender or the Issuing Lender as security for any of the Obligations shall fail
to be perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Lender or the
Issuing Lender exhaust any right, power or remedy or proceed against the
Borrowers hereunder or under the other Loan Documents or any other

 

36

--------------------------------------------------------------------------------


 

agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Obligations.

 

3.3           Reinstatement.  The obligations of the Guarantors under this
Article 3 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrowers in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Lender and the Issuing Lender on demand for all reasonable costs and
expenses (including fees and expenses of counsel) incurred by the Lender or the
Issuing Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

3.4           Subrogation.  Until such time as the Obligations shall have been
indefensibly paid in full, each of the Guarantors hereby waives all rights of
subrogation or contribution, whether arising by contract or operation of law
(including, without limitation, any such right arising under the Federal
Bankruptcy Code of 1978, as amended) or otherwise by reason of any payment by it
pursuant to the provisions of this Article 3 and further agrees with the
Borrowers for the benefit of each creditor of the Borrowers (including, without
limitation, the Lender and the Issuing Lender) that any such payment by it shall
constitute a contribution of capital by such Guarantor to the Borrowers.

 

3.5           Remedies.  The Guarantors agree that, as between the Guarantors
and the Lender, the Obligations of the Borrowers hereunder may be declared to be
forthwith due and payable as provided in Section 9.1 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 9.1) for purposes of Section 3.1 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such Obligations from becoming
automatically due and payable) as against the Borrowers and that, in the event
of such declaration (or such Obligations being deemed to have become
automatically due and payable), such Obligations (whether or not due and payable
by the Borrowers) shall forthwith become due and payable by the Guarantors for
purposes of Section 3.1.

 

3.6           Instrument for the Payment of Money.  Each of the Guarantors
hereby acknowledges that the guarantee in this Article 3 constitutes an
instrument for the payment of money, and consents and agrees that the Lender or
the Issuing Lender, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
summary judgment or such other expedited procedure as may be available for a
suit on a note or other instrument for the payment of money.

 

3.7           Continuing Guarantee.  The guarantee in this Article 3 is a
continuing guarantee, and shall apply to all Obligations whenever arising.

 

3.8           General Limitation on Amount of Obligations Guaranteed.  In any
action or proceeding involving any state or non-U.S. corporate law, or any state
or Federal or non-U.S. bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of the
Guarantors under Section 3.1 would otherwise be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 3.1, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by the Guarantors, Lender, or other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

37

--------------------------------------------------------------------------------


 

ARTICLE 4

 

The Collateral

 

4.1           Grant of Security Interest.  As security for due and punctual
payment and performance of the Obligations, each Credit Party hereby grants to
the Lender (for the ratable benefit of the Lender, the Issuing Lender and the
Cash Management Bank) a continuing security interest in and lien on all tangible
and intangible property and assets of such Credit Party, whether now owned or
existing or hereafter acquired or arising, together with any and all additions
thereto and replacements therefor and proceeds and products thereof
(collectively referred to for purposes of this Article 4 as “Collateral”),
including without limitation the property described below:

 

(a)   all tangible personal property, including without limitation all present
and future goods, inventory (including, without limitation, all merchandise, raw
materials, work in process, finished goods and supplies), machinery, equipment,
motor vehicles, rolling stock, tools, furniture, fixtures, office supplies,
computers, computer software and associated equipment, whether now owned or
hereafter acquired, including, without limitation, all tangible personal
property used in the operation of the business of such Credit Party;

 

(b)   all rights under all present and future authorizations, permits, licenses
and franchises issued, granted or licensed to such Credit Party for the
operation of its business;

 

(c)   all Patents of such Credit Party;

 

(d)   all Trademarks of such Credit Party;

 

(e)   all Copyrights of such Credit Party;

 

(f)    the entire goodwill of business of such Credit Party and all other
general intangibles (including know-how, trade secrets, customer lists,
proprietary information, inventions, domain names, methods, procedures and
formulae) connected with the use of and symbolized by any Patents, Trademarks or
Copyrights of such Credit Party;

 

(g)   all rights under all present and future vendor or customer contracts and
all franchise, distribution, design, consulting, construction, engineering,
management and advertising and related agreements;

 

(h)   all rights under all present and future leases of real and personal
property; and

 

all other personal property, including, without limitation, all present and
future accounts, accounts receivable, cash, cash equivalents, deposits, deposit
accounts, loss carry back, tax refunds, insurance proceeds, premiums, rebates
and refunds, choses in action, investment property, securities, partnership
interests, limited liability company interests, contracts, contract rights,
general intangibles (including without limitation, all customer and advertiser
mailing lists, intellectual property, patents, copyrights, trademarks, trade
secrets, trade names, domain names, goodwill, customer lists, advertiser lists,
catalogs and other printed materials, publications, indexes, lists, data and
other documents and papers relating thereto, blueprints, designs, charts, and
research and development, whether on paper, recorded electronically or
otherwise), all websites (including without limitation, all content, HTML
documents, audiovisual material, software, data, hardware, access lines,
connections, copyrights, trademarks, patents and trade secrets relating to such
websites) and domain names, any information stored on any medium, including
electronic medium, related to any of the personal property of such Credit Party,
all financial

 

38

--------------------------------------------------------------------------------


 

books and records and other books and records relating, in any manner, to the
business of such Credit Party, all proposals and cost estimates and rights to
performance, all instruments and promissory notes, documents and chattel paper,
and all debts, obligations and liabilities in whatever form owing to such Credit
Party from any person, firm or corporation or any other legal entity, whether
now existing or hereafter arising, now or hereafter received by or belonging or
owing to such Credit Party; and all guaranties and security therefor, and all
letters of credit and other supporting obligations in respect of such debts,
obligations and liabilities.

 

Any of the foregoing terms which are defined in the Uniform Commercial Code
shall have the meaning provided in the Uniform Commercial Code, as amended and
in effect from time to time, as supplemented and expanded by the foregoing.

 

4.2           Special Warranties and Covenants of the Credit Parties.  Each
Credit Party hereby warrants and covenants to the Lender that:

 

(a)   Such Credit Party has delivered to the Lender a Perfection Certificate in
substantially the form of Exhibit C hereto.  All information set forth in such
Perfection Certificate is true and correct in all material respects and the
facts contained in such Perfection Certificate are accurate in all material
respects as of the date of this Agreement.  Each Credit Party agrees to
supplement its Perfection Certificate promptly after obtaining information which
would require a correction or addition to such Perfection Certificate.

 

(b)   No Credit Party will change its jurisdiction of organization, principal or
any other place of business, or the location of any Collateral from the
locations set forth in the Perfection Certificate delivered by such Credit
Party, or make any change in its name or conduct its business operations under
any fictitious business name or trade name, without, in any such case, at least
thirty (30) days’ prior written notice to the Lender; provided that the
inventory of such Credit Party may be in the possession of manufacturers or
processors in any jurisdiction in which all necessary UCC financing statements
have been filed by the Lender and with respect to which the Lender has received
waiver letters from all landlords, warehousemen and processors in form and
substance acceptable to Lender.

 

(c)   Except for Collateral that is obsolete or no longer used in their
business, the Credit Parties will keep the Collateral in good order and repair
(normal wear excepted) and adequately insured at all times in accordance with
the provisions of Section 7.5.  The Credit Parties will pay promptly when due
all taxes and assessments on the Collateral or for its use or operation, except
for taxes and assessments permitted to be contested as provided in Section 7.4. 
Following the occurrence and during the continuance of an Event of Default, the
Lender may at its option discharge any taxes or Liens to which any Collateral is
at any time subject (other than Permitted Liens), and may, upon the failure of
the Credit Parties to do so in accordance with this Agreement, purchase
insurance on any Collateral and pay for the repair, maintenance or preservation
thereof, and each Credit Party agrees to reimburse the Lender on demand for any
payments or expenses incurred by the Lender pursuant to the foregoing
authorization and any unreimbursed amounts shall constitute Obligations for all
purposes hereof.

 

(d)   The Lender may from time to time request and each Credit Party shall
deliver copies of all customer lists and vendor lists.

 

(e)   To the extent, if any, that such Credit Party’s signature is required
therefor, each Credit Party will promptly execute and deliver to the Lender such
financing statements and amendments thereto, certificates and other documents or
instruments as may be necessary to enable the Lender to perfect or from time to
time renew the security interest granted hereby, including,

 

39

--------------------------------------------------------------------------------


 

without limitation, such financing statements and amendments thereto,
certificates and other documents as may be necessary to perfect a security
interest in any additional Collateral hereafter acquired by such Credit Party or
in any replacements or proceeds thereof.  Each Credit Party authorizes and
appoints the Lender, in case of need, to execute such financing statements,
certificates and other documents pertaining to the Lender’s security interest in
the Collateral in its stead if such Credit Party’s signature is required
therefor and such Credit Party fails to so execute such documents, with full
power of substitution, as such Debtor’s attorney in fact.

 

(f)    Each Credit Party hereby irrevocably authorizes the Lender, at any time
and from time to time, to file in any jurisdiction financing statements and
amendments thereto that (i) indicate the Collateral (x) as all assets of such
Credit Party or words of similar effect, regardless of whether any particular
asset falls within the scope of Article 9 of the Uniform Commercial Code of the
Commonwealth of Massachusetts or such jurisdiction or (y) as being of an equal
or lesser scope or with greater detail and (ii) which contain any other
information required by Article 9 of the Uniform Commercial Code (including
Part 5 thereof) for the sufficiency or filing office acceptance of any financing
statement or amendment, including whether (A) any Credit Party is an
organization, the type of organization and any organization identification
number issued to such Credit Party and (B) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of the real property to which the
Collateral relates.  The Credit Parties agree to furnish any such information to
the Lender promptly upon request.  Each Credit Party also ratifies its
authorization for the Lender to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.

 

(g)   Each Credit Party agrees that it will join with the Lender in executing
and, at its own expense, will file and refile, or permit the Lender to file and
refile such other documents (including, without limitation, this Agreement and
licenses to use software and other property protected by copyright), in such
offices (including, without limitation, the PTO, the United States Copyright
Office, and appropriate state patent, trademark and copyright offices), as the
Lender may reasonably deem necessary or appropriate, wherever required or
permitted by law in order to perfect and preserve the rights and interests
granted to the Lender in Patents, Trademarks and Copyrights hereunder.  Each
Credit Party will give the Lender notice of each office at which records of such
Credit Party pertaining to all intangible items of Collateral are kept.  Except
as may be provided in such notice, the records concerning all intangible
Collateral are and will be kept at the address shown in the respective
Perfection Certificate for such Credit Party as the principal place of business
of such Credit Party.

 

(h)   The Credit Parties are the sole and exclusive owners of the websites and
domain names listed on Schedule 4.2 hereto and have registered such domain names
with the applicable authority for registration of the same which provides for
the exclusive use by the Credit Parties of such domain names.  The websites do
not contain any material, the publication of which may result in (a) the
violation of rights of any person or (b) a right of any person against the
publisher or distributor of such material.

 

(i)    The Credit Parties shall, annually by the end of the first calendar
quarter following the previous calendar year, provide written notice to the
Lender of all applications for registration of Patents, Trademarks or
Copyrights, to the extent such applications exist, made during the preceding
calendar year.  The Credit Parties shall file and prosecute diligently all
applications for registration of Patents, Trademarks or Copyrights now or
hereafter pending that would be necessary to the business of the Credit Parties
to which any such applications pertain, and to do all acts, in any such
instance, necessary to preserve and maintain all rights in such registered
Patents, Trademarks or

 

40

--------------------------------------------------------------------------------


 

Copyrights unless such Patents, Trademarks or Copyrights are not material to the
business of the Credit Parties, as reasonably determined by the Credit Parties
consistent with prudent and commercially reasonable business practices.  Any and
all costs and expenses incurred in connection with any such actions shall be
borne by the Credit Parties.  Except in accordance with prudent and commercially
reasonable business practices, the Credit Parties shall not abandon any right to
file a Patent, Trademark or Copyright application or any pending Patent,
Trademark or Copyright application or any registered Patent, Trademark or
Copyright, in each case material to its business, without the consent of the
Lender.

 

(j)    The domain name servers used in connection with the domain names of the
Credit Parties and all other relevant information pertaining to such domain
names, and the administrative contacts used in connection with the registration
of such domain names are identified on Schedule 4.2 hereof.  No Credit Party
will change such domain name servers without 10 days’ prior notice to the
Lender.  No Credit Party will cause a change in the identity of any domain name
administrative contact without 10 days’ prior notice to the Lender.

 

(k)   If any Credit Party is, now or at any time hereafter, a beneficiary under
a letter of credit now or hereafter, such Credit Party will promptly notify the
Lender thereof and, at the request and option of the Lender, such Credit Party
shall, pursuant to an agreement in form and substance satisfactory to the
Lender, either (i) arrange for the issuer and any confirmer or other nominated
person of such letter of credit to consent to an assignment to the Lender of the
proceeds of the letter of credit or (ii) arrange for the Lender to become the
transferee beneficiary of the letter of credit, with the Lender agreeing, in
each case, that the proceeds of the letter of credit are to be applied by the
Lender against the Obligations as provided in this Agreement.

 

(l)            To the extent any Credit Party shall, now or at any time
hereafter, hold or acquire any promissory note or other instrument or tangible
chattel paper, such Credit Party will promptly notify the Lender thereof and, at
the request and option of the Lender, such Debtor will deliver such promissory
note or other instrument or tangible chattel paper to the Lender to be held as
Collateral hereunder, together with an endorsement thereof reasonably
satisfactory in form and substance to the Lender.

 

(m)          If, now or at any time hereafter, any Credit Party shall obtain or
hold any investment property or electronic chattel paper, such Credit Party will
promptly notify the Lender thereof and, at the request and option of the Lender,
such Credit Party will take or cause to be taken such steps as the Lender may
reasonably request for the Lender to obtain “control” (as provided in Sections
9-105 and 9-106 of the Uniform Commercial Code of the Commonwealth of
Massachusetts, as amended and in effect from time to time) of such Collateral.

 

(n)           No Credit Party holds any commercial tort claims, as defined in
Article 9 of the Uniform Commercial Code, except as indicated in the Perfection
Certificate attached hereto as Exhibit C.  If any of the Credit Parties shall at
any time acquire a commercial tort claim, such Credit Party shall immediately
notify the Lender in a writing signed by such Credit Party of the brief details
thereof and grant to the Lender in such writing a security interest therein and
in the proceeds thereof, all upon the terms of this Agreement, with such writing
to be in form and substance reasonably satisfactory to the Lender.

 

(o)           If any Credit Party has accounts receivable in respect of which
the account debtor is located in Minnesota, the Credit Parties represent and
warrant that the applicable Credit Party has filed and shall file all
legally-required Notice of Business Activities Reports and comparable reports
with the appropriate government authorities.

 

41

--------------------------------------------------------------------------------


 

4.3           Collection of Proceeds of Accounts Receivable.

 

(a)   Upon the request of the Lender (which request may be made in its sole
discretion), the Credit Parties shall (i) direct all of their account debtors to
make all payments on accounts receivable of the Credit Parties directly to post
office boxes (each a “Lock Box” and collectively the “Lock Boxes”) under the
control of the Cash Management Bank, (ii) establish accounts (each a “Controlled
Account” and collectively the “Controlled Accounts”) in the Lender’s name for
the benefit of the Borrowers with the Cash Management Bank, into which all
payments received in the Lock Boxes shall be deposited, and into which the
Credit Parties will immediately deposit all payments made for inventory or
services sold or rendered by the Credit Parties and received by the Credit
Parties in the identical form in which such payments were made, whether by cash
or check, and (iii) cause each Subsidiary and Affiliate, and any other Person
acting for or in concert with the Credit Parties that receives any monies,
checks, notes, drafts or other payments relating to or as proceeds of accounts
receivable or other Collateral, to receive and hold such items in trust for, and
as the sole and exclusive property of, the Lender and, immediately upon receipt
thereof, shall remit the same (or cause the same to be remitted) in hand to the
Controlled Accounts; provided that, for purposes of administrative convenience,
the Lender may in its reasonable discretion, permit the Credit Parties from time
to time to maintain one or more accounts with one or more financial institutions
other than the Cash Management Bank and with such maximum cash balances as the
Lender deems appropriate, and for which the Credit Parties may, at the
discretion of the Lender, be permitted to have direct access.

 

(b)   Each Credit Party acknowledges that the Cash Management Bank is an
Affiliate of the Lender and that the Cash Management Bank and the Lender are
parties to cash management agreements that confirm that the Lender has dominion
and control over all accounts of the Credit Parties or the Lender maintained by
the Cash Management Bank, and all funds from time to time held in such
accounts.  The Borrowers, the Lender and the Cash Management Bank hereby agree
that the Cash Management Bank shall comply with any instructions originated by
the Lender directing disposition of funds in such accounts without further
consent of the Borrowers.  Upon the request of the Lender (which request may be
made in its sole discretion), (i) each Credit Party agrees to enter into such
Lockbox Agreements and Control Agreements with the Cash Management Bank and the
Lender as the Lender may reasonably request and (ii) each Credit Party agrees to
cause each financial institution other than the Cash Management Bank with which
a Lock Box and/or Controlled Account has been established to, enter into a
Lockbox Agreement and/or Control Agreement, as applicable, confirming that the
amounts on deposit in such Lock Box and/or Controlled Account, as applicable,
are the property of and are under the control of the Lender, that such financial
institution has no right to setoff against such Lock Box or Controlled Account
or against any other account maintained by such financial institution into which
the contents of such Controlled Account are transferred, and that upon written
notice from the Lender, such financial institution shall wire, or otherwise
transfer in immediately available funds in a manner satisfactory to the Lender,
funds deposited in the Controlled Account on a daily basis as such funds are
collected.

 

(c)   The Credit Parties agree to pay all reasonable fees, costs and expenses
which the Credit Parties incur in connection with opening and maintaining a Lock
Box and Controlled Account.  All of such fees, costs and expenses which remain
unpaid pursuant to any Lock Box or Control Agreement with the Credit Parties, to
the extent same shall have been paid by the Lender hereunder, shall constitute
Loans hereunder, shall be payable to the Lender by the Credit Parties upon
demand, and, until paid, shall bear interest at the highest rate then applicable
to Loans hereunder.  All checks, drafts, instruments and other items of payment
or proceeds of Collateral delivered to the Lender or the Cash Management Bank in
kind shall be endorsed by the Credit Parties, to the Lender, and, if that
endorsement of any such item shall not be made for any reason, the Lender and
the Cash

 

42

--------------------------------------------------------------------------------


 

Management Bank are each hereby irrevocably authorized to endorse the same on
behalf of the Credit Parties.  For the purpose of this subsection 4.3(c), each
Credit Party irrevocably hereby makes, constitutes and appoints the Lender (and
all Persons designated by the Lender for that purpose, including, without
limitation, the Cash Management Bank) as such Credit Party’s true and lawful
attorney and agent-in-fact (i) to endorse the name of the such Credit Party upon
said items of payment and/or proceeds of Collateral of the Credit Parties and
upon any chattel paper, document, instrument, invoice or similar document or
agreement relating to any account receivable of the Credit Parties or goods
pertaining thereto; (ii) to take control in any manner of any item of payment or
proceeds thereof; (iii) to have access to any Lock Box or postal box into which
any mail of the Credit Parties is deposited; and (iv) open and process all mail
addressed to the Credit Parties and deposited therein.

 

(d)   The Lender (and all Persons designated by the Lender for such purpose,
including, without limitation, the Cash Management Bank) may, at any time and
from time to time after the occurrence and during the continuance of an Event of
Default, whether before or after notification to any account debtor and whether
before or after the maturity of any of the Obligations, (i) enforce collection
of any accounts receivable or contract rights of the Credit Parties by suit or
otherwise; (ii) exercise all of the rights and remedies of the Credit Parties
with respect to proceedings brought to collect any accounts receivable;
(iii) surrender, release or exchange all or any part of any accounts receivable
of the Credit Parties, or compromise or extend or renew for any period (whether
or not longer than the original period) any indebtedness thereunder; (iv) sell
or assign any account receivable of the Credit Parties upon such terms, for such
amount and at such time or times as the Lender deems advisable; (v) prepare,
file and sign the names of the Credit Parties on any proof of claim in
bankruptcy or other similar document against any account debtor indebted on an
account receivable of the Credit Parties; and (vi) do all other acts and things
which are necessary, in the Lender’s sole discretion, to fulfill the Obligations
of the Credit Parties under this Agreement and to allow the Lender to collect
the accounts receivable.  In addition to any other provision hereof or in any of
the other Loan Documents, the Lender may at any time on or after the occurrence
of an Event of Default, at the sole expense of the Credit Parties, notify any
parties obligated on any of the accounts receivable of the Credit Parties to
make payment directly to the Lender of any amounts due or to become due
thereunder.

 

4.4           Fixtures, etc.  It is the intention of the parties hereto that
(except for Collateral located on any Mortgaged Property) none of the Collateral
shall become fixtures and each Credit Party will take all such reasonable action
or actions as may be necessary to prevent any of the Collateral from becoming
fixtures.  Without limiting the generality of the foregoing, each Credit Party
will, if requested by the Lender, use commercially reasonable efforts to obtain
waivers of Liens, in form satisfactory to the Lender, from each lessor of real
property on which any of the Collateral is or is to be located to the extent
requested by the Lender.

 

4.5           Right of Lender to Dispose of Collateral, etc.  Upon the
occurrence of any Event of Default, such Event of Default not having previously
been waived, remedied or cured, but subject to the provisions of the Uniform
Commercial Code or other applicable law, in addition to all other rights under
applicable law and under the Loan Documents, the Lender shall have the right to
take possession of the Collateral and, in addition thereto, the right to enter
upon any premises on which the Collateral or any part thereof may be situated
and remove the same therefrom.  The Lender may require the Credit Parties to
make the Collateral (to the extent the same is moveable) available to the Lender
at a place to be designated by the Lender or transfer any information related to
the Collateral to the Lender by electronic medium.  Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Lender will give the Credit Parties at least
seven (7) days’ prior written notice of the time and place of any public sale
thereof or of the time after which any private sale or any other intended
disposition thereof is to be made.  Any such notice shall be deemed to meet any

 

43

--------------------------------------------------------------------------------


 

requirement hereunder or under any applicable law (including the Uniform
Commercial Code) that reasonable notification be given of the time and place of
such sale or other disposition.

 

4.6           Right of Lender to Use and Operate Collateral, etc.  Upon the
occurrence and during the continuance of any Event of Default, subject to the
provisions of the Uniform Commercial Code or other applicable law, the Lender
shall have the right and power (a) to take possession of all or any part of the
Collateral, and to exclude the Credit Parties and all persons claiming under the
Credit Parties wholly or partly therefrom, and thereafter to hold, store, and/or
use, operate, manage and control the same, and (b) to grant a license to use, or
cause to be granted a license to use, any or all of the Patents, Trademarks and
Copyrights (in the case of Trademarks, along with the goodwill associated
therewith), but subject to the terms of any licenses.  Upon any such taking of
possession, the Lender may, from time to time, at the expense of the Credit
Parties, make all such repairs, replacements, alterations, additions and
improvements to and of the Collateral as the Lender may deem proper.  In any
such case the Lender shall have the right to manage and control the Collateral
and to carry on the business and to exercise all rights and powers of the Credit
Parties in respect thereto as the Lender shall deem best, including the right to
enter into any and all such agreements with respect to the operation of the
Collateral or any part thereof as the Lender may see fit; and the Lender shall
be entitled to collect and receive all rents, issues, profits, fees, revenues
and other income of the same and every part thereof.  Such rents, issues,
profits, fees, revenues and other income shall be applied to pay the expenses of
holding and operating the Collateral and of conducting the business thereof, and
of all maintenance, repairs, replacements, alterations, additions and
improvements, and to make all payments which the Lender may be required or may
elect to make, if any, for taxes, assessments, insurance and other charges upon
the Collateral or any part thereof, and all other payments which the Lender may
be required or authorized to make under any provision of this Agreement
(including legal costs and reasonable attorneys’ fees).  The Lender shall apply
the remainder of such rents, issues, profits, fees, revenues and other income as
provided in Section 4.7.

 

4.7           Proceeds of Collateral.  After deducting all reasonable costs and
expenses of collection, storage, custody, sale or other disposition and delivery
(including reasonable legal costs and attorneys’ fees) and all other charges
against the Collateral, the Lender shall apply the residue of the proceeds of
any such sale or disposition to the Obligations in accordance with the terms
hereof and any surplus shall be returned to the Credit Parties or to any Person
or party lawfully entitled thereto.  In the event the proceeds of any sale,
lease or other disposition of the Collateral are insufficient to pay all of the
Obligations in full, the Credit Parties will be liable for the deficiency,
together with interest thereon at the Post-Default Rate, and the cost and
expenses of collection of such deficiency, including (to the extent permitted by
law), without limitation, reasonable attorneys’ fees, expenses and
disbursements.

 

ARTICLE 5

 

Representations and Warranties

 

Each Credit Party represents and warrants to the Lender and the Issuing Lender
as to itself and each other Credit Party, that:

 

5.1           Organization; Powers.  Each Credit Party has been duly formed or
organized and is validly existing and in good standing under the laws of its
jurisdiction of organization.  Each Credit Party has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure to have such power or
authority or to be so qualified or in good standing, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

44

--------------------------------------------------------------------------------


 

5.2           Authorization; Enforceability.  The borrowing of the Loans and the
grant of security interests pursuant to the Loan Documents are within the power
and authority of the Credit Parties and have been duly authorized by all
necessary action on the part of the Credit Parties.  This Agreement and the
other Loan Documents have been duly authorized, executed and delivered by the
Credit Parties and constitute legal, valid and binding obligations of the Credit
Parties, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

5.3           Governmental Approvals; No Conflicts.  The borrowing of the Loans
and the grant of the security interests pursuant to the Loan Documents (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority which has not been obtained, except
as disclosed on Schedule 5.3, (b) will not violate any applicable law, policy or
regulation or the organizational documents of the Credit Parties or any order of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Credit Parties, or
any assets, or give rise to a right thereunder to require any payment to be made
by the Credit Parties, and such violation or default or right to payment would
have a Material Adverse Effect, and (d) except for the Liens created by the Loan
Documents, will not result in the creation or imposition of any Lien on any
asset of the Credit Parties.

 

5.4           Financial Condition; No Material Adverse Change.

 

(a)   The Credit Parties have heretofore delivered to the Lender the following
financial statements:

 

(i)            the consolidated balance sheets and statements of operations,
shareholders’ equity and cash flows of the Credit Parties, as of and for the
fiscal years ended December 31, 2007, audited and accompanied by an opinion of
the Credit Parties’ independent public accountants;

 

(ii)           the draft audited consolidated balance sheet and statements of
operations, shareholder’s equity and cash flows of the Credit Parties, as of and
for the nine month period ended on September 30, 2008, certified by a Designated
Financial Officer that such financial statements fairly present the financial
condition of the Credit Parties as at such date and the results of the
operations of the Credit Parties for the period ended on such date and that all
such financial statements, including the related schedules and notes thereto
have been prepared in all material respects in accordance with GAAP applied
consistently throughout the periods involved, except as disclosed on
Schedule 5.4; and

 

(iii)          the projected consolidated balance sheets, statements of
operations and cash flows for the Credit Parties on a quarterly basis for fiscal
year 2009.

 

Except as disclosed on Schedule 5.4, such financial statements (except for the
projections) present fairly, in all material respects, the respective
consolidated financial position and results of operations and cash flows of the
respective entities as of such respective dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of such unaudited or pro forma statements.  The
projections were prepared by the Credit Parties in good faith and were based on
assumptions that were reasonable when made.

 

(b)   Except as disclosed on Schedule 5.4, since December 31, 2007, there has
been no material adverse change in the business, assets, operations or
condition, financial or otherwise, of the

 

45

--------------------------------------------------------------------------------


 

Credit Parties from that set forth in the December 31, 2007 financial statements
referred to in clause (i) of paragraph (a) above.

 

(c)   None of the Credit Parties has on the date hereof any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments in each case
that are material, except as referred to or reflected or provided for in the
balance sheets as at the end of their respective fiscal years ended December 31,
2007, referred to above, as provided for in Schedule 5.4 annexed hereto, or as
otherwise permitted pursuant to this Agreement, or as referred to or reflected
or provided for in the financial statements described in this Section 5.4.

 

5.5           Properties.

 

(a)   Each Credit Party has good and marketable title to, or valid, subsisting
and enforceable leasehold interests in, all its Property material to its
business.  All machinery and equipment of the Credit Parties is in good
operating condition and repair (ordinary wear and tear excepted), and all
necessary replacements of and repairs thereto have be made so as to preserve and
maintain the value and operating efficiency of such machinery and equipment.  As
of the date hereof, Schedule 5.5 annexed hereto contains a true, accurate and
complete list of (i) all owned equipment and all leased equipment, and (ii) all
equipment leases (together with all amendments, modifications, supplements,
renewals or extensions of any thereof).  Except as specified in Schedule 5.5,
each agreement listed in clause (ii) of the immediately preceding sentence is in
full force and effect and the Borrowers have no knowledge of any default that
has occurred and is continuing thereunder, and each such agreement constitutes
the legal, valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles.

 

(b)   Set forth on Schedule 5.5 hereto is a complete list of all Patents,
Trademarks and Copyrights.  Each Credit Party owns, or is licensed to use, all
Patents, Trademarks and Copyrights and other intellectual property material to
its business (“Proprietary Rights”), and to the knowledge of the Borrowers, the
use thereof by the Credit Parties does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(c)   Schedule 5.5 clearly identifies all Patents, Trademarks and Copyrights
that have been duly registered in, filed in or issued by the PTO or the United
States Register of Copyrights (collectively, the “Registered Proprietary
Rights”).  The Registered Proprietary Rights have been properly maintained and
renewed in accordance with all applicable provisions of law and administrative
regulations in the United States, as applicable.  The Credit Parties have taken
commercially reasonable steps to protect their Registered Proprietary Rights and
to maintain the confidentiality of all Proprietary Rights that are not generally
in the public domain.

 

(d)   As of the date hereof, Schedule 5.5 annexed hereto contains a true,
accurate and complete list of (i) all Real Property Assets, whether owned or
leased, and (ii) all leases, subleases or assignments of leases (together with
all amendments, modifications, supplements, renewals or extensions of any
thereof) affecting each Leasehold Property, regardless of whether such Credit
Party is the landlord or tenant (whether directly or as an assignee or successor
in interest) under such lease, sublease or assignment.  Except as specified in
Schedule 5.5, each agreement listed in clause (ii) of the immediately preceding
sentence is in full force and effect and the Borrowers have no knowledge of any
default that has occurred and is continuing thereunder, and each such agreement
constitutes the

 

46

--------------------------------------------------------------------------------


 

legal, valid and binding obligation of each applicable Credit Party, enforceable
against such Credit Party in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles.

 

5.6           Litigation and Environmental Matters.

 

(a)   There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Credit
Parties, threatened against or affecting any Credit Party as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters set forth
in part (a) of Schedule 5.6).

 

(b)   Except for the Disclosed Matters set forth in Schedule 5.6 and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, the Credit
Parties (i) have not failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required in
connection with the operation of the Credit Parties’ business to be in
compliance with all applicable Environmental Laws, (ii) have not become subject
to any Environmental Liability; (iii) have not received notice of any claim with
respect to any Environmental Liability or any inquiry, allegation, notice or
other communication from any Governmental Authority which is currently
outstanding or pending concerning its compliance with any Environmental Law or
(iv) do not know of any basis for any Environmental Liability.

 

(c)   Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

5.7           Compliance with Laws and Agreements.  Except as set forth on
Schedule 5.7, each Credit Party is in compliance with all laws, regulations,
policies and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

5.8           Investment and Holding Company Status.  No Credit Party is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended or (b) a “bank holding company” as
defined in, or subject to regulation under, the Bank Holding Company Act of
1956, as amended.

 

5.9           Taxes.  Except as set forth on Schedule 5.9, each Credit Party has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Credit Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, which
reserves shall be acceptable to Lender, or (b) to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

 

5.10         ERISA.  Except as set forth on Schedule 5.10, no Credit Party has
any Pension Plans.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  No Credit Party has a present intention to
terminate any Pension Plan

 

47

--------------------------------------------------------------------------------


 

with respect to which any Credit Party would incur a cost of more than $100,000
to terminate such Plan, including amounts required to be contributed to fund
such Plan on Plan termination and all costs and expenses associated therewith,
including without limitation attorneys’ and actuaries’ fees and expenses in
connection with such termination and a reasonable estimate of expenses and
settlement or judgment costs and attorneys’ fees and expenses in connection with
litigation related to such termination.

 

5.11         Disclosure.  As of the Effective Time, the Credit Parties have
disclosed to the Lender all material agreements, instruments and corporate or
other restrictions to which any Credit Party is subject after the Effective
Time, and all other matters known to the Credit Parties, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  The organizational structure of the Credit Parties is as set forth on
Schedule 5.12 annexed hereto.  The information, reports, financial statements,
exhibits and schedules furnished at or prior to the Effective Time in writing by
or on behalf of the Credit Parties to the Lender in connection with the
negotiation, preparation or delivery of this Agreement and the other Loan
Documents or included herein or therein or delivered pursuant hereto or thereto,
at the Effective Time, when taken as a whole do not contain any untrue statement
of material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not materially misleading.  All written information furnished after
the Effective Time by the Credit Parties to the Lender in connection with this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby will be true, complete and accurate in every material respect, or
(in the case of pro-forma information and projections) prepared in good faith
based on reasonable assumptions, on the date as of which such information is
stated or certified.  There is no fact known to the Credit Parties that could
reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Loan Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
the Lender for use in connection with the transactions contemplated hereby or
thereby.

 

5.12         Capitalization.  As of the Effective Time, the capital structure
and ownership of the Credit Parties are correctly described on Schedule 5.12. 
As of the Effective Time, the authorized, issued and outstanding capital stock
of the Credit Parties consists of the capital stock described on Schedule 5.12,
all of which is duly and validly issued and outstanding, fully paid and
nonassessable.  Except as set forth on Schedule 5.12, as of the date hereof,
(x) there are no outstanding Equity Rights with respect to any Credit Party and,
(y) there are no outstanding obligations of any Credit Party to repurchase,
redeem, or otherwise acquire any shares of capital stock of or other interest in
any Credit Party, nor are there any outstanding obligations of any Credit Party
to make payments to any Person, such as “phantom stock” payments, where the
amount thereof is calculated with reference to the fair market value or equity
value of any Credit Party.

 

5.13         Subsidiaries.

 

(a)   Set forth on Schedule 5.13 is a complete and correct list of all
Subsidiaries of the Credit Parties as of the date hereof, together with, for
each such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding ownership interests in such Subsidiary and (iii) the
nature of the ownership interests held by each such Person and the percentage of
ownership of such Subsidiary represented by such ownership interests.  Except as
disclosed in Schedule 5.13, (x) each Credit Party and its respective
Subsidiaries owns, free and clear of Liens (other than Liens permitted
hereunder), and has the unencumbered right to vote, all outstanding ownership
interests in each Person shown to be held by it in Schedule 5.13, (y) all of the
issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (z) there are no
outstanding Equity Rights with respect to such Person.

 

48

--------------------------------------------------------------------------------


 

(b)   Except as set forth on Schedule 8.8, as of the date of this Agreement none
of the Credit Parties is subject to any indenture, agreement, instrument or
other arrangement containing any provision of the type described in Section 8.8
(“Restrictive Agreements”), other than any such provision the effect of which
has been unconditionally, irrevocably and permanently waived.

 

5.14         Material Indebtedness, Liens and Agreements.

 

(a)   Schedule 5.14 hereto contains a complete and correct list, as of the date
of this Agreement, of all Material Indebtedness or any extension of credit (or
commitment for any extension of credit) to, or guarantee by, any Credit Party
the aggregate principal or face amount of which equals or exceeds (or may equal
or exceed) $50,000 and the aggregate principal or face amount outstanding or
that may become outstanding with respect thereto is correctly described on
Schedule 5.14.

 

(b)   Schedule 5.14 hereto is a complete and correct list, as of the date of
this Agreement, of each Lien (other than the Liens in favor of the Lender)
securing Indebtedness of any Person and covering any property of the Credit
Parties, and the aggregate Indebtedness secured (or which may be secured) by
each such Lien and the Property covered by each such Lien is correctly described
in the appropriate part of Schedule 5.14.

 

(c)   Schedule 5.14 hereto is a complete and correct list, as of the date of
this Agreement, of each contract and arrangement to which any Credit Party is a
party for which breach, nonperformance, cancellation or failure to renew would
have a Material Adverse Effect other than purchase orders made in the ordinary
course of business and subject to customary terms.

 

(d)   To the extent requested by Lender, true and complete copies of each
agreement listed on the appropriate part of Schedule 5.14 have been delivered to
the Lender, together with all amendments, waivers and other modifications
thereto.  All such agreements are valid, subsisting, in full force and effect,
are currently binding and will continue to be binding upon each Credit Party
that is a party thereto and, to the best knowledge of the Credit Parties,
binding upon the other parties thereto in accordance with their terms.  The
Credit Parties are not in default under any such agreements, which default could
have a Material Adverse Effect.

 

5.15         Federal Reserve Regulations.  No Credit Party is engaged
principally or as one of its important activities in the business of extending
credit for the purpose of purchasing or carrying margin stock (as defined in
Regulation U of the Board).  The making of the Loans hereunder, the use of the
proceeds thereof (including Letters of Credit and Acceptances) as contemplated
hereby, and the security arrangements contemplated by the Loan Documents, will
not violate or be inconsistent with any of the provisions of Regulations T, U,
or X of the Board of the Federal Reserve System.

 

5.16         Solvency.  As of the Effective Time and after giving effect to the
initial Loans hereunder and the other transactions contemplated hereby:

 

(a)   the aggregate value of all properties of the Credit Parties at their
present fair saleable value on a going concern basis (i.e., the amount that may
be realized within a reasonable time, considered to be six months to one year,
either through collection or sale at the regular market value, conceiving the
latter as the amount that could be obtained for such properties within such
period by a capable and diligent businessperson from an interested buyer who is
willing to purchase under ordinary selling conditions), exceed the amount of all
the debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of the Credit Parties;

 

49

--------------------------------------------------------------------------------


 

(b)   the Credit Parties will not, on a consolidated basis, have an unreasonably
small capital with which to conduct their business operations as heretofore
conducted; and

 

(c)   the Credit Parties will have, on a consolidated basis, sufficient cash
flow to enable them to pay their debts as they mature.

 

5.17         Force Majeure.  Since December 31, 2007, the business, properties
and other assets of the Credit Parties have not been materially and adversely
affected in any way as the result of any fire or other casualty, strike, lockout
or other labor trouble, embargo, sabotage, confiscation, contamination, riot,
civil disturbance, activity of armed forces or act of God.

 

5.18         Accounts Receivable.  The Lender may rely, in determining which
accounts receivable are Eligible Accounts, on all statements and representations
made by the Credit Parties with respect to such accounts receivable.  Unless
otherwise indicated to the Lender in writing:

 

(a)   Each account receivable is genuine and in all respects what it purports to
be, and it is not evidenced by a judgment;

 

(b)   Each account receivable arises out of a completed, bona fide sale and
delivery of goods or rendition of services by a Credit Party in the ordinary
course of its business and in accordance with the terms and conditions of all
purchase orders, contracts or other documents relating thereto and forming a
part of the contract between such Credit Party and the account debtor, and, in
the case of goods, title to the goods has passed from the Credit Party to the
account debtor;

 

(c)   Each account receivable is for a liquidated amount maturing as stated in
the duplicate invoice covering such sale or rendition of services, a copy of
which has been furnished or is available to the Lender;

 

(d)   Each account receivable, and the Lender’s security interest therein, is
not, and will not (by voluntary act or omission of the Credit Parties) be in the
future, subject to any offset, Lien, deduction, defense, dispute, counterclaim
or any other adverse condition except for disputes resulting in returned goods
where the amount in controversy is deemed by the Lender to be immaterial, and
each such account receivable is absolutely owing to one of the Credit Parties
and is not contingent in any respect or for any reason;

 

(e)   No Credit Party has made any agreement with any account debtor for any
extension, compromise, settlement or modification of any account receivable or
any deduction therefrom, except discounts or allowances which are granted by the
Credit Parties in the ordinary course of their businesses for prompt payment and
which are reflected in the calculation of the net amount of each respective
invoice related thereto and are reflected in the Borrowing Base Certificates and
Collateral Update Certificates furnished to the Lender hereunder;

 

(f)    To the best knowledge of the Credit Parties, the account debtor under
each account receivable had the capacity to contract at the time any contract or
other document giving rise to an account receivable was executed and such
account debtor is not insolvent; and

 

(g)   To the best knowledge of the Credit Parties, there are no proceedings or
actions which are threatened or pending against any account debtor which might
result in any material adverse change in such account debtor’s financial
condition or the collectability of any account receivable.

 

50

--------------------------------------------------------------------------------


 

5.19         Labor and Employment Matters.

 

(a)   Except as set forth on Schedule 5.19 as of the Effective Time, and
thereafter with respect to which such would have a Material Adverse Effect,
(A) no employee of the Credit Parties is represented by a labor union, no labor
union has been certified or recognized as a representative of any such employee,
and the Credit Parties do not have any obligation under any collective
bargaining agreement or other agreement with any labor union or any obligation
to recognize or deal with any labor union, and there are no such contracts or
other agreements pertaining to or which determine the terms or conditions of
employment of any employee of the Credit Parties; (B) there are no pending or
threatened representation campaigns, elections or proceedings; (C) the Credit
Parties do not have knowledge of any strikes, slowdowns or work stoppages of any
kind, or threats thereof, and no such activities occurred during the 24-month
period preceding the date hereof; (D) no Credit Party has engaged in, admitted
committing or been held to have committed any unfair labor practice; and
(E) there are no controversies or grievances between any Credit Party and any of
its employees or representatives thereof.

 

(b)   Except as set forth on Schedule 5.19, the Credit Parties have at all times
complied in all material respects, and are in material compliance with, all
applicable laws, rules and regulations respecting employment, wages, hours,
compensation, benefits, and payment and withholding of taxes in connection with
employment.

 

(c)   Except as set forth on Schedule 5.19, except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the Credit Parties have at all times complied with, and are in compliance with,
all applicable laws, rules and regulations respecting occupational health and
safety, whether now existing or subsequently amended or enacted, including,
without limitation, the Occupational Safety & Health Act of 1970, 29 U.S.C.
Section 651 et seq. and the state analogies thereto, all as amended or
superseded from time to time, and any common law doctrine relating to worker
health and safety.

 

5.20         Bank Accounts.  Schedule 5.20 lists all banks and other financial
institutions at which any Credit Party maintains deposits and/or other accounts
as of the Closing Date, and such Schedule correctly identifies the name and
address of each depository, the name in which the account is held, a description
of the purpose of the account, and the complete account number.

 

5.21         Certain Obligations Respecting Subsidiaries.

 

(a)   Each Borrower shall, and shall cause each of its Subsidiaries to, take
such action from time to time as shall be necessary to ensure that the
percentage of the issued and outstanding shares of capital stock of any class or
character owned by it in any Subsidiary on the date hereof is not at any time
decreased, other than by reason of transfers to the Borrowers.

 

(b)   While the Borrowers and the Subsidiaries are not permitted to form or
acquire any Subsidiary without the prior written consent of the Lender pursuant
to subsection 8.4(a), in the event that the Lender consents to any formation or
acquisition of any Subsidiary and such Subsidiary is formed or acquired, this
subsection 5.21(b) shall be applicable and the Borrower forming or acquiring
such Subsidiary will (or if such Subsidiary is formed or acquired by a Credit
Party which is not a Borrower, the Borrowers will cause such Credit Party to)
take or cause to be taken the following actions:  as soon as possible but in any
case not later than 10 days after the date on which such Subsidiary is created
(or, in the case of a Subsidiary formed or acquired in connection with a
Permitted Acquisition, concurrently with the consummation of such Permitted
Acquisition) (x) cause

 

51

--------------------------------------------------------------------------------


 

such Subsidiary to (A) execute and deliver to the Lender, a counterpart to this
Agreement and thereby become a party thereto as an additional “Credit Party” and
“Subsidiary Guarantor” thereunder and grant to the Lender a First Priority Lien
on all “Collateral” of such Subsidiary Guarantor thereunder, (B) take such other
action as shall be necessary to create and perfect valid and enforceable First
Priority Liens in favor of the Lender on all or substantially all of the assets
of such Subsidiary consistent with the provisions of this Agreement and the
applicable other Loan Documents and (C) deliver proof of corporate action,
incumbency of officers and other documents and opinions as is consistent with
those delivered by each Borrower pursuant to Section 6.1 as of the Effective
Time and (y) execute and deliver to the Lender such pledge agreements or such
addenda or amendments to this Agreement and take such other actions (including
delivering the certificates representing such shares of stock or other equity
interests to the Lender) as shall be necessary to create and perfect valid and
enforceable First Priority Liens in favor of the Lender on all of the issued and
outstanding stock or other equity interests of such Subsidiary, all of the
foregoing to be in form and substance reasonably satisfactory to the Lender.

 

ARTICLE 6

 

Conditions

 

6.1           Effective Time.  The obligations of the Lender to make Revolving
Loans and Term Loans (other than the Michigan Real Estate Term Loan), and of the
Issuing Lender to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2):

 

(a)   Counterparts of Agreement.  The Lender shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Lender (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)   Notes.  The Lender shall have received a duly completed and executed
(i) Revolving Credit Note, (ii) Existing Equipment Term Note, and
(iii) Massachusetts Real Estate Term Note.

 

(c)   Organizational Structure.  The corporate organizational structure,
capitalization and ownership of the Credit Parties, shall be as set forth on
Schedules 5.12 and 5.13 annexed hereto.  The Lender shall have had the
opportunity to review, and shall be satisfied with, the Credit Parties’ state
and federal tax assumptions, and the ownership, capital, organization and
structure of the Credit Parties.

 

(d)   Existence and Good Standing.  The Lender shall have received such
documents and certificates as the Lender or Special Counsel may reasonably
request relating to the organization, existence and good standing of each Credit
Party, the authorization of the transactions contemplated hereby and any other
legal matters relating to the Credit Parties, this Agreement or the other Loan
Documents, all in form and substance reasonably satisfactory to the Lender and
Special Counsel.

 

(e)   Security Interests in Personal and Mixed Property.  The Lender shall have
received evidence satisfactory to it that the Credit Parties shall have taken or
caused to be taken all such actions, executed and delivered or caused to be
executed and delivered all such agreements, documents and instruments and made
or caused to be made all such filings and recordings (other than filings or
recordings to be made by the Lender on or after the Closing Date) that may be
necessary or, in the opinion of the Lender, desirable in order to create in
favor of the Lender, valid and (upon such

 

52

--------------------------------------------------------------------------------


 

filing and recording) perfected First Priority security interests in the entire
personal and mixed property Collateral.

 

(f)    Mortgage Amendment; Etc.  The Lender shall have received from the Credit
Parties a fully executed and notarized amendment to the Mortgage on the
Massachusetts Real Property, in form and substance satisfactory to the Lender,
in proper form for recording in all appropriate places in all applicable
jurisdictions, encumbering the Massachusetts Real Property, together with
mortgagee title insurance policies or commitments therefor, and copies of all
surveys, deeds, title exception documents, flood hazard certificates and other
documents as the Lender may reasonably require.

 

(g)   Leases; Landlord Waivers and Consents.  In the case of each Material
Leasehold Property existing as of the Closing Date, copies of the lease, and all
amendments thereto, between the Credit Party and the landlord or tenant party
thereto, together with a Landlord Waiver and Consent with respect thereto and
where required by the terms of any lease, the consent of the mortgagee, ground
lessor or other party.

 

(h)   Hazardous Materials Environmental Indemnity.  A joinder and amendment to
the Hazardous Materials Indemnity Agreement executed and delivered by the Credit
Parties, making Stephenson & Lawyer, Inc. and Patterson Properties Corporation
parties to the Hazardous Materials Indemnity Agreement and amending the terms
thereof.

 

(i)    Environmental Reports.  The Lender shall have received reports and other
information, in form, scope and substance satisfactory to the Lender, regarding
environmental matters relating to such Real Property Assets as the Lender shall
require (other than the Michigan Real Property), which reports shall include
Phase I and/or Phase II environmental assessments as specified by the Lender for
each such Real Property Asset, which conform to the ASTM Standard Practice for
Environmental Site Assessments, and the Lender shall be satisfied with the
results of such reports and other information.  Such reports shall be conducted
by one or more environmental consulting firms reasonably satisfactory to the
Lender.  The Credit Parties shall deliver a similar satisfactory environmental
assessment prior to the acquisition of any future Real Property Asset.

 

(j)    Evidence of Insurance.  The Lender shall have received certificates from
the Credit Parties’ insurance brokers that all insurance required to be
maintained pursuant to Section 7.5 is in full force and effect and that the
Lender has been named as additional insured or loss payee thereunder to the
extent required under Section 7.5, in form and substance satisfactory to the
Lender.

 

(k)   Necessary Governmental Permits, Licenses and Authorizations and Consents;
Etc.  The Credit Parties shall have obtained all other permits, licenses,
authorizations and consents from all other Governmental Authorities and all
consents of other Persons with respect to Material Indebtedness, Liens and
material agreements listed on Schedule 5.14 (and so identified thereon) annexed
hereto, in each case that are necessary or advisable in connection with the
transactions contemplated by the Loan Documents, and each of the foregoing shall
be in full force and effect, in each case other than those the failure to obtain
or maintain which, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.  No action, request for stay,
petition for review or rehearing, reconsideration or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable Governmental
Authority to take action to set aside its consent on its own motion shall have
expired.

 

(l)    Existing Debt; Liens.  The Lender shall have received evidence that all
principal, interest, and other amounts owing in respect of all Existing Debt of
the Credit Parties (other than

 

53

--------------------------------------------------------------------------------


 

Indebtedness permitted to remain outstanding in accordance with Section 8.1
hereof) will be repaid in full as of the Effective Time, and that with respect
to all Indebtedness permitted to remain outstanding in accordance with
Section 8.1 hereof, any defaults or events of default existing as of the Closing
Date with respect to such Indebtedness will be cured or waived immediately
following the funding of the initial Loans.  The Lender shall have received
evidence that as of the Effective Time, the Property of the Credit Parties is
not subject to any Liens (other than Liens permitted to remain outstanding in
accordance with Section 8.2 hereof).

 

(m)  Financial Statements; Projections.  The Lender shall have received the
certified financial statements and projections referred to in Section 5.4 hereof
and the same shall not be inconsistent with the information previously provided
to the Lender.

 

(n)   Financial Officer Certificate.  The Lender shall have received a
certificate, dated the Closing Date and signed by a Designated Financial
Officer, confirming compliance with the conditions set forth in paragraphs
(a) and (b) of Section 6.2 at the Effective Time.

 

(o)   Solvency Certificate.  The Lender shall have received the Solvency
Certificate, dated the Closing Date and signed by the Chief Financial Officer of
the Borrowers, confirming the truth and accuracy of the representations and
warranties made by the Borrowers in Section 5.16.

 

(p)   No Material Adverse Change.  There shall have occurred no material adverse
change since September 30, 2008 (in the reasonable opinion of the Lender) in the
businesses, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise), or prospects of the Credit Parties.

 

(q)   Opinion of Counsel to Credit Parties.  The Lender shall have received
favorable written opinions (addressed to the Lender and dated the Closing Date)
of Lynch, Brewer, Hoffman & Fink, LLP, special counsel to the Credit Parties,
substantially in the form of Exhibit I annexed hereto and covering such matters
relating to the Credit Parties, this Agreement, the other Loan Documents or the
transactions contemplated hereby as the Lender shall reasonably request.

 

(r)    Borrowing Base and Collateral Update Certificates.  A Designated
Financial Officer shall have executed and delivered to the Lender a Borrowing
Base Certificate substantially in the form of Exhibit B-1 annexed hereto, which
Borrowing Base Certificate shall show Excess Availability under the Revolving
Credit Commitment of not less than $1 (after giving effect to the payment of all
sums and expenses, the issuance of all Letters of Credit and the funding of all
Loans to be paid, issued or funded at the Effective Time), and a Collateral
Update Certificate substantially in the form of Exhibit B-2 annexed hereto.

 

(s)   Inspection, Audit and Appraisal.  The Lender shall have (i) discussed the
business and operations of the Credit Parties with the senior management of the
Credit Parties, (ii) inspected the facilities of the Credit Parties,
(iii) conducted an audit of the books and records of the Credit Parties and
(iv) received appraisal reports and other information regarding the assets of
the Credit Parties (including, without limitation, the equipment to be financed
pursuant to the Existing Equipment Term Loan) as the Lender may require
conducted by auditors satisfactory to the Lender, and the results of such
meeting, inspection, audit and appraisals shall be in form, scope and substance
satisfactory to the Lender in its sole discretion.

 

(t)    Fees and Expenses.  The Lender and the Issuing Lender shall have received
all fees and other amounts due and payable to such Person and Special Counsel at
or prior to the

 

54

--------------------------------------------------------------------------------


 

Effective Time, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.

 

(u)   Other Documents.  The Lender shall have received all material contracts,
instruments, opinions, certificates, assurances and other documents as the
Lender or Special Counsel shall have reasonably requested (including, without
limitation, the Lender’s standard for direct debit agreement executed by the
Borrowers) and the same shall be reasonably satisfactory to each of them.

 

6.2           Each Extension of Credit.  The obligation of the Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

 

(a)   Representations and Warranties.  The representations and warranties of
each Credit Party set forth in this Agreement and the other Loan Documents shall
be true and correct in all material respects on and as of the date of such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, both before and after giving effect thereto
and to the use of the proceeds thereof (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, such
representation or warranty shall be or have been true and correct as of such
specific date and provided that, to the extent any change in circumstances
expressly permitted by this Agreement causes any representation and warranty set
forth herein to no longer be true, such representation and warranty shall be
deemed modified to reflect such change in circumstances).

 

(b)   No Defaults.  At the time of, and immediately after giving effect to, such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, no Default shall have occurred and be
continuing.

 

(c)   Borrowing Base Certificate.  A Designated Financial Officer shall have
executed and delivered to the Lender a Borrowing Base Certificate substantially
in the form of Exhibit B-1 annexed hereto, which Borrowing Base Certificate
shall show Excess Availability as of the close of business on the immediately
preceding Business Day of not less than $1 (after giving effect to the funding
of such requested Loan or the issuance of such requested Letter of Credit).

 

6.3           Michigan Real Estate Term Loan Effective Time.  The obligations of
the Lender to make the Michigan Real Estate Term Loan hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2):

 

(a)   Note.  The Lender shall have received a duly completed and executed
Michigan Real Estate Term Note.

 

(b)   Mortgage; Etc.  The Lender shall have received from the Credit Parties
(i) a fully executed and notarized Mortgage on the Michigan Real Property, in
form and substance satisfactory to the Lender, in proper form for recording in
all appropriate places in all applicable jurisdictions, encumbering the Michigan
Real Property, together with mortgagee title insurance policies or commitments
therefor, and copies of all surveys, deeds, title exception documents, flood
hazard certificates and other documents as the Lender may reasonably require.

 

(c)   Environmental Reports.  The Lender shall have received reports and other
information, in form, scope and substance satisfactory to the Lender, regarding
environmental matters relating to the Michigan Real Property as the Lender shall
require, which reports shall include Phase I and/or Phase II environmental
assessments as specified by the Lender for the Michigan Real Property,

 

55

--------------------------------------------------------------------------------


 

which conform to the ASTM Standard Practice for Environmental Site Assessments,
and the Lender shall be satisfied with the results of such reports and other
information.  Such reports shall be conducted by one or more environmental
consulting firms reasonably satisfactory to the Lender.

 

(d)   Appraisal. The Lender shall have received an appraisal report regarding
the Michigan Real Property satisfactory to the Lender, and the results of such
appraisal shall be in form, scope and substance satisfactory to the Lender in
its sole discretion.

 

(e)   Financial Officer Certificate.  The Lender shall have received a
certificate, dated the Michigan Real Estate Term Loan Closing Date and signed by
a Designated Financial Officer, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 6.2 at the Effective Time.

 

(f)    No Material Adverse Change.  There shall have occurred no material
adverse change (in the reasonable opinion of the Lender) in the businesses,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise), or prospects of the Credit Parties.

 

(g)   Opinion of Local Michigan Counsel to Credit Parties.  The Lender shall
have received favorable written opinions (addressed to the Lender and dated the
Michigan Real Estate Term Loan Closing Date) of local Michigan counsel
reasonably acceptable to the Lender covering such matters relating to the Credit
Parties and the Mortgage on the Michigan Real Property and the transactions
contemplated thereby as the Lender shall reasonably request.

 

(h)   Solvency Certificate.  The Lender shall have received the Solvency
Certificate, dated the Michigan Real Estate Term Loan Closing Date and signed by
the Chief Financial Officer of the Borrowers, confirming the truth and accuracy
of the representations and warranties made by the Borrowers in Section 5.16.

 

(i)    Fees and Expenses.  The Lender and the Issuing Lender shall have received
all fees and other amounts due and payable to such Person and Special Counsel at
or prior to the Michigan Real Estate Term Loan Effective Time, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrowers hereunder.

 

(j)    Other Documents.  The Lender shall have received all such other
instruments, certificates, assurances and documents as the Lender or Special
Counsel shall have reasonably requested and the same shall be reasonably
satisfactory to each of them.

 

ARTICLE 7

 

Affirmative Covenants

 

Until the Revolving Credit Commitment has expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC/Acceptance Disbursements shall have been reimbursed, each Credit Party
covenants and agrees with the Lender that:

 

7.1           Financial Statements and Other Information.  The Credit Parties
will furnish to the Lender:

 

(a)   as soon as available and in any event within 120 days after the end of
each fiscal year of the Credit Parties:

 

56

--------------------------------------------------------------------------------


 

(i)            consolidated statements of operations, shareholders’ equity and
cash flows of the Credit Parties for such fiscal year and the related
consolidated balance sheets of the Credit Parties as at the end of such fiscal
year, setting forth in each case in comparative form the corresponding
consolidated figures for the preceding fiscal year, and

 

(ii)           an opinion of independent certified public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) stating that the financial statements referred to in the preceding clause
(i) fairly present in all material respects the consolidated financial condition
and results of operations of the Credit Parties as at the end of, and for, such
fiscal year in accordance with GAAP.

 

(b)   as soon as available and in any event within 45 days after each
December 31st, March 31st, June 30th and September 30th:

 

(i)            consolidated statements of operations, shareholders’ equity and
cash flows of the Credit Parties for such quarter and for the period from the
beginning of the respective fiscal year to the end of such quarter, and the
related consolidated balance sheets of the Credit Parties as at the end of such
period, setting forth in each case in comparative form the corresponding
consolidated figures for the corresponding period in the preceding fiscal year,
and the corresponding figures for the forecasts most recently delivered to the
Lender for such period, and

 

(ii)           a certificate of a Designated Financial Officer, which
certificate shall state that said financial statements referred to in the
preceding clause (i) fairly present in all material respects the consolidated
financial condition and results of operations of the Credit Parties, in each
case in accordance with GAAP, consistently applied, as at the end of, and for,
such period (subject to normal year-end audit adjustments and the omission of
footnotes);

 

(c)   as soon as available and in any event (i) simultaneously with the delivery
of the quarterly financial statements delivered pursuant to subsection
7.1(b) above, a Compliance Certificate duly executed by a Designated Financial
Officer with respect to such quarterly financial statements, and (ii) within 120
days after the end of each fiscal year, a Compliance Certificate duly executed
by a Designated Financial Officer with respect to the annual financial
statements delivered pursuant to subsection 7.1(a) above;

 

(d)   promptly following the request of the Lender, a management summary of
operations of the Credit Parties for such quarter, certified by a Designated
Financial Officer that such summary of operations fairly presents the financial
condition of the Credit Parties for the fiscal quarter of the Credit Parties
most recently ended;

 

(e)   within five days after the same are sent or filed, copies of all financial
statements and reports which the Credit Parties send to the holders of any
public equity securities and all periodic financial statements, final
registration statements (excluding exhibits) and reports which the Borrower may
make to, or file with, the Securities and Exchange Commission;

 

(f)    as soon as available and in any event within twenty (20) days after the
end of each month with respect to such month (or, if the Borrowing Base falls
below $4,000,000, no later than 1:00 p.m. (Boston time) of each Business Day), a
Borrowing Base Certificate in the form attached hereto as Exhibit B-1, with
respect to the Collateral of the Borrowers as of the close of

 

57

--------------------------------------------------------------------------------


 

business on the last Business Day of such month, together with such other
information relating to the Collateral as the Lender shall reasonably request,
and accompanied by such supporting detail and documentation as the Lender shall
reasonably request (which may include, at the discretion of the Lender, accounts
receivable and accounts payable aging reports, and inventory reports);

 

(g)   as soon as available and in any event within twenty (20) days after the
end of each month with respect to such month, (i) a Collateral Update
Certificate in the form attached hereto as Exhibit B-2, (ii) a summary of
inventory by type and location, (iii) an accounts receivable aging report, and
(iv) such other information relating to the Collateral as the Lender shall
reasonably request, in each case, accompanied by such supporting detail and
documentation as the Lender shall reasonably request;

 

(h)   as soon as available and in any event within sixty (60) days after the end
of each fiscal year of the Credit Parties, statements of forecasted consolidated
income and cash flows for the Credit Parties for each fiscal quarter in the
immediately succeeding fiscal year and a forecasted consolidated balance sheet
of the Credit Parties as of the last day of each fiscal quarter in such
succeeding fiscal year, and a comparison of the projected Excess Availability as
of the last day of each fiscal quarter in such succeeding fiscal year with the
Excess Availability as of the last day of each fiscal quarter in the current
fiscal year, together with supporting assumptions which were reasonable when
made, all prepared in good faith in reasonable detail and consistent with the
Credit Parties’ past practices in preparing projections and otherwise reasonably
satisfactory in scope to the Lender;

 

(i)    as soon as available and in any event no later than 1:00 p.m. (Boston
time) on each day that the Borrowers make any request for any Borrowing
hereunder, an Advance Request in the form attached hereto as Exhibit B-4.

 

(j)    promptly upon receipt thereof, copies of all management letters and
accountants’ letters received by the Credit Parties; and

 

(k)   promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Credit Parties,
or compliance with the terms of this Agreement, as the Lender may reasonably
request.

 

7.2           Notices of Material Events.  The Credit Parties will furnish to
the Lender prompt written notice of the following:

 

(a)   the occurrence of any Default;

 

(b)   the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Credit Party
or Affiliate that could reasonably be expected to result in a Material Adverse
Effect;

 

(c)   the occurrence of any ERISA Event related to the Plan of any Credit Party
or knowledge after due inquiry of any ERISA Event related to a Plan of any other
ERISA Affiliate that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Credit
Parties; and

 

(d)   any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

58

--------------------------------------------------------------------------------


 

Each notice delivered under this Section 7.2 shall be accompanied by a statement
of a Designated Financial Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

7.3                                 Existence; Conduct of Business.  Each Credit
Party shall do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, dissolution or any discontinuance or sale of such business
permitted under Section 8.4.

 

7.4                                 Payment of Obligations.  Each Credit Party
shall pay its obligations, including Tax liabilities, that, if not paid, could
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) such Credit Party has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, which
reserves shall be acceptable to Lender, and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

7.5                                 Maintenance of Properties; Insurance.  Each
Credit Party shall (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and (b) maintain insurance, with financially sound and reputable
insurance companies, as may be required by law and such other insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations, including, without limitation, business interruption and product
liability insurance.  Without limiting the generality of the foregoing, the
Credit Parties will maintain or cause to be maintained replacement value
casualty insurance on the Collateral under such policies of insurance, in each
case with such insurance companies, in such amounts, with such deductibles, and
covering such terms and risks as are at all times satisfactory to the Lender in
its commercially reasonable judgment.  All general liability and other liability
policies with respect to the Credit Parties shall name the Lender as an
additional insured thereunder as its interests may appear, and all business
interruption and casualty insurance policy shall contain a loss payable clause
or endorsement, satisfactory in form and substance to the Lender that names the
Lender as the loss payee thereunder.  All policies of insurance shall provide
for at least 30 days prior written notice to the Lender of any modifications or
cancellation of such policy.

 

7.6                                 Books and Records; Inspection Rights.

 

(a)          Each Credit Party shall keep proper books of record and account in
which entries are made of all dealings and transactions in relation to its
business and activities which fairly record such transactions and activities. 
Each Credit Party shall permit any representatives designated by the Lender to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants as frequently as the Lender deems
appropriate provided that, so long as no Default has occurred and is continuing,
all such visits shall be on reasonable prior notice, at reasonable times during
regular business hours of such Credit Party, and provided further that after the
occurrence and during the continuance of any Default, the Lender may visit at
any reasonable times.  The Borrowers shall reimburse the Lender for all
examination and inspections costs, internal costs as reasonably determined by
the Lender from time to time (currently, at the rate of $850 per man-day), plus
all out-of-pocket expenses incurred in connection with such inspections.  The
Credit Parties will permit independent appraisers and environmental consultants
selected by the Lender to visit the properties of the Credit Parties and perform
appraisals and examinations of the inventory, equipment and Real Property Assets
of the Credit Parties at such times and with such frequencies as the Lender
shall

 

59

--------------------------------------------------------------------------------


 

reasonably request. The Borrowers shall reimburse the Lender for all fees, costs
and expenses charged by such independent appraisers and environmental
consultants for each such appraisal and examination.

 

(b)         In addition to and not in limitation of any other inspection rights
set forth in this Section 7.6, each Borrower shall, and shall cause each
Subsidiary to, permit the Lender or any representatives designated by the Lender
(including any third party consultants, accountants, lawyers and appraisers) to
conduct, at the Borrowers’ sole cost and expense, so long as the Fixed Charge
Coverage Ration is greater than 1.50 to 1.00, one commercial field examination
of the business, operations and assets of the Borrowers, including without
limitation, the assets included in the Borrowing Base, in each twelve month
period following the Closing Date, provided, however, that the Lender may
conduct, at the Borrowers’ sole cost and expense, field examinations with
greater frequency and at such additional time or times as the Lender, in its
sole discretion, may determine in the event the Fixed Charge Coverage Ration is
equal to or less than 1.50 to 1.00.

 

7.7                                 Fiscal Year.  To enable the ready and
consistent determination of compliance with the covenants set forth in
Section 8.10 hereof, the Credit Parties shall not change their current fiscal
year or current method of determining the last day of the first three fiscal
quarters in each fiscal year without the prior written consent of the Lender.

 

7.8                                 Compliance with Laws.  Each Credit Party
shall comply with (i) all permits, licenses and authorizations, including,
without limitation, environmental permits, licenses and authorizations, issued
by a Governmental Authority, (ii) all laws, rules, regulations and orders
including, without limitation, Environmental Laws, of any Governmental Authority
and (iii) all contractual obligations, in each case applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

7.9                                 Use of Proceeds.  The proceeds of the Loans
will be used only for (i) the refinancing of existing indebtedness, (ii) fees
and expenses incurred in connection with the transactions contemplated by this
Agreement, (iii) for general corporate and working capital purposes (including
the issuance of letters of credit, banker’s acceptances, and financing Capital
Expenditures) of the Credit Parties, and (iv) financing Permitted Acquisitions. 
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

 

7.10                           Certain Obligations Respecting Subsidiaries. 
Each Credit Party will, and will cause each of its Subsidiaries to, take such
action from time to time as shall be necessary to ensure that the percentage of
the issued and outstanding shares of capital stock of any class or character
owned by it in any Subsidiary on the date hereof is not at any time decreased,
other than by reason of transfers to another Credit Party.

 

7.11                           ERISA.  Except where a failure to comply with any
of the following, individually or in the aggregate, would not or could not
reasonably be expected to result in a Material Adverse Effect, (i) the Credit
Parties will maintain, and cause each ERISA Affiliate to maintain, each Plan in
compliance with all applicable requirements of ERISA and of the Code and with
all applicable rulings and regulations issued under the provisions of ERISA and
of the Code and (ii) the Credit Parties will not and, to the extent authorized,
will not permit any of the ERISA Affiliates to (a) engage in any transaction
with respect to any Plan which would subject any Credit Party to either a civil
penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code, (b) fail to make full payment when due of all amounts
which, under the provisions of any Plan, any Credit Party or any ERISA Affiliate
is required to pay as contributions thereto, or permit to exist any accumulated
funding deficiency

 

60

--------------------------------------------------------------------------------


 

(as such term is defined in Section 302 of ERISA and Section 412 of the Code),
whether or not waived, with respect to any Pension Plan or (c) fail to make any
payments to any Multiemployer Plan that any Credit Party or any of the ERISA
Affiliates may be required to make under any agreement relating to such
Multiemployer Plan or any law pertaining thereto.

 

7.12                           Environmental Matters; Reporting.  The Credit
Parties will observe and comply with, and cause each Subsidiary to observe and
comply with all Environmental Laws to the extent non-compliance could reasonably
be expected to have a Material Adverse Effect.  The Credit Parties will give the
Lender prompt written notice of any violation as to any Environmental Law by any
Credit Party and of the commencement of any judicial or administrative
proceeding relating to Environmental Laws (a) in which an adverse result would
have a material adverse effect on any operating permits, air emission permits,
water discharge permits, hazardous waste permits or other environmental permits
held by any Credit Party, or (b) which will, or is likely to, have a Material
Adverse Effect on such Credit Party or which will require a material expenditure
by such Credit Party to cure any alleged problem or violation.

 

7.13                           Matters Relating to Additional Real Property
Collateral.

 

(a)          From and after the Effective Time, in the event that any Credit
Party acquires any Material Owned Property that the Lender determines is an
Additional Mortgaged Property or in the event that the Lender determines that
any Real Property Asset has become an Additional Mortgaged Property, the
Borrowers shall deliver, to the Lender, as soon as practicable after the Lender
has notified the Borrowers that a Real Property Asset is an Additional Mortgaged
Property, fully executed and notarized Mortgages (“Additional Mortgages”), in
proper form for recording in all appropriate places in all applicable
jurisdictions, encumbering the interest of the applicable Credit Party in such
Additional Mortgaged Property, together with mortgagee title insurance policies
or commitments therefor, and copies of all surveys, deeds, title exception
documents, flood hazard certificates and other documents as the Lender may
reasonably require copies of all deeds with respect to such Additional Mortgaged
Property.

 

(b)         From and after the Effective Time, in the event that any Credit
Party enters into any lease with respect to any Material Leasehold Property, the
Borrowers shall deliver to the Lender copies of the lease, and all amendments
thereto, between the Credit Party and the landlord or tenant, together with a
Landlord Waiver and Consent with respect thereto and where required by the terms
of any lease, the consent of the mortgagee, ground lessor or other party.

 

(c)          If requested by the Lender, the Credit Parties shall permit an
independent real estate appraiser satisfactory to the Lender, upon reasonable
notice, to visit and inspect any Additional Mortgaged Property for the purpose
of preparing an appraisal of such Additional Mortgaged Property satisfying the
requirements of all applicable laws and regulations (in each case to the extent
required under such laws and regulations as determined by the Lender in its sole
discretion).

 

7.14                           Cash Deposits/Bank Accounts.  At the Lender’s
request following the exercise of its rights pursuant to Section 4.3, the Credit
Parties shall take all actions necessary to maintain, preserve and protect the
rights and interests of the Lender with respect to all cash deposits of the
Credit Parties and all other proceeds of Collateral and shall not, without the
Lender’s prior written consent, open any deposit or other bank account, or
instruct any account debtor to make payment to any account other than to an
established dominion account, Lock Box Account or other Controlled Account under
the Lender’s control; provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Credit Parties shall be permitted to
maintain payroll and accounts not subject to the Lender’s control so long as the
aggregate amount of funds on deposit in all such payroll accounts does not
materially exceed estimated payroll for the next payroll period.

 

61

--------------------------------------------------------------------------------


 

ARTICLE 8



Negative Covenants

 

Until the Revolving Credit Commitment has expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit shall have expired or terminated and all
LC/Acceptance Disbursements shall have been reimbursed, each Credit Party
covenants and agrees with the Lender that:

 

8.1                                 Indebtedness.  The Credit Parties will not,
and will not permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

 

(a)          Indebtedness created hereunder;

 

(b)         Existing Debt on the Closing Date which is set forth in Schedule 8.1
and has been designated on such schedule as Indebtedness that will remain
outstanding following the funding of the initial Loans, and any extension,
renewal, refunding or replacement of any such Indebtedness that does not
increase the principal amount thereof;

 

(c)          Intercompany loans among the Credit Parties;

 

(d)         other Indebtedness incurred after the Closing Date (determined on a
consolidated basis without duplication in accordance with GAAP) consisting of
Capital Lease Obligations and/or secured by Liens permitted under
Section 8.2(h), in an aggregate principal amount at any time outstanding not in
excess of (i) $5,000,000, or, (ii) if the Credit Parties finance a new molded
fiber machine, $8,000,000; and

 

(e)          Guarantees permitted under Section 8.3.

 

8.2                                 Liens.  The Credit Parties will not, and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Lien on any Property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except (the following being called “Permitted Liens”):

 

(a)          Liens created hereunder or under the other Loan Documents;

 

(b)         any Lien on any property or asset of any Credit Party existing on
the date hereof and set forth in Schedule 8.1 (excluding, however, following the
making of the initial Loans hereunder, the Liens in favor of any Person other
than the Lender securing Indebtedness not designated on said schedule as
Indebtedness to remain outstanding following the funding of the initial Loans),
provided that (i) such Lien shall not apply to any other property or asset of
any Credit Party and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(c)          Liens imposed by any Governmental Authority for taxes, assessments
or charges not yet delinquent or (in the case of property taxes and assessments
not exceeding $250,000 in the aggregate more than 90 days overdue) which are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the applicable
Credit Party in accordance with GAAP and which reserves shall be acceptable to
the Lender;

 

62

--------------------------------------------------------------------------------


 

(d)         landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens, and vendors’ Liens imposed by statute or common
law not securing the repayment of Indebtedness, arising in the ordinary course
of business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings and Liens securing
judgments (including, without limitation, pre-judgment attachments) but only to
the extent for an amount and for a period not resulting in an Event of Default
under Section 9.1(j) hereof;

 

(e)          pledges or deposits under worker’s compensation, unemployment
insurance and other social security legislation and pledges or deposits to
secure the performance of bids, tenders, trade contracts (other than for
borrowed money), leases (other than capital leases), utility purchase
obligations, statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(f)            easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of Property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not, in the aggregate, materially detract
from the value of the Property of any Credit Party or materially interfere with
the ordinary conduct of the business of any Credit Party;

 

(g)         Liens consisting of bankers’ liens and rights of setoff, in each
case, arising by operation of law, and Liens on documents presented in letter of
credit drawings; and

 

(h)         Liens on fixed or capital assets, including real or personal
property, acquired, constructed or improved by any Credit Party, provided that
(A) such Liens secure Indebtedness (including Capital Lease Obligations)
permitted by Section 8.1(d), (B) such Liens and the Indebtedness secured thereby
are incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement or were in effect at the time the Credit
Parties acquired the assets or stock, (C) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets, and (D) such security interests shall not apply to any other
property or assets of the Credit Parties.

 

8.3                                 Contingent Liabilities.  The Credit Parties
will not Guarantee the Indebtedness or other obligations of any Person, or
Guarantee the payment of dividends or other distributions upon the stock of, or
the earnings of, any Person, except:

 

(a)          endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

 

(b)         Guarantees and letters of credit in effect on the date hereof which
are disclosed in Schedule 8.1, and any replacements thereof in amounts not
exceeding such Guarantees;

 

(c)          obligations in respect of Letters of Credit.

 

8.4                                 Fundamental Changes; Asset Sales.

 

(a)          The Credit Parties will not enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution) without the prior written consent of the
Lender.  The Credit Parties will not acquire any business or property from, or
capital stock of, or other equity interests in, or be a party to any acquisition
of, any

 

63

--------------------------------------------------------------------------------


 

Person without the prior written consent of the Lender, except for purchases of
property to be used in the ordinary course of business, Investments permitted
under Section 8.5 and Capital Expenditures.  The Credit Parties will not form or
acquire any Subsidiary without the prior written consent of the Lender; provided
that a Credit Party may form or acquire a Subsidiary to effect a Permitted
Acquisition permitted by subsection 8.4(c)(iii) so long as the Credit Parties
comply with the requirements of Section 5.21 with respect to such Subsidiary. 
The Credit Parties will not issue or sell any of their capital stock or other
equity interests without the prior consent of the Lender (other than in
connection with Equity Rights issued or granted to members of the Credit
Parties’ boards of directors or employees consistent with the Credit Parties’
past business practices).

 

(b)         The Credit Parties will not convey, sell, lease, transfer or
otherwise dispose (including any Disposition) of, in one transaction or a series
of transactions, any part of their business or property, whether now owned or
hereafter acquired (including, without limitation, receivables and leasehold
interests, but excluding (x) obsolete or worn-out property (including leasehold
interests), or tools, equipment or other property no longer used or useful in
their business and (y) any inventory or other property sold or disposed of in
the ordinary course of business and on ordinary business terms) without the
prior written consent of the Lender, provided that the Credit Parties may
sublease real property to the extent such sublease would not interfere with the
operation of the business of the Credit Parties.

 

(c)          Notwithstanding the foregoing provisions of this Section 8.4:

 

(i)                                     any Credit Party may be merged or
combined with or into any other Credit Party (provided that if such merger
involves any Borrower, (x) such Borrower shall be the surviving entity and
(y) no Change of Control shall occur); and

 

(ii)                                  any Credit Party may sell, lease, transfer
or otherwise dispose of any or all of its property (upon voluntary liquidation
or otherwise) to any other Credit Party.

 

(iii)                               subject to Sections 8.1, 8.2 and 8.5 and the
proviso in Section 8.4(a), any of the Credit Parties may acquire all or
substantially all of the business and assets of any corporation, partnership,
limited liability company, or other entity located in and organized under the
laws of the United States or any state thereof (“Permitted Acquisitions”),
subject to satisfaction of the following conditions:

 

(A)                              the aggregate consideration paid by the Credit
Parties (I) for any single acquisition shall not exceed $8,000,000, and (II) for
all acquisitions shall not exceed $16,000,000 in the aggregate;

 

(B)                                the Lender must be given at least thirty (30)
days’ advance notice of each such Permitted Acquisition;

 

(C)                                the business or assets so acquired shall be
located in the United States and in the same or a substantially similar line of
business as that of the Credit Parties;

 

(D)                               if such acquisition is structured as a stock
or other equity acquisition, then the entity whose equity interests are being
acquired shall be organized under the laws of the United States and either
(i) the Person so acquired shall become (x) a direct Subsidiary of a Credit
Party and (y) a Subsidiary Guarantor or (ii) such Person shall be merged with
and into a Credit Party (provided that such Credit Party shall be the

 

64

--------------------------------------------------------------------------------


 

surviving corporation of such merger and no Change of Control shall occur) and,
in any event, all of the assets of such Person shall become Collateral and all
of the requirements of Section 5.21 shall be satisfied concurrently with the
consummation of such acquisition;

 

(E)                                 after giving effect to the Permitted
Acquisition and the financing thereof, the Credit Parties must be in pro forma
compliance with all financial covenants;

 

(F)                                 the assets so acquired shall be transferred
free and clear of any Liens (other than Liens permitted by Section 8.2) and no
debt or liabilities shall be incurred, guaranteed, assumed or combined except to
the extent otherwise permitted by Section 8.1;

 

(G)                                the Lender shall have received Lien searches
reasonably satisfactory to the Lender with respect to the assets being acquired;

 

(H)                               the Lender shall have received perfected First
Priority Liens (subject only to Liens permitted by Section 8.2) on substantially
all of the assets being acquired in such Permitted Acquisition;

 

(I)                                    to the extent requested by the Lender,
the Lender shall have received an opinion of counsel in each applicable
jurisdiction reasonably satisfactory to it to the effect that the Liens granted
pursuant to this Agreement are perfected security interests in such assets and
as to such other matters as the Lender may reasonably require;

 

(J)                                   in connection with such Permitted
Acquisition, the Borrowers shall deliver to the Lender (I) a copy of the
purchase agreement pursuant to which such Permitted Acquisition will be
consummated; (II) a copy of each existing material agreement relating to the
assets to be acquired in such Permitted Acquisition and which is to be in effect
after the consummation of such Permitted Acquisition; (III) a Compliance
Certificate calculating compliance (as of the last day of the then most recently
ended fiscal quarter) with the covenants set forth in Section 8.10 on a pro
forma basis, assuming such Permitted Acquisition had occurred prior to the first
day of the earliest fiscal quarter included in the applicable test period for
calculating such compliance; (IV) such other information or reports as the
Lender may reasonably request with respect to such Permitted Acquisition; (V) to
the extent available to the Credit Parties, historical financial statements for
the prior three fiscal years (provided that if such statements are not available
for the prior three fiscal years, historical financial statements for not less
than the prior four fiscal quarters) of the entity whose assets are being
acquired; and (VI) if the Credit Parties are acquiring any interest in real
property, and if required by the Lender, reports and other information in form,
scope and substance reasonably satisfactory to the Lender and prepared by
environmental consultants reasonably satisfactory to the Lender, concerning any
environmental hazards or liabilities to which any Credit Party is likely to be
subject with respect to such acquired real property;

 

(K)                               the acquisition shall have been approved by
the boards of directors of the target Person and the applicable Credit Party;

 

(L)                                 immediately prior to such Permitted
Acquisition no Default shall have occurred and be continuing and after giving
effect to such Permitted Acquisition, no Default shall have occurred and be
continuing and, in the reasonable judgment of the

 

65

--------------------------------------------------------------------------------


 

Lender, no Material Adverse Effect could reasonably be expected to result from
such Permitted Acquisition;

 

(M)                            the Lender shall have completed (i) its business,
legal and collateral due diligence, including a collateral audit and review of
the target Person’s books and records and (ii) its field examination of the
accounts receivable, inventory and related matters of the target Person, which
results shall be satisfactory to the Lender; and

 

(N)                               the Lender shall have received a certificate,
dated the closing date of such Permitted Acquisition and signed by a Designated
Financial Officer, certifying that Excess Availability under the Revolving
Credit Commitment shall not be less than $4,000,000 both before and at any time
during the period of 60 days after giving effect to such Permitted Acquisition.

 

8.5                                 Investments; Hedging Agreements.

 

(a)          The Credit Parties will not make or permit to remain outstanding
any Investment, except:

 

(i)                                     Investments consisting of Guarantees
permitted by Section 8.3(c) and Indebtedness permitted by Section 8.1;
Intercompany Indebtedness; and capital contributions by any Credit Party to any
other Credit Party;

 

(ii)                                  Permitted Investments; and

 

(iii)                               Checking and deposit accounts with banks
used in the ordinary course of business.

 

(b)         The Credit Parties will not enter into any Hedging Agreement without
the prior written consent of the Lender.

 

8.6                                 Restricted Junior Payments.  The Credit
Parties will not declare or make any Restricted Junior Payment at any time;
provided, however, that any Credit Party that is a Subsidiary of another Credit
Party may pay dividends to such Credit Party.

 

8.7                                 Transactions with Affiliates.  Except as
expressly permitted by this Agreement, the Credit Parties will not directly or
indirectly (a) make any Investment in an Affiliate; (b) transfer, sell, lease,
assign or otherwise dispose of any property to an Affiliate; (c) merge into or
consolidate with an Affiliate, or purchase or acquire property from an
Affiliate; or (d) enter into any other transaction directly or indirectly with
or for the benefit of an Affiliate (including, without limitation, guarantees
and assumptions of obligations of an Affiliate); provided that:

 

(i)                                     any Affiliate who is an individual may
serve as a director, officer, employee or consultant of any Credit Party,
receive reasonable compensation for his or her services in such capacity and
benefit from Permitted Investments to the extent specified in clause (e) of the
definition thereof;

 

(ii)                                  the Credit Parties may engage in and
continue the transactions with or for the benefit of Affiliates which are
described in Schedule 8.7 or are referred to in Section 8.6 (but only to the
extent specified in such section); and

 

66

--------------------------------------------------------------------------------


 

(iii)                               the Credit Parties may engage in
transactions with Affiliates in the ordinary course of business on terms which
are no less favorable to the Credit Parties than those likely to be obtained in
an arms’ length transaction between a Credit Party and a non-affiliated third
party.

 

8.8                                 Restrictive Agreements.  The Credit Parties
will not directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement (other than this Agreement) that prohibits,
restricts or imposes any condition upon (a) the ability of any Credit Party to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Credit Party that is a Subsidiary of another Credit Party
to pay dividends or other distributions with respect to any shares of its
capital stock or other equity interests or to make or repay loans or advances to
any other Credit Party or to Guarantee Indebtedness of any other Credit Party;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on
Schedule 8.8 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of stock or assets of a Subsidiary
of a Credit Party pending such sale, provided such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts (excluding
license agreements) restricting the assignment thereof.

 

8.9                                 Sale-Leaseback Transactions.  No Credit
Party will directly or indirectly, enter into any arrangements with any Person
whereby such Credit Party shall sell or transfer (or request another Person to
purchase) any property, real, personal or mixed, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property from any Person.

 

8.10                           Fixed Charge Coverage Ratio.  The Credit Parties
shall not permit the Fixed Charge Coverage Ratio to be less than 1.25 to 1.00 at
any time.

 

8.11                           Lines of Business.  The Credit Parties will not
engage to any substantial extent in any line or lines of business activity other
than (i) the types of businesses engaged in by the Credit Parties as of the
Effective Time and businesses substantially related thereto, and (ii) such other
lines of business as may be consented to by the Lender.

 

8.12                           Other Indebtedness.  The Credit Parties will not
purchase, redeem, retire or otherwise acquire for value, or set apart any money
for a sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of, or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of any
Subordinated Indebtedness, except as may be consented to by the Lender.

 

8.13                           Modifications of Certain Documents.  The Credit
Parties will not consent to any modification, supplement or waiver of any of the
provisions of any documents or agreements evidencing or governing any Existing
Debt.

 

67

--------------------------------------------------------------------------------


 

ARTICLE 9

 

Events of Default

 

9.1                                 Events of Default.  The occurrence of any of
the following events shall be deemed to constitute an “Event of Default”
hereunder:

 

(a)          the Credit Parties shall fail to pay to the Lender, the Issuing
Lender, the Cash Management Bank or any other Affiliate of the Lender, any
principal of or interest on any Loan or any Reimbursement Obligation in respect
of any LC/Acceptance Disbursement or any other Obligation of the Credit Parties
to the Lender, the Issuing Lender, the Cash Management Bank or any other
Affiliate of the Lender when the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof, by acceleration
of such due or prepayment date, or otherwise;

 

(b)         (i) any representation or warranty made or deemed made by or on
behalf of any Credit Party or any Subsidiary in or in connection with this
Agreement, any of the other Loan Documents or any amendment or modification
hereof or thereof, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement, any of the
other Loan Documents or any amendment or modification hereof or thereof, shall
prove to have been incorrect in any material respect when made or deemed made,
or (ii) the occurrence of an “Event of Default” under the Mortgage on the
Massachusetts Real Property or Michigan Real Property;

 

(c)          the Credit Parties (i) shall fail to observe or perform any
covenant, condition or agreement contained in Sections 7.1, 7.2, 7.5, 7.6, 7.9,
7.10, 7.12, 7.14 or in Article 8 (it being expressly acknowledged and agreed
that any Event of Default resulting from the failure of the Credit Parties at
any measurement date to satisfy any financial covenant set forth in Section 8.10
shall not be deemed to be “cured” or remedied by the Credit Parties’
satisfaction of such financial covenant at any subsequent measurement date) or
(ii) shall fail to observe or perform any other covenant, condition or agreement
contained in Sections 7.3, 7.4, 7.7, 7.8, 7.11, or 7.13 and such failure
described in this clause (ii) shall continue unremedied for a period of 30 days
after the earlier of (x) actual knowledge by an officer of any Credit Party or
(y) notice thereof from the Lender to the Credit Parties;

 

(d)         the Credit Parties shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clauses (a), (b) or (c) of this Section 9.1) or any other Loan Document
(other than the Mortgages on the Massachusetts Real Property and Michigan Real
Property), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Lender to the Credit Parties;

 

(e)          the Credit Parties shall fail to make any payment (whether of
principal, interest or otherwise and regardless of amount) in respect of (x) any
Material Indebtedness when and as the same shall become due and payable, after
giving effect to any grace period with respect thereto, or (y) any Material
Rental Obligation when and as the same shall become due and payable, after
giving effect to any grace period with respect thereto, except with respect to
Material Rental Obligations where (i) the payment thereof is being contested in
good faith by appropriate proceedings, (ii) such Credit Party has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, which
reserves shall be acceptable to Lender, and (iii) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect;

 

(f)            any event or condition occurs that results in (i) any Material
Indebtedness of any Credit Party becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause such Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, or (ii) the lease with respect to any Material
Rental Obligation of any Credit Party being terminated

 

68

--------------------------------------------------------------------------------


 

prior to its scheduled expiration date or that enables or permits (with or
without the giving of notice, the lapse of time or both) the counterparty to
such lease to cause such lease to be terminated prior to its scheduled
expiration date;

 

(g)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)         any Credit Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Credit Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(i)             any Credit Party shall become unable, admit in writing or fail
generally to pay its debts as they become due;

 

(j)             a final judgment or judgments for the payment of money (x) in
excess of $100,000 in the aggregate (exclusive of judgment amounts fully covered
by insurance where the insurer has admitted liability in respect of such
judgment) or (y) in excess of $250,000 in the aggregate (regardless of insurance
coverage), shall be rendered by one or more courts, administrative tribunals or
other bodies having jurisdiction against any Credit Party and the same shall not
be discharged (or provision shall not be made for such discharge), bonded, or a
stay of execution thereof shall not be procured, within 60 days from the date of
entry thereof and the relevant Credit Party shall not, within said period of 60
days, or such longer period during which execution of the same shall have been
stayed, appeal therefrom and cause the execution thereof to be stayed during
such appeal;

 

(k)          an ERISA Event shall have occurred that, in the reasonable opinion
of the Lender, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(l)             there shall occur any Change of Control;

 

(m)       any of the following shall occur: (i) the Liens created hereunder or
under the other Loan Documents shall at any time (other than by reason of the
Lender relinquishing such Lien) cease in any material respect to constitute
valid and perfected Liens on the Collateral intended to be covered thereby;
(ii) except for expiration in accordance with its respective terms, any Loan
Document shall for whatever reason be terminated, or shall cease to be in full
force and effect; or (iii) the enforceability of any Loan Document shall be
contested by any Credit Party;

 

(n)         there shall occur any material loss theft, damage or destruction of
any Collateral not fully covered (subject to such reasonable deductibles as the
Lender shall have approved) by insurance;

 

69

--------------------------------------------------------------------------------


 

(o)         any Guarantor shall assert that its obligations under any Loan
Document shall be invalid or unenforceable; or

 

(p)         there shall occur any material adverse change (in the opinion of the
Lender) on the businesses, operations, properties, conditions (financial or
otherwise), assets, liabilities, income or prospects of the Credit Parties;

 

then, and in every such event (other than an event described in clause (g) or
(h) of this Section 9.1), and at any time thereafter during the continuance of
such event, the Lender may, by notice to the Borrowers, take any or all of the
following actions, at the same or different times: (i) terminate the Revolving
Credit Commitment, and thereupon the Revolving Credit Commitment shall terminate
immediately, (ii) notify the Borrowers that the outstanding principal of the
Loans shall bear interest at the Post-Default Rate, and thereupon the
outstanding principal of the Loans shall bear interest at the Post-Default Rate,
(iii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Credit Parties, and (iv) the Lender, the
Issuing Lender, the Cash Management Bank and any other Affiliate of the Lender
may exercise all of the rights as secured party and mortgagee hereunder or under
the other Loan Documents; and in case of any event with respect to the Credit
Parties or any Subsidiary described in clause (g) or (h) of this Section 9.1,
the Revolving Credit Commitment shall automatically terminate, the principal of
the Loans then outstanding shall automatically bear interest at the Post-Default
Rate, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations shall automatically become
due and payable, and the Borrowers shall provide cash collateral in accordance
with Section 2.4(g) without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Credit Parties, and the Lender, the
Issuing Lender, the Cash Management Bank and all other Affiliates of the Lender
shall be permitted to exercise such rights as secured party and mortgagee
hereunder or under the other Loan Documents to the extent permitted by
applicable law.

 

9.2                                 Receivership.  Without limiting the
generality of the foregoing or limiting in any way the rights of the Lender
hereunder or under the other Loan Documents or otherwise under applicable law,
at any time after (i) the entire principal balance of any Loan shall have become
due and payable (whether at maturity, by acceleration or otherwise) and (ii) the
Lender shall have provided to the Borrowers not less than ten (10) days’ prior
written notice of its intention to apply for a receiver, the Lender shall be
entitled to apply for and have a receiver appointed under state or federal law
by a court of competent jurisdiction in any action taken by the Lender to
enforce its rights and remedies hereunder and under the other Loan Documents in
order to manage, protect, preserve, sell and otherwise dispose of all or any
portion of the Collateral and continue the operation of the business of the
Credit Parties, and to collect all revenues and profits thereof and apply the
same to the payment of all expenses and other charges of such receivership,
including the compensation of the receiver, and to the payment of the Loans and
other fees and expenses due hereunder and under the Loan Documents as aforesaid
until a sale or other disposition of such Collateral shall be finally made and
consummated.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH CREDIT PARTY
HEREBY IRREVOCABLY CONSENTS TO AND WAIVES ANY RIGHT TO OBJECT TO OR OTHERWISE
CONTEST THE APPOINTMENT OF A RECEIVER AS PROVIDED ABOVE.  EACH CREDIT PARTY
(I) GRANTS SUCH WAIVER AND CONSENT KNOWINGLY AFTER HAVING DISCUSSED THE
IMPLICATIONS THEREOF WITH COUNSEL, (II) ACKNOWLEDGES THAT (A) THE UNCONTESTED
RIGHT TO HAVE A RECEIVER APPOINTED FOR THE FOREGOING PURPOSES IS CONSIDERED
ESSENTIAL BY THE LENDER IN CONNECTION WITH THE ENFORCEMENT OF ITS RIGHTS AND
REMEDIES HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, AND (B) THE AVAILABILITY
OF SUCH

 

70

--------------------------------------------------------------------------------


 

APPOINTMENT AS A REMEDY UNDER THE FOREGOING CIRCUMSTANCES WAS A MATERIAL FACTOR
IN INDUCING THE LENDER TO MAKE THE LOANS TO THE BORROWERS; AND (III) AGREES TO
ENTER INTO ANY AND ALL STIPULATIONS IN ANY LEGAL ACTIONS, OR AGREEMENTS OR OTHER
INSTRUMENTS IN CONNECTION WITH THE FOREGOING AND TO COOPERATE FULLY WITH THE
LENDER IN CONNECTION WITH THE ASSUMPTION AND EXERCISE OF CONTROL BY THE RECEIVER
OVER ALL OR ANY PORTION OF THE COLLATERAL.  THE LENDER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS SECTION 9.2 SHALL BE DEEMED TO CONSTITUTE A WAIVER OF THE
RIGHT OF CREDIT PARTIES TO FILE FOR PROTECTION UNDER TITLE 11 OF THE UNITED
STATES CODE AT ANY TIME.

 

ARTICLE 10



Miscellaneous

 

10.1                           Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telephonic facsimile (fax), as follows:

 

(a)          if to any Credit Party, to UFP Technologies, Inc., 172 East Main
Street, Georgetown, MA  01833, Attention: Ronald J. Lataille, Chief Financial
Officer (Fax no. (978) 352-5616) with a copy to Lynch, Brewer, Hoffman & Fink,
LLP, 101 Federal Street, Boston, MA  02110, Attention Patrick J. Kinney, Jr.
(Fax no. (617) 951-0811); and

 

(b)         if to the Lender, to Bank of America, N.A., 100 Federal Street, Mail
Stop MA5-100-08-08, Boston, MA  02110, Attention:  Peter G. McCarthy, Senior
Vice President (Fax no. (617) 434-1226), with a copy to Edwards Angell Palmer &
Dodge LLP, 111 Huntington Avenue, Boston, MA 02199-7613, Attention:  David L.
Ruediger (Fax no. (617) 227-4420).

 

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

10.2                           Waivers; Amendments.

 

(a)          No failure or delay by the Lender, the Issuing Lender, the Cash
Management Bank or any Affiliate of the Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Lender, the Issuing Lender, the Cash Management Bank and all Affiliates of
the Lender hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by any
Credit Party or Subsidiary therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 10.2, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Lender or the Issuing Lender
may have had notice or knowledge of such Default at the time.

 

71

--------------------------------------------------------------------------------


 

(b)         Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the Lender.

 

10.3                           Expenses; Indemnity; Damage Waiver.

 

(a)          The Credit Parties jointly and severally agree to pay, or reimburse
the Lender for paying, (i) all reasonable out-of-pocket expenses incurred by the
Lender and its Affiliates, including the reasonable fees, charges and
disbursements of Special Counsel, in connection with the preparation of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the Lender,
the Issuing Lender, the Cash Management Bank or any Affiliate of the Lender,
including the fees, charges and disbursements of any counsel for the Lender, the
Issuing Lender, the Cash Management Bank or any Affiliate of the Lender, in
connection with the enforcement or protection of their rights in connection with
this Agreement and the other Loan Documents, including their rights under this
Section 10.3, or in connection with the Loans made or Letters of Credit issued
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof, and (iv) all Other Taxes levied by any
Governmental Authority in respect of this Agreement or any of the other Loan
Documents or any other document referred to herein or therein and all costs,
expenses, taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Loan Document or any other document referred to therein.

 

(b)         The Credit Parties jointly and severally agree to indemnify the
Lender, the Issuing Lender, the Cash Management Bank, each Affiliate of the
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee and
settlement costs, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, the other Loan Documents or any agreement or instrument contemplated
hereby, the performance by the parties hereto and thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or any other transactions contemplated hereby or thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned, leased or operated by any Credit Party or any Subsidiary, or any
Environmental Liability related in any way to any Credit Party or any
Subsidiary, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

(c)          To the extent permitted by applicable law, none of the Credit
Parties shall assert, and each Credit Party hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, the other Loan Documents or
any

 

72

--------------------------------------------------------------------------------


 

agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(d)         All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.

 

10.4                           Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender (and any attempted assignment or transfer without such consent shall
be null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of the Lender, the Issuing Lender and
the Cash Management Bank) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)         The Lender may at any time and from time to time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Revolving Credit Commitment and the
Loans at the time owing to it).

 

(c)          The Lender may at any time and from time to time, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of the Lender’s rights and obligations under this Agreement
(including all or a portion of the Revolving Credit Commitment and the Loans
owing to it); provided that (i) the Lender’s obligations under this Agreement
shall remain unchanged, (ii) the Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers shall continue to deal solely and directly with the Lender in
connection with the Lender’s rights and obligations under this Agreement.  The
Borrowers agree that each Participant shall be entitled to the benefits of this
Agreement to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 10.4; provided
that a Participant shall not be entitled to receive any greater payment under
this Agreement than the Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent.

 

(d)         The Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
the Lender, including any such pledge or assignment to a Federal Reserve Bank,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release the Lender from any of its obligations hereunder or substitute any
such assignee for the Lender as a party hereto.

 

(e)          The Lender may furnish any information concerning any Credit Party,
any Subsidiary in the possession of the Lender from time to time to assignees
and participants (including prospective assignees and participants) subject,
however, to and so long as the recipient agrees in writing to be bound by, the
provisions of Section 10.14.  In addition, the Lender may furnish any
information concerning any Credit Party, any Subsidiary, any Affiliate in the
Lender’s possession to any Affiliate of the Lender, subject, however, to the
provisions of Section 10.14.  The Credit Parties shall assist the Lender in
effectuating any assignment or participation pursuant to this Section 10.4 in

 

73

--------------------------------------------------------------------------------


 

whatever manner the Lender reasonably deems necessary, including participation
in meetings with prospective transferees.

 

10.5                           Survival.  All covenants, agreements,
representations and warranties made by the Credit Parties and Subsidiaries
herein and in the other Loan Documents, and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement and the
other Loan Documents, shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Lender or the Issuing Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect so long as the principal of or any accrued interest on any
Loan or any fee or any other Obligation payable under this Agreement or the
other Loan Documents is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Revolving Credit Commitment has not expired or
terminated.  The provisions of Sections 2.9, 2.10 and 10.3 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Credit Commitment or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

 

10.6                           Counterparts; Integration; References to
Agreement; Effectiveness.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and any separate letter agreements with respect
to fees payable to the Lender or its counsel constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Whenever there is a reference in any Loan Document or
UCC Financing Statement to the “Credit Agreement” to which the Lender and the
Credit Parties are parties, such reference shall be deemed to be made to this
Agreement among the parties hereto.  Except as provided in Section 6.1, this
Agreement shall become effective when it shall have been executed by the Lender
and when the Lender shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

10.7                           Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

10.8                           Right of Setoff.  Each Credit Party hereby grants
to the Lender, the Cash Management Bank and each Affiliate of the Lender that
from time to time maintains any deposit accounts, holds any funds or otherwise
becomes indebted to the Credit Parties a security interest in all deposits
(general or special, time or demand, provisional or final) and funds at any time
held and other indebtedness at any time owing by the Lender, the Cash Management
Bank or any such Affiliate of the Lender to or for the credit or the account of
any Credit Party as security for the Obligations, and the Credit Parties hereby
agree that if an Event of Default shall have occurred and be continuing, the
Lender, the Cash Management Bank and each Affiliate of the Lender are hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) or other funds at any time held and other
indebtedness at any time

 

74

--------------------------------------------------------------------------------


 

owing by the Lender, the Cash Management Bank or any Affiliate of the Lender to
or for the credit or the account of any Credit Party against any and all of the
Obligations, irrespective of whether or not the Lender shall have made any
demand under this Agreement and although any of the Obligations may be
unmatured.  The rights of the Lender, the Cash Management Bank and each
Affiliate of the Lender under this Section 10.8 are in addition to any other
rights and remedies (including other rights of setoff) which the Lender, the
Cash Management Bank or any Affiliate of the Lender may have.

 

10.9                           Subordination by Credit Parties.  The Credit
Parties hereby agree that all present and future Indebtedness of any Credit
Party to another Credit Party (“Intercompany Indebtedness”) shall be subordinate
and junior in right of payment and priority to the Obligations, and each Credit
Party agrees not to make, demand, accept or receive any payment in respect of
any present or future Intercompany Indebtedness, including, without limitation,
any payment received through the exercise of any right of setoff, counterclaim
or cross claim, or any collateral therefor, unless and until such time as the
Obligations shall have been indefeasibly paid in full; provided that, so long as
no Default shall have occurred and be continuing and no Default shall be caused
thereby, the Credit Parties may make and receive such payments as shall be
customary in the ordinary course of the Credit Parties’ business.  Without in
any way limiting the foregoing, in the event of any insolvency or bankruptcy
proceedings, or any receivership, liquidation, reorganization, dissolution or
other similar proceedings relative to any Credit Party or to its businesses,
properties or assets, the Lender shall be entitled to receive payment in full of
all of the Obligations before any Credit Party shall be entitled to receive any
payment in respect of any present or future Intercompany Indebtedness.

 

10.10                     Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)          This Agreement shall be construed in accordance with and governed
by the law of The Commonwealth of Massachusetts.

 

(b)         Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
The Commonwealth of Massachusetts and of the United States District Court for
the District of Massachusetts, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
Massachusetts court (or, to the extent permitted by law, in such Federal
court).  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Lender, the Issuing
Lender or the Cash Management Bank may otherwise have to bring any action or
proceeding relating to this Agreement against any Credit Party, any Subsidiary
or its properties in the courts of any jurisdiction.

 

(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in paragraph (b) of this Section 10.10.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)         Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

75

--------------------------------------------------------------------------------


 

10.11                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

 

10.12                     Arbitration.  Notwithstanding any other provision of
this Agreement to the contrary, any controversy or claim among the parties
relating in any way to any Obligations or Loan Documents, including any alleged
tort, shall at the request of any party hereto be determined by binding
arbitration conducted in accordance with the United States Arbitration Act
(Title 9 U.S. Code).  Arbitration proceedings will be determined in accordance
with the Act, the then-current rules and procedures for the arbitration of
financial services disputes of the American Arbitration Association (“AAA”), and
the terms of this Section.  In the event of any inconsistency, the terms of this
Section shall control.  If AAA is unwilling or unable to serve as the provider
of arbitration or to enforce any provision of this Section, the Lender may
designate another arbitration organization with similar procedures to serve as
the provider of arbitration.  The arbitration proceedings shall be conducted in
Boston, Massachusetts.  The arbitration hearing shall commence within 90 days of
the arbitration demand and close within 90 days thereafter.  The arbitration
award must be issued within 30 days after close of the hearing (subject to
extension by the arbitrator for up to 60 days upon a showing of good cause), and
shall include a concise written statement of reasons for the award.  The
arbitrator shall give effect to applicable statutes of limitation in determining
any controversy or claim, and for these purposes, service on AAA under
applicable AAA rules of a notice of claim is the equivalent of the filing of a
lawsuit.  Any dispute concerning this Section or whether a controversy or claim
is arbitrable shall be determined by the arbitrator.  The arbitrator shall have
the power to award legal fees to the extent provided by this Agreement. 
Judgment upon an arbitration award may be entered in any court having
jurisdiction.  The arbitrator shall not have the power to commit errors of law
or legal reasoning, and any award may be reviewed and vacated or corrected on
appeal to a court of competent jurisdiction for any such error.  The institution
and maintenance of an action for judicial relief or pursuant to a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.  No controversy or
claim shall be submitted to arbitration without the consent of all parties if,
at the time of the proposed submission, such controversy or claim relates to an
obligation secured by Real Property Asset, but if all parties do not consent to
submission of such a controversy or claim to arbitration, it shall be determined
as provided in the next sentence.  At the request of any party, a controversy or
claim that is not submitted to arbitration as provided above shall be determined
by judicial reference; and if such an election is made, the parties shall
designate to the court a referee or referees selected under the auspices of the
AAA in the same manner as arbitrators are selected in AAA sponsored proceedings
and the presiding referee of the panel (or the referee if there is a single
referee) shall be an active attorney or retired judge; and judgment upon the
award rendered by such referee or referees shall be entered in the court in
which proceeding was commenced.  None of the foregoing provisions of this
Section shall limit the right of the Lender to exercise self-help remedies, such
as setoff, foreclosure or sale of any Collateral or to obtain provisional or
ancillary remedies from a court of competent jurisdiction before, after or
during any arbitration proceeding.  The exercise of a remedy does not waive the
right of any party to resort to arbitration or reference.  At the Lender’s
option, foreclosure under a Mortgage may be accomplished either by exercise of
power of sale thereunder or by judicial foreclosure.]

 

76

--------------------------------------------------------------------------------


 

10.13                     Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

10.14                     Confidentiality.  The Lender agrees to keep
confidential information obtained by it pursuant hereto and the other Loan
Documents confidential in accordance with the Lender’s customary practices and
agrees that it will only use such information in connection with the
transactions contemplated by this Agreement and not disclose any of such
information other than (a) to the Lender’s employees, representatives,
directors, attorneys, auditors, agents, professional advisors, trustees or
Affiliates who are advised of the confidential nature of such information or to
any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 10.14), (b) to the extent such
information presently is or hereafter becomes available to the Lender on a
non-confidential basis from any source of such information that is in the public
domain at the time of disclosure, (c) to the extent disclosure is required by
law (including applicable securities law), regulation, subpoena or judicial
order or process (provided that notice of such requirement or order shall be
promptly furnished to the Borrowers unless such notice is legally prohibited) or
requested or required by bank, securities, insurance or investment company
regulators or auditors or any administrative body or commission to whose
jurisdiction the Lender may be subject, (d) to any rating agency to the extent
required in connection with any rating to be assigned to the Lender, (e) to
assignees or participants or prospective assignees or participants who agree to
be bound by the provisions of this Section 10.14, (f) to the extent required in
connection with any litigation between any Credit Party and the Lender with
respect to the Loans or this Agreement and the other Loan Documents or (g) with
the Borrowers’ prior written consent.

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit and Security Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

 

BORROWERS

 

 

 

UFP TECHNOLOGIES, INC.

 

 

 

 

 

By:

      /s/ Ronald J. Lataille

 

Name: Ronald J. Lataille

 

Title: Treasurer

 

 

 

 

 

 

 

MOULDED FIBRE TECHNOLOGY, INC.

 

 

 

 

 

By:

      /s/ Ronald J. Lataille

 

Name: Ronald J. Lataille

 

Title: Treasurer

 

 

 

 

 

SIMCO INDUSTRIES, INC.

 

 

 

 

 

By:

      /s/ Ronald J. Lataille

 

Name: Ronald J. Lataille

 

Title: Treasurer

 

 

 

 

 

 

 

SIMCO AUTOMOTIVE TRIM, INC.

 

 

 

 

 

 

By:

      /s/ Ronald J. Lataille

 

Name: Ronald J. Lataille

 

Title: Treasurer

 

 

 

 

 

 

 

STEPHENSON & LAWYER, INC.

 

 

 

 

 

 

 

By:

      /s/ Ronald J. Lataille

 

Name: Ronald J. Lataille

 

Title: Treasurer

 

 

 

 

 

 

 

PATTERSON PROPERTIES CORPORATION

 

 

 

 

 

By:

      /s/ Ronald J. Lataille

 

Name: Ronald J. Lataille

 

Title: Treasurer

 

78

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

BANK OF AMERICA, N.A. (assignee of

 

Banc of America Leasing & Capital LLC,

 

successor to Fleet Capital Corporation), as Lender

 

 

 

 

 

 

 

By:

      /s/ Peter G. McCarthy

 

Name: Peter G. McCarthy

 

Title: Senior Vice President

 

 

 

 

ISSUING LENDER

 

 

 

 

BANK OF AMERICA, N.A., as Issuing Lender

 

 

 

 

 

 

By:

      /s/ Peter G. McCarthy

 

Name: Peter G. McCarthy

 

Title: Senior Vice President

 

 

 

 

CASH MANAGEMENT BANK

 

 

 

 

BANK OF AMERICA, N.A., as Cash Management Bank

 

 

 

 

 

 

By:

      /s/ Peter G. McCarthy

 

Name: Peter G. McCarthy

 

Title: Senior Vice President

 

79

--------------------------------------------------------------------------------


 

SCHEDULES & EXHIBITS

 

Schedule 1.1

Material Owned Properties

Schedule 1.4

Designated Financial Officers

Schedule 4.2

Websites and Domain Names

Schedule 5.3

Governmental Approvals; No Conflicts

Schedule 5.4

Financial Condition; No Material Adverse Changes

Schedule 5.5

Properties; Proprietary Rights; Real Property Assets

Schedule 5.6

Litigation and Environmental Matters

Schedule 5.7

Compliance with Laws and Agreements

Schedule 5.9

Taxes

Schedule 5.10

Pension Plans

Schedule 5.12

Organizational Structure; Capitalization

Schedule 5.13

Subsidiaries

Schedule 5.14

Material Indebtedness, Liens and Agreements

Schedule 5.19

Labor and Employment Matters

Schedule 5.20

Bank Accounts

Schedule 8.1

Existing Indebtedness

Schedule 8.7

Transactions with Affiliates

Schedule 8.8

Restrictive Agreements

 

 

Exhibit A-1

Form of Second Amended and Restated Revolving Credit Note

Exhibit A-2

Form of Second Amended and Restated Existing Equipment Term Note

Exhibit A-3

Form of Second Amended and Restated Massachusetts Real Estate Term Note

Exhibit A-4

Form of Michigan Real Estate Term Note

Exhibit B-1

Form of Borrowing Base Certificate

Exhibit B-2

Form of Collateral Update Certificate

Exhibit B-3

Form of LIBOR Request

Exhibit B-4

Form of Advance Request

Exhibit C

Form of Perfection Certificate

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Solvency Certificate

Exhibit F

Form of Acceptance Agreement

 

--------------------------------------------------------------------------------